Exhibit 10.33

 

--------------------------------------------------------------------------------

LOAN AGREEMENT

Dated as of June 15, 2006

Between

TPG-2101 CITYWEST 3 & 4, L.P.

as Borrower

And

GREENWICH CAPITAL FINANCIAL PRODUCTS, INC.

as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.

   DEFINITIONS; PRINCIPLES OF CONSTRUCTION    1    1.1    Specific Definitions
   1    1.2    Index of Other Definitions    15    1.3    Principles of
Construction    18

2.

   GENERAL LOAN TERMS    18    2.1    The Loan    18    2.2    Interest; Monthly
Payments    18       2.2.1    Generally    18       2.2.2    Default Rate    18
      2.2.3    Taxes    18       2.2.4    Breakage Indemnity    19       2.2.5
   New Payment Date    19    2.3    Loan Repayment.    19       2.3.1   
Repayment    19       2.3.2    Mandatory Prepayments    20       2.3.3   
Optional Prepayments    20    2.4    Release of Property    20    2.5   
Payments and Computations    20       2.5.1    Making of Payments    20      
2.5.2    Computations    21       2.5.3    Late Payment Charge    21    2.6   
Interest Rate Protection Agreements    21       2.6.1    Interest Rate
Protection Agreement    21       2.6.2    Execution of Documents    22      
2.6.3    No Obligation of Lender    22       2.6.4    Receipts from Interest
Rate Protection Agreements    23    2.7    Fees; Spread Maintenance Premium.   
23       2.7.1    Origination Fee    23       2.7.2    Spread Maintenance
Premium/Prepayment Premium    23    2.8    Extension Options.    23    2.9   
Leasing Advances.    24       2.9.1    Conditions Precedent    24       2.9.2   
Optional Disbursements    26       2.9.3    Funding on the Outside Leasing
Advance Date/Leasing Advance Subaccount    27       2.9.4    Certificates of
Occupancy, etc.    27

3.

   CASH MANAGEMENT AND RESERVES    27    3.1    Cash Management Arrangements   
27    3.2    Intentionally Omitted    28    3.3    Taxes and Insurance    28   
3.4    Capital Expense Reserves    28    3.5    Rollover Reserves    29

 

i



--------------------------------------------------------------------------------

      3.5.1    General    29       3.5.2    Rollover Letter of Credit    31   
3.6    Operating Expense Subaccount    32    3.7    Casualty/Condemnation
Subaccount    32    3.8    Security Deposits    32    3.9    Cash Collateral
Subaccount    33    3.10    Grant of Security Interest; Application of Funds   
34    3.11    Property Cash Flow Allocation    34

4.

   REPRESENTATIONS AND WARRANTIES    35    4.1    Organization; Special Purpose
   35    4.2    Proceedings; Enforceability    35    4.3    No Conflicts    36
   4.4    Litigation    36    4.5    Agreements    36    4.6    Title    36   
4.7    No Bankruptcy Filing    37    4.8    Full and Accurate Disclosure    37
   4.9    Tax Filings    37    4.10    ERISA; No Plan Assets    38    4.11   
Compliance    38    4.12    Contracts    38    4.13    Federal Reserve
Regulations; Investment Company Act    38    4.14    Easements; Utilities and
Public Access    39    4.15    Physical Condition    39    4.16    Leases    39
   4.17    Fraudulent Transfer    40    4.18    Ownership of Borrower    40   
4.19    Purchase Options    40    4.20    Management Agreement    40    4.21   
Hazardous Substances    40    4.22    Name; Principal Place of Business    41   
4.23    Other Debt    41    4.24    REA    41

5.

   COVENANTS    42    5.1    Existence    42    5.2    Taxes and Other Charges
   42    5.3    Access to Property    42    5.4    Repairs; Maintenance and
Compliance; Alterations    42       5.4.1    Repairs; Maintenance and Compliance
   42       5.4.2    Alterations    43    5.5    Performance of Other Agreements
   43    5.6    Cooperate in Legal Proceedings    43    5.7    Further
Assurances    43    5.8    Environmental Matters    44       5.8.1    Hazardous
Substances    44

 

ii



--------------------------------------------------------------------------------

      5.8.2    Environmental Monitoring    44       5.8.3    O & M Program    46
   5.9    Title to the Property    46    5.10    Leases    46       5.10.1   
Generally    46       5.10.2    Material Leases    46       5.10.3    Minor
Leases    47       5.10.4    Additional Covenants with respect to Leases    47
      5.10.5    Master Lease    48       5.10.6    BMC Space Master Lease    49
   5.11    Estoppel Statement    50    5.12    Property Management    50      
5.12.1    Management Agreement    50       5.12.2    Termination of Manager   
51    5.13    Special Purpose Bankruptcy Remote Entity    51    5.14   
Intentionally Omitted    51    5.15    Change in Business or Operation of
Property    51    5.16    Debt Cancellation    52    5.17    Affiliate
Transactions    52    5.18    Zoning    52    5.19    No Joint Assessment    52
   5.20    Principal Place of Business    52    5.21    Change of Name, Identity
or Structure    52    5.22    Indebtedness    52    5.23    Licenses    53   
5.24    Compliance with Restrictive Covenants, Etc.    53    5.25    ERISA.   
53    5.26    Prohibited Transfers    53    5.27    Liens    53    5.28   
Dissolution    53    5.29    Expenses    53    5.30    Indemnity    54    5.31
   Patriot Act Compliance    56    5.32    REA    57

6.

   NOTICES AND REPORTING    57    6.1    Notices    57    6.2    Borrower
Notices and Deliveries    58    6.3    Financial Reporting    58       6.3.1   
Bookkeeping    58       6.3.2    Annual Reports    59       6.3.3    Quarterly
Reports    59       6.3.4    Monthly Reports    60       6.3.5    Other Reports
   60       6.3.6    Annual Budget    60       6.3.7    Breach    60

 

iii



--------------------------------------------------------------------------------

7.

   INSURANCE; CASUALTY; AND CONDEMNATION    61    7.1    Insurance    61      
7.1.1 Coverage    61       7.1.2 Policies    64    7.2    Casualty    65      
7.2.1    Notice; Restoration    65       7.2.2    Settlement of Proceeds    65
   7.3    Condemnation    66       7.3.1    Notice; Restoration    66      
7.3.2    Collection of Award    66    7.4    Application of Proceeds or Award.
   67       7.4.1    Application to Restoration    67       7.4.2    Application
to Debt    68       7.4.3    Procedure for Application to Restoration    68

8.

   DEFAULTS    69    8.1    Events of Default    69    8.2    Remedies    70   
   8.2.1    Acceleration    70       8.2.2    Remedies Cumulative    70      
8.2.3    Severance    71       8.2.4    Delay    71       8.2.5    Lender’s
Right to Perform    71

9.

   SPECIAL PROVISIONS    72    9.1    Sale of Note and Secondary Market
Transaction    72       9.1.1    General; Borrower Cooperation    72       9.1.2
   Use of Information    73       9.1.3    Borrower Obligations Regarding
Disclosure Documents    73       9.1.4    Borrower Indemnity Regarding Filings
   74       9.1.5    Indemnification Procedure    74       9.1.6    Contribution
   75       9.1.7    Rating Surveillance    76       9.1.8    Severance of Loan
   76

10.

   MISCELLANEOUS    76    10.1    Exculpation    76    10.2    Brokers and
Financial Advisors    78    10.3    Retention of Servicer    79    10.4   
Survival    79    10.5    Lender’s Discretion    79    10.6    Governing Law   
79    10.7    Modification, Waiver in Writing    80    10.8    Trial by Jury   
81    10.9    Headings/Exhibits    81    10.10    Severability    81    10.11   
Preferences    81         

 

iv



--------------------------------------------------------------------------------

      10.12    Waiver of Notice    81       10.13    Remedies of Borrower    82
      10.14    Prior Agreements    82       10.15    Offsets, Counterclaims and
Defenses    82       10.16    Publicity    82       10.17    No Usury    83   
   10.18    Conflict; Construction of Documents    83       10.19    No Third
Party Beneficiaries    84       10.20    Spread Maintenance Premium/Prepayment
Premium    84       10.21    Assignment    84       10.22    Future Funding
Obligations    84       10.23    Certain Additional Rights of Lender    85      
10.24    Set-Off    86       10.25    Counterparts    86

 

Schedule 1   Intentionally Omitted Schedule 2   Exceptions to Representations
and Warranties Schedule 3   Rent Roll Schedule 4A   Organization of Borrower
Schedule 4B-D   Post-Closing Potential Organization of Borrower Schedule 5  
Definition of Special Purpose Bankruptcy Remote Entity Schedule 6   Form of
Notice of Leasing Advance

 

v



--------------------------------------------------------------------------------

LOAN AGREEMENT

LOAN AGREEMENT dated as of June 15, 2006 (as the same may be modified,
supplemented, amended or otherwise changed, this “Agreement”) between TPG-2101
CITYWEST 3 & 4, L.P., a Delaware limited partnership (together with its
permitted successors and assigns, “Borrower”), and GREENWICH CAPITAL FINANCIAL
PRODUCTS, INC., a Delaware corporation (together with its successors and
assigns, “Lender”).

1. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

1.1 Specific Definitions. The following terms have the meanings set forth below:

Advance: any portion of the Principal advanced by Lender to Borrower.

Affiliate: as to any Person, any other Person that, directly or indirectly, is
in Control of, is Controlled by or is under common Control with such Person or
is a director or officer of such Person or of an Affiliate of such Person.

Approved Bank: a bank or other financial institution, the long term unsecured
debt obligations of which are rated at least “AA” by Fitch and S&P and “Aa2” by
Moody’s.

Approved Capital Expenses: Capital Expenses incurred by Borrower, provided that
during a Cash Management Period, such Capital Expenses shall either be
(i) included in the Approved Capital Budget for the current calendar year or
(ii) approved by Lender in its reasonable discretion.

Approved Leasing Expenses: actual out-of-pocket expenses incurred by Borrower
and payable to third parties (including leasing commissions payable to Manager
pursuant to the terms of the Management Agreement) in leasing space at the
Property pursuant to Leases entered into in accordance with the Loan Documents,
including brokerage commissions and tenant improvements, which expenses (i) are
(A) specifically approved by Lender in connection with approving the applicable
Lease, (B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, or (C) otherwise approved by Lender, which approval
shall not be unreasonably withheld or delayed, and (ii) are substantiated by
executed Lease documents and brokerage agreements.

Approved Major Lease Leasing Expenses: actual out-of-pocket expenses incurred by
Borrower and payable to third parties (including leasing commissions payable to
Manager pursuant to the terms of the Management Agreement) in re-leasing space
demised under a Major Lease at the Property pursuant to replacement Leases
entered into in accordance with the Loan Documents, including brokerage
commissions and tenant improvements, which expenses (i) are (A) specifically
approved by Lender in connection with approving the applicable Lease,
(B) incurred in the ordinary course of business and on market terms and
conditions in connection with Leases which do not require Lender’s approval
under the Loan Documents, or (C) or otherwise approved by Lender, which approval
shall not be unreasonably withheld or delayed, and (ii) are substantiated by
executed Lease documents and brokerage agreements.



--------------------------------------------------------------------------------

Approved Operating Expenses: during a Cash Management Period, operating expenses
incurred by Borrower which (i) are included in the Approved Operating Budget for
the current calendar month, (ii) are for real estate taxes, insurance premiums,
electric, gas, oil, water, sewer or other utility service to the Property,
(iii) are for payment of fees and expenses payable to the Manager pursuant to
the Management Agreement, or (iv) have been approved by Lender, such approval
not to be unreasonably withheld, conditioned or delayed.

Available Cash: as of each Payment Date during the continuance of a Cash
Management Period, the amount of Rents, if any, remaining in the Deposit Account
after the application of all of the payments required under clauses (i) through
(v) of Section 3.11(a) hereof.

BMC Software Lease: the lease agreement between Borrower, as landlord, and BMC
Software, Inc., as tenant, dated as of June 15, 2006, with respect to premises
located in Buildings 3 and 4 at the Property.

BMC Software Lease Special Termination: the surrender, cancellation or
termination of the BMC Software Lease (in whole or in part) by the tenant
thereunder as a result of any act, omission, event or occurrence at the Other
Property, including, without limitation, Sections 6(e), 13 and 14 of the BMC
Software Lease.

Business Day: any day other than a Saturday, Sunday or any day on which
commercial banks in New York, New York, Houston, Texas or Los Angeles,
California are authorized or required to close.

Calculation Date: the last day of each calendar quarter during the Term.

CalSTRS: California State Teachers’ Retirement System, a public entity.

Capital Expenses: expenses that are capital in nature or required under GAAP to
be capitalized.

Cash Management Period: shall commence upon Lender giving written notice to the
Clearing Bank of the occurrence of any of the following: (i) the Stated Maturity
Date, (ii) an Event of Default, or (iii) the commencement of a Lease Sweep
Period; and shall end upon Lender giving written notice to the Clearing Bank
that the sweeping of funds into the Deposit Account may cease, which notice
Lender shall only be required to give if (1) the Loan and all other obligations
under the Loan Documents have been repaid in full or (2) the Stated Maturity
Date has not occurred and (A) with respect for the matters described in clause
(ii) above, such Event of Default has been cured and no other Event of Default
has occurred and is continuing or (B) with respect to the matter described in
clause (iii) above, such Lease Sweep Period has ended.

Code: the Internal Revenue Code of 1986, as amended and as it may be further
amended from time to time, any successor statutes thereto, and applicable U.S.
Department of Treasury regulations issued pursuant thereto in temporary or final
form.

 

2



--------------------------------------------------------------------------------

Control: with respect to any Person, either (i) ownership directly or indirectly
of 49% or more of all equity interests in such Person or (ii) the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, through the ownership of voting
securities, by contract or otherwise.

Debt: the unpaid Principal, all interest accrued and unpaid thereon, any Spread
Maintenance Premium, Prepayment Premium and all other sums due to Lender in
respect of the Loan or under any Loan Document.

Debt Service: with respect to any particular period, the scheduled Principal (if
any) and interest payments due under the Note in such period.

Debt Service Coverage Ratio: as of any date, the ratio calculated by Lender in
its good faith determination of (i) the Net Operating Income to (ii) the
annualized Debt Service with respect to such period.

Default: the occurrence of any event under any Loan Document which, with the
giving of notice or passage of time, or both, would be an Event of Default.

Default Rate: a rate per annum equal to the lesser of (i) the maximum rate
permitted by applicable law, or (ii) five percent (5%) above the Interest Rate,
compounded monthly.

Deposit Bank: Wachovia Bank, National Association, or such other bank or
depository selected by Lender in its discretion.

Eligible Account: a separate and identifiable account from all other funds held
by the holding institution that is either (i) an account or accounts
(A) maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (B) as to
which Lender has received a Rating Comfort Letter from each of the applicable
Rating Agencies with respect to holding funds in such account, or (ii) a
segregated trust account or accounts maintained with the corporate trust
department of a federal depository institution or state chartered depository
institution subject to regulations regarding fiduciary funds on deposit similar
to Title 12 of the Code of Federal Regulations §9.10(b), having in either case
corporate trust powers, acting in its fiduciary capacity, and a combined capital
and surplus of at least $50,000,000 and subject to supervision or examination by
federal and state authorities. An Eligible Account will not be evidenced by a
certificate of deposit, passbook or other instrument.

Eligible Institution: a depository institution insured by the Federal Deposit
Insurance Corporation the short term unsecured debt obligations or commercial
paper of which are rated at least A-1 by S&P, P-1 by Moody’s and F-1+ by Fitch,
in the case of accounts in which funds are held for thirty (30) days or less or,
in the case of Letters of Credit or accounts in which funds are held for more
than thirty (30) days, the long term unsecured debt obligations of which are
rated at least “AA” by Fitch and S&P and “Aa2” by Moody’s.

ERISA: the Employment Retirement Income Security Act of 1974, as amended from
time to time, and the rules and regulations promulgated thereunder.

 

3



--------------------------------------------------------------------------------

ERISA Affiliate: all members of a controlled group of corporations and all
trades and business (whether or not incorporated) under common control and all
other entities which, together with Borrower, are treated as a single employer
under any or all of Section 414(b), (c), (m) or (o) of the Code.

GAAP: generally accepted accounting principles in the United States of America
as of the date of the applicable financial report.

Governmental Authority: any court, board, agency, commission, office or
authority of any nature whatsoever for any governmental unit (federal, state,
county, district, municipal, city or otherwise) now or hereafter in existence.

GX Technology Lease: Lease Agreement dated as of February 25, 2005 by and
between BMC Software Texas, L.P., a landlord, and GX Technology Corporation, as
tenant, with respect to certain premises in Building 3 at the Property.

Initial Advance: the Advance of a portion of Principal in the amount of
$82,400,000 made on the date hereof from Lender to Borrower.

Interest Period: (i) the period from the date hereof through the first day
thereafter that is the last day of a calendar month (the “Initial Interest
Period”) and (ii) each period thereafter from the 1st day of each calendar month
through the last day of each such calendar month; except that the Interest
Period, if any, that would otherwise commence before and end after the Maturity
Date shall end on the Maturity Date. Notwithstanding the foregoing, if Lender
exercises its right to change the Payment Date to a New Payment Date in
accordance with Section 2.2.5 hereof, then from and after such election, each
Interest Period shall be the period from the New Payment Date in each calendar
month through the day in the next succeeding calendar month immediately
preceding the New Payment Date in such calendar month.

Interest Rate: for any Interest Period, the Spread plus LIBOR for such Interest
Period (or, when applicable pursuant to this Agreement or any other Loan
Document, the Default Rate).

Leases: all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of the Property or the
Improvements, including any extensions, renewals, modifications or amendments
thereof and all additional remainders, reversions and other rights and estates
appurtenant thereunder.

Lease Sweep Period: the period which shall commence and end as hereinafter
provided.

A Lease Sweep Period shall commence on the first Payment Date following the
occurrence of any of the following:

(i) the date required under a Major Lease by which the applicable Major Tenant
is required to give notice of its exercise of a renewal option thereunder (and
such renewal has not been so exercised, or if such Major Tenant delivers a
notice of non-renewal); or

 

4



--------------------------------------------------------------------------------

(ii) the date that is twelve (12) months prior to the stated expiration date of
the term of any Major Lease (including any renewal terms), unless such Major
Lease contains a renewal notice provision at a later date, in which case
clause (i) above shall apply; or

(iii) any Major Lease is surrendered, cancelled or terminated (in whole or in
part) prior to its then current expiration date (or such earlier date that the
subject Major Tenant delivers notice that it intends to exercise any such
surrender, cancellation or termination); or

(iv) any Major Tenant shall discontinue its business at the entirety of its
premises (i.e., “goes dark”) or give notice that it intends to discontinue its
business; or

(v) the occurrence of a Major Tenant Insolvency Proceeding.

Notwithstanding the foregoing, a Lease Sweep Period shall not commence if, after
giving effect to such matters, the Debt Service Coverage Ratio is at least
1.10:1; provided, however, that for purposes of the foregoing, the Debt Service
Coverage Ratio shall be calculated without giving credit for any Rent payable
under the subject Major Lease (or portion thereof) that gave rise to the subject
Lease Sweep Period.

A Lease Sweep Period shall end upon the earlier to occur of (A) the
determination by Lender that sufficient funds have been accumulated in the
Rollover Reserve Subaccount to pay for all anticipated expenses in connection
with the re-leasing of the space under the applicable Major Lease that gave rise
to the subject Lease Sweep Period, including brokerage commissions and tenant
improvements, and any anticipated shortfalls of payments required hereunder
during any period of time that Rents are insufficient as a result of down-time
or free rent periods, (B) the date that either (x) the applicable Lease Sweep
Rollover Amount (inclusive of any Lease Termination Payments paid by the
applicable Major Tenant and deposited into the Rollover Reserve Subaccount) has
been accumulated in the Rollover Reserve Subaccount as a result of the
applicable Lease Sweep Period or (y) Borrower delivers to Lender a Rollover
Letter of Credit in an amount equal to the applicable Lease Sweep Rollover
Amount (less the amount of any Lease Termination Payments paid by the applicable
Major Tenant and deposited into the Rollover Reserve Subaccount) in accordance
with Section 3.5.2, or (C) the occurrence of any of the following:

(1) with respect to a Lease Sweep Period caused by a matter described in
clauses (i), (ii), (iii) or (iv) above, upon the earlier to occur of (A) the
date on which the subject Major Tenant irrevocably exercises its renewal or
extension option (or otherwise enters into an extension agreement with Borrower
and acceptable to Lender) with respect to all of the space demised under its
Major Lease, and in Lender’s reasonable good faith judgment, sufficient funds
have been accumulated in the Rollover Reserve Subaccount (which shall not be
more than funds in the amount of $10.00 per square foot of the premises under
such Major Lease (or such lesser amount approved by Lender)) during the
continuance of the subject Lease Sweep Period to pay for all anticipated
Approved Major Lease Leasing Expenses for such Major Lease and any other
anticipated expenses in connection with such renewal or extension, or (B) the
date on which (x)

 

5



--------------------------------------------------------------------------------

all or any portion of the space demised under the subject Major Lease that gave
rise to the subject Lease Sweep Period has been re-leased pursuant to a
replacement Lease or replacement Leases approved by Lender (or which do not
require Lender’s approval pursuant to Section 5.10), and entered into in
accordance with Section 5.10 hereof, (y) all Approved Major Lease Leasing
Expenses (and any other expenses in connection with the re-tenanting of such
space) have been paid in full and (z) after giving effect to the Rent that is
payable under such replacement Lease(s), the Property will achieve a Debt
Service Coverage Ratio of at least 1.15:1; or

(2) with respect to a Lease Sweep Period caused by a matter described in clause
(v) above, if the applicable Major Tenant Insolvency Proceeding has terminated
and the applicable Major Lease has been affirmed, assumed or assigned in a
manner reasonably satisfactory to Lender.

Lease Sweep Rollover Amount: an amount equal to $10 per square foot of the
leased premises under a Major Lease (or portion thereof) that gave rise to the
subject Lease Sweep Period.

Lease Termination Payments: (i) all fees, penalties, commissions or other
payments made to Borrower in connection with or relating to the rejection,
buy-out, termination, surrender or cancellation of any Lease (including in
connection with any bankruptcy proceeding), (ii) any security deposits or
proceeds of letters of credit held by Borrower in lieu of cash security
deposits, which Borrower is permitted to retain pursuant to the applicable
provisions of any Lease and (iii) any payments made to Borrower relating to
unamortized tenant improvements and leasing commissions under any Lease.

Leasing Advances: Advances made pursuant to Section 2.9.

Legal Requirements: statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting
Borrower, any Loan Document or all or part of the Property or the construction,
ownership, use, alteration or operation thereof, whether now or hereafter
enacted and in force, and all permits, licenses and authorizations and
regulations relating thereto, and all covenants, agreements, restrictions and
encumbrances contained in any instrument, either of record or known to Borrower,
at any time in force affecting all or part of the Property.

Letter of Credit: an irrevocable, unconditional, transferable, clean sight draft
letter of credit acceptable to Lender in its reasonable discretion and to the
Rating Agencies (either an evergreen letter of credit or one which does not
expire until at least thirty (30) days after the Stated Maturity Date) in favor
of Lender and entitling Lender to draw thereon in New York, New York (or such
other location agreed to by Lender), issued by a domestic Approved Bank or the
U.S. agency or branch of a foreign Approved Bank, to an applicant/obligor that
is an Affiliate of Borrower.

LIBOR: with respect to any Interest Period, a floating interest rate per annum
(rounded upwards to five decimal places) equal to the rate for U.S. dollar
deposits with one (1) month maturities which appears on Telerate Page 3750 as of
11:00 am, London time on the

 

6



--------------------------------------------------------------------------------

related Determination Date; provided, however, that if such rate does not appear
on Telerate Page 3750, “LIBOR” shall mean a rate per annum equal to the rate at
which U.S. dollar deposits in an amount approximately equal to the Loan, and
with one (1) month maturities, are offered in immediately available funds in the
London Interbank Market to the London office of National Westminster Bank, Plc
by leading banks in the Eurodollar market at 11:00 a.m., London time. “Telerate
Page 3750” means the display designated as “Page 3750” on the Associated
Press-Dow Jones Telerate Service (or such other page as may replace Page 3750 on
the Associated Press-Dow Jones Telerate Service or such other service as may be
nominated by the British Bankers’ Association as the information vendor for the
purpose of displaying British Banker’s Association interest settlement rates for
U.S. Dollar deposits). Any LIBOR determined on the basis of the rate displayed
on Telerate Page 3750 in accordance with the provisions hereof shall be subject
to corrections, if any, made in such rate and displayed by the Associated
Press-Dow Jones Telerate Service within one (1) hour of the time when such rate
is first displayed by such Service. For purposes hereof, (i) “Determination
Date” shall mean, (A) with respect to the Initial Interest Period, the date
which is two (2) Eurodollar Business Days prior to the date hereof and (B) with
respect to any other Interest Period, the date which is two (2) Eurodollar
Business Days prior to the fifth (5th) day of the calendar month occurring
during such Interest Period; and (ii) “Eurodollar Business Day” shall mean any
day other than a Saturday, Sunday or other day on which banks in the City of
London, England are closed for interbank or foreign exchange transactions.

Lien: any mortgage, deed of trust, lien (statutory or otherwise), pledge,
hypothecation, easement, restrictive covenant, preference, assignment, security
interest or any other encumbrance, charge or transfer of, or any agreement to
enter into or create any of the foregoing, on or affecting all or any part of
the Property or any interest therein, or any direct or indirect interest in
Borrower or the SPE Party, including any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing, the filing of any financing statement, and
mechanic’s, materialmen’s and other similar liens and encumbrances.

Loan Documents: this Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender in
connection with the Loan, including the following, each of which is dated as of
the date hereof: (i) the Promissory Note or Promissory Notes made by Borrower to
Lender in the aggregate principal amount equal to the Loan (the “Note”),
(ii) the Deed of Trust, Assignment of Leases and Rents and Security Agreement
made by Borrower to a trustee, favor of Lender which covers the Property (the
“Mortgage”), (iii) Assignment of Leases and Rents from Borrower to Lender (the
“Assignment of Leases”), (iv) Assignment of Agreements, Licenses, Permits and
Contracts from Borrower to Lender, (v) the Clearing Account Agreement (the
“Clearing Account Agreement”) among Borrower, Lender, Manager and Clearing Bank,
(vi) the Deposit Account Agreement (the “Deposit Account Agreement”) among
Borrower, Lender, Manager and the Deposit Bank, and (vii) the Pledge and
Security Agreement executed by TPG/CalSTRS in favor of Lender which creates a
security interest in the 100% direct and indirect ownership interest of
TPG/CalSTRS in the Other Property Owner; as each of the foregoing may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, severed, split, supplemented or otherwise
modified from time to time (including pursuant to Section 9.1.8 hereof).

 

7



--------------------------------------------------------------------------------

Lockout Date: the 12th Payment Date after the closing of the Loan.

Major Lease: the BMC Software Lease and the GX Technology Lease.

Major Tenant: any tenant under a Major Lease.

Major Tenant Insolvency Proceeding: (A) the admission in writing by any Major
Tenant of its inability to pay its debts generally, or the making of a general
assignment for the benefit of creditors, or the instituting by any Major Tenant
of any proceeding seeking to adjudicate it insolvent or seeking a liquidation or
dissolution, or the taking advantage by any Major Tenant of any Insolvency Law
(as hereinafter defined), or the commencement by any Major Tenant of a case or
other proceeding naming it as debtor under any Insolvency Law or the instituting
of a case or other proceeding against or with respect to any Major Tenant under
any Insolvency Law or (B) the instituting of any proceeding against or with
respect to any Major Tenant seeking liquidation of its assets or the appointment
of (or if any Major Tenant shall consent to or acquiesce in the appointment
of) a receiver, liquidator, conservator, trustee or similar official in respect
of it or the whole or any substantial part of its properties or assets or the
taking of any corporate, partnership or limited liability company action in
furtherance of any of the foregoing. As used herein, the term “Insolvency Law”
shall mean Title 11 of the United States Code (11 U.S.C. §§ 101 et seq.) as the
same has been or may be amended or superseded from time to time, or any other
applicable domestic or foreign liquidation, conservatorship, bankruptcy,
receivership, insolvency, reorganization, or any similar debtor relief laws
affecting the rights, remedies, powers, privileges and benefits of creditors
generally.

Management Agreement: the management agreement between Borrower and Manager,
pursuant to which Manager is to manage the Property, as same may be amended,
restated, replaced, supplemented or otherwise modified from time to time in
accordance with Section 5.12 hereof.

Manager: TPG-FP Services, L.P., a Texas limited partnership, or any successor,
assignee or replacement manager appointed by Borrower in accordance with
Section 5.12 hereof.

Master Lease: that certain Lease of even date herewith between Borrower, as
landlord, and TPG/CalSTRS (“Master Lease Tenant”), as tenant, which covers the
Master Lease Space.

Master Lease Space: the approximately 200,000 square feet of space of the
Improvements, which is currently demised to Master Lease Tenant pursuant to the
Master Lease.

Material Alteration: any alteration affecting structural elements of the
Property the cost of which exceeds $1,000,000; provided, however, that in no
event shall (i) any tenant improvement work performed pursuant to any Lease
existing on the date hereof or entered into hereafter in accordance with the
provisions of this Agreement, or (ii) alterations performed as part of a
Restoration, constitute a Material Alteration.

Material Lease: all Leases which individually or in the aggregate with respect
to the same tenant and its Affiliates (i) cover more than 80,000 square feet of
the Improvements or (ii) have a gross annual rent of more than twelve percent
(12%) of the total annual Rents. The Master Lease is deemed to be a Material
Lease.

 

8



--------------------------------------------------------------------------------

Maturity Date: the date on which the final payment of principal of the Note
becomes due and payable as therein provided, whether at the Stated Maturity
Date, by declaration of acceleration, or otherwise.

Maximum Leasing Advance Amount: $10,000,000.

Minor Lease: any Lease that is not a Material Lease.

Net Operating Income: for any period, the actual net operating income of the
Property determined on a cash basis of accounting, after deducting therefrom
deposits to (but not withdrawals from) any reserves required under this
Agreement, and without taking into account in such calculation of Net Operating
Income any non-recurring extraordinary items of income. Notwithstanding anything
to the contrary contained herein, Net Operating Income shall be calculated on a
trailing 12-month basis; provided, however, with respect to income from base
rent and recoveries under Non-Affiliated Leases (hereinafter defined) at the
Property, such portion of Net Operating Income shall be calculated based upon
the monthly base rent and recoveries under all executed Non-Affiliated Leases in
place (for which the tenants thereunder have taken occupancy and have commenced
the payment of rent thereunder) for the then current month, multiplied by twelve
(12) (i.e., annualizing such income for the then current month, in lieu of using
a trailing 12 month basis), without regard to any free rent periods then in
effect. As used herein, “Non-Affiliated Leases” means all Leases with tenants
that are not Affiliates of Borrower. Additionally, notwithstanding the
foregoing, for the purposes of calculating Net Operating Income during a Lease
Sweep Period, no deduction for deposits to the Rollover Reserve Subaccount shall
be taken.

Officer’s Certificate: a certificate delivered to Lender by Borrower which is
signed by a senior executive officer of the SPE Party.

OP: Thomas Properties Group, L.P., a Maryland limited partnership.

Other Charges: all ground rents, maintenance charges, impositions other than
Taxes, and any other charges, including vault charges and license fees for the
use of vaults, chutes and similar areas adjoining the Property, now or hereafter
levied or assessed or imposed against the Property or any part thereof.

Other Loan: the loan being made on the date hereof from Lender to Other Property
Owner in the original principal amount of $121,000,000.

Other Pledge Agreement: that certain Pledge and Security Agreement of even date
herewith made by TPG/CalSTRS for the benefit of the holder of the Other Loan,
which creates a security interest in the 100% ownership direct and indirect
interest of TPG/CalSTRS in Borrower.

Other Property: The property known as Buildings 1 and 2 at 2101 CityWest
Boulevard, Houston, Texas.

 

9



--------------------------------------------------------------------------------

Other Property Owner: TPG-2101 CityWest 1 & 2, L.P., a Delaware limited
partnership (the owner of the Other Property).

Outside Leasing Advance Date: June 14, 2007 (the “Originally Scheduled Outside
Leasing Advance Date”); provided, however, that Lender in its sole and absolute
discretion shall have the right to extend such date for one (1) additional 364
day period (the “Extended Outside Leasing Advance Date”) by giving written
notice of such extension to Borrower.

Payment Date: the 1st day of each calendar month or, upon Lender’s exercise of
its right to change the Payment Date in accordance with Section 2.2.5 hereof,
the New Payment Date (in either case, if such day is not a Business Day, the
Payment Date shall be the first Business Day thereafter). The first Payment Date
hereunder shall be August 1, 2006.

Permitted Encumbrances: (i) the Liens created by the Loan Documents, (ii) all
Liens and other matters disclosed in the Title Insurance Policy, (iii) Liens, if
any, for Taxes or Other Charges not yet due and payable and not delinquent,
(iv) any workers’, mechanics’ or other similar Liens on the Property provided
that any such Lien is bonded or discharged within thirty (30) days after
Borrower first receives notice of such Lien, (v) Liens created by the Other
Pledge Agreement and (vi) such other title and survey exceptions as Lender
approves in writing in Lender’s reasonable discretion.

Permitted Transfers:

(i) a Lease entered into in accordance with the Loan Documents;

(ii) a Permitted Encumbrance;

(iii) a Transfer of the Property in connection with a Condemnation;

(iv) provided that no Default or Event of Default shall then exist, (x) if the
Other Pledge Agreement is then outstanding, a Transfer of a direct or indirect
interest in Borrower (other than any partnership interest in Borrower and any
membership interest in SPE Party encumbered by the Other Pledge Agreement), or
(y) if the Other Pledge Agreement is not then outstanding, a Transfer of a
direct or indirect interest in Borrower, other than the partnership interest
held by SPE Party, to any Person provided that (A) such Transfer shall not
(x) cause the transferee (other than TPG, the REIT or CalSTRS), together with
its Affiliates, to acquire Control of Borrower or the SPE Party or to increase
its direct or indirect interest in Borrower or in the SPE Party to an amount
which equals or exceeds forty-nine percent (49%) or (y) result in Borrower or
the SPE Party no longer being Controlled (in the sense of clause (ii) of the
defined term “Control”) by TPG or the REIT, (B) after giving effect to such
Transfer, TPG or the REIT shall (1) continue to Control Borrower (in the sense
of clause (ii) of the defined term “Control”) and (2) directly or indirectly,
own at least fifteen percent (15%) of all equity interests (direct or indirect)
in Borrower, (C) if such Transfer would cause the transferee (other than TPG or
the REIT or CalSTRS) to increase its direct or indirect interest in Borrower or
in the SPE Party to an amount which equals or exceeds twenty percent (20%),
Lender shall have approved in its reasonable discretion such proposed
transferee, which approval shall be based upon Lender’s satisfactory
determination as to the reputable character and creditworthiness of such
proposed

 

10



--------------------------------------------------------------------------------

transferee, as evidenced by credit and background checks performed by Lender and
such other financial statements and other information reasonably requested by
Lender, (D) Borrower shall give Lender notice of such Transfer together with
copies of all instruments effecting such Transfer not less than ten (10) days
prior to the date of such Transfer, and (E) the legal and financial structure of
Borrower and its members and the single purpose nature and bankruptcy remoteness
of Borrower and its members after such Transfer, shall satisfy Lender’s then
current applicable underwriting criteria and requirements;

(v) provided that no Event of Default shall then exist, a Transfer of interests
in TPG in connection with the conversion of TPG into a real estate investment
trust; provided that (A) after giving affect thereto, the REIT continues to
(1) Control Borrower (in the sense of clause (ii) of the defined term “Control”)
and (2) own at least fifteen percent (15%) of all equity interests (direct or
indirect) in Borrower, (B) such Transfer shall not result in a change of the day
to day management and operations of the Property, and (C) Borrower shall give
Lender notice of such Transfer together with copies of all instruments effecting
such Transfer at least 30 days prior to the date of such Transfer; or

(vi) (A) the issuance of any securities, options, warrants or other interests in
TPG or the REIT or any entity owning an interest in the REIT, (B) the sale or
pledge of stock in the TPG or the REIT, provided such stock is listed on the New
York Stock Exchange or such other nationally recognized stock exchange, (C) the
merger or consolidation of the REIT or (D) the merger or consolidation of the
OP, provided that in the case of each of (C) and (D) above, the surviving entity
shall be the REIT and/or the OP, as applicable, and after giving effect to such
merger or consolidation, the surviving entity (the REIT or the OP, as
applicable) shall continue to own not less than fifteen percent (15%) of all
equity interests (direct or indirect) in Borrower and, in the case of each of
(A), (B), (C) and (D) above, the REIT and/or the OP shall continue to Control
(in the sense of clause (ii) of the defined term “Control”) Borrower and the day
to day operations of the Property; ; or

(vii) provided that no Default or Event of Default shall then exist, a Transfer
of all limited partnership interests in Borrower and all membership interests in
SPE Party to one or more newly formed entities (the “New JV”) owned jointly by
TPG/CalSTRS (in an amount of up to fifty-one percent (51%)) and by the
transferee (in an amount of up to forty-nine percent (49%)) (for the purposes of
this clause (vii), the “Transferee”) (as more particularly shown on Schedule 4C
attached hereto), provided that: (A) such Transfer shall not result in such
Transferee acquiring Control (in the sense of clause (ii) of the defined term
“Control”) of Borrower or SPE Party; (B) if such Transfer results in the
Transferee (other than TPG, the REIT or CalSTRS) acquiring a 49% interest in the
New JV, such Transfer is first approved by Lender in its reasonable discretion;
(C) if such Transfer results in the Transferee (other than TPG, the REIT, or
CalSTRS) acquiring a 20% (or greater) interest in the New JV, Lender shall have
approved in its reasonable discretion the Transferee, which approval shall be
based upon Lender’s satisfactory determination as to the reputable character and
creditworthiness of the Transferee, as evidenced by credit and background checks
performed by Lender and such other financial statements and other information
reasonably requested by Lender, (D) if such Transfer results in the Transferee
(other than TPG, the REIT or CalSTRS) acquiring a 49% interest in the New JV,
Borrower, at its sole cost and expense, shall have delivered (or caused to be
delivered) to Lender and, if such Transfer occurs after a Secondary Market
Transaction, the applicable Rating

 

11



--------------------------------------------------------------------------------

Agencies, a substantive non-consolidation opinion with respect to Borrower in
form and substance reasonably satisfactory to Lender and the applicable Rating
Agencies, (E) Borrower shall have reimbursed Lender for all reasonable expenses
incurred by it in connection with such Transfer; (F) if such Transfer results in
the Transferee (other than TPG, the REIT or CalSTRS) acquiring a 49% interest in
the New JV, and if such Transfer occurs after a Secondary Market Transaction,
Borrower, at its sole cost and expense, shall have delivered (or caused to be
delivered) to Lender and the applicable Rating Agencies, a Rating Comfort
Letter; and (G) if the Other Pledge Agreement is then outstanding, the New JV
shall execute and deliver to the holder of the Other Loan one or more pledge and
security agreement(s) in the same form as the Other Pledge Agreement, which
creates a security interest in the one hundred percent (100%) ownership direct
and indirect interest of the New JV in Borrower and SPE Party (such that at all
times, if the Other Pledge Agreement is then outstanding, the holder of the
Other Loan will have a first priority Lien on one hundred percent (100%) of the
direct and indirect ownership interests in Borrower and SPE Party); or

(viii) provided that no Default or Event of Default shall then exist, a Transfer
of all limited partnership interests in Borrower and all membership interests in
SPE Party to one or more newly formed entities wholly owned by the OP and
CalSTRS (for the purposes of this clause (viii), such newly formed entity or
entities are referred to as the “Transferee”) (as more particularly shown on
Schedule 4D attached hereto), and from and after the date of such Permitted
Transfer described in this clause (viii), all references in the Loan Documents
to “TPG/CalSTRS” shall be deemed to refer to the Transferee, provided that
(A) after giving effect to such Transfer, TPG or the REIT shall continue to
Control Borrower and the SPE Party (in the sense of clause (ii) of the defined
term “Control”), (B) Borrower, at its sole cost and expense, shall have
delivered (or caused to be delivered) to Lender and, if such Transfer occurs
after a Secondary Market Transaction, the applicable Rating Agencies, a
substantive non-consolidation opinion with respect to Borrower in form and
substance reasonably satisfactory to Lender and the applicable Rating Agencies,
(C) Borrower shall have reimbursed Lender for all reasonable expenses incurred
by it in connection with such Transfer, (D) Borrower shall give Lender notice of
such Transfer together with copies of all instruments effecting such Transfer
not less than ten (10) days prior to such Transfer, (E) if the Other Pledge
Agreement is then outstanding, the Transferee shall execute and deliver to the
holder of the Other Loan one or more pledge and security agreement(s) in the
same form as the Other Pledge Agreement, which creates a security interest in
the one hundred percent (100%) ownership direct and indirect interest of the
Transferee in Borrower and SPE Party (as applicable) (such that at all times, if
the Other Pledge Agreement is then outstanding, the holder of the Other Loan
will have a first priority Lien on one hundred percent (100%) of the direct and
indirect ownership interests in Borrower and SPE Party), and (F) the Transferee
shall assume the obligations of the Master Lease Tenant and the BMC Space Master
Lease Tenant (if applicable) with respect to the Master Lease and the BMC Space
Master Lease (if applicable), and TPG/CalSTRS shall be released from such
obligations.

Person: any individual, corporation, partnership, limited liability company,
joint venture, estate, trust, unincorporated association, any other person or
entity, and any federal, state, county or municipal government or any bureau,
department or agency thereof and any fiduciary acting in such capacity on behalf
of any of the foregoing.

 

12



--------------------------------------------------------------------------------

Plan: (i) an employee benefit or other plan established or maintained by
Borrower or any ERISA Affiliate or to which Borrower or any ERISA Affiliate
makes or is obligated to make contributions and (ii) which is subject to Title
IV of ERISA or Section 302 of ERISA or Section 412 of the Code.

Pledge Agreement: that certain Pledge and Security Agreement of even date
herewith made by TPG/CalSTRS for the benefit of Lender, which creates a security
interest in the 100% ownership direct and indirect interest of TPG/CalSTRS in
the Other Property Owner.

Prepayment Premium: with respect to any repayment or prepayment of Principal (or
acceleration of the Loan) after the Lockout Date through and including
January 1, 2008, an amount equal to one-half of one percent (0.50%) of the
amount of Principal being repaid or prepaid (or the amount of Principal so
accelerated) (and no Prepayment Premium shall be payable with respect to any
repayment or prepayment of Principal made after January 1, 2008).

Pledge Agreement: that certain Pledge and Security Agreement of even date
herewith made by TPG/CalSTRS for the benefit of Lender.

Property: the parcel of real property and Improvements thereon owned by Borrower
and encumbered by the Mortgage; together with all rights pertaining to such real
property and Improvements, and all other collateral for the Loan as more
particularly described in the Granting Clauses of the Mortgage and referred to
therein as the Trust Property. The Property is known as Buildings 3 and 4 at
2101 CityWest Boulevard, Houston, Texas and includes all parking facilities and
structures serving the Property, including those known as Parking Garages 3 and
4.

Rating Agency: each of Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc. (“S&P”), Moody’s Investors Service, Inc. (“Moody’s”), and Fitch,
Inc., a division of Fitch Ratings Ltd. (“Fitch”) or any other
nationally-recognized statistical rating organization to the extent any of the
foregoing have been engaged by Lender or its designee in connection with or in
anticipation of any Secondary Market Transaction.

Rating Comfort Letter: a letter issued by each of the applicable Rating Agencies
which confirms that the taking of the action referenced to therein will not
result in any qualification, withdrawal or downgrading of any existing ratings
of Securities created in a Secondary Market Transaction.

REA: that certain Declaration of Easements and Restrictive Covenants dated as of
June 14, 2006 by BMC Software Texas, L.P., a Texas limited partnership.

REIT: the resulting real estate investment trust from and after the conversion
of TPG into a real estate investment trust pursuant to clause (vi) of the
definition of “Permitted Transfer” above.

Rents: all rents, rent equivalents, moneys payable as damages (including
payments by reason of the rejection of a Lease in a Bankruptcy Proceeding) or in
lieu of rent or rent equivalents, royalties (including all oil and gas or other
mineral royalties and bonuses), income, fees, receivables, receipts, revenues
(including parking revenue), deposits (including

 

13



--------------------------------------------------------------------------------

security, utility and other deposits), accounts, cash, issues, profits, charges
for services rendered, and other payment and consideration of whatever form or
nature received by or paid to or for the account of or benefit of Borrower,
Manager or any of their agents or employees from any and all sources arising
from or attributable to the Property and the Improvements, including all
receivables, customer obligations, installment payment obligations and other
obligations now existing or hereafter arising or created out of the sale, lease,
sublease, license, concession or other grant of the right of the use and
occupancy of the Property or rendering of services by Borrower, Manager or any
of their agents or employees and proceeds, if any, from business interruption or
other loss of income insurance.

Servicer: a servicer selected by Lender to service the Loan, including any
“master servicer” or “special servicer” appointed under the terms of any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction.

SPE Party: TPG-2101 CityWest 3 & 4 GP, LLC, a Delaware limited liability
company.

Spread: 1.25%.

Spread Maintenance Premium: with respect to any payment or prepayment of
Principal (or acceleration of the Loan) on or before the Lockout Date, an amount
equal to the product of the following: (A) the amount of such prepayment (or the
amount of Principal so accelerated), multiplied by (B) the Spread, multiplied by
(C) a fraction (expressed as a percentage) having a numerator equal to the
number of months difference between the First Extended Maturity Date (whether or
not the extension option is exercised pursuant to Section 2.8 hereof) and the
date such prepayment occurs (or the next succeeding Payment Date through which
interest has been paid by Borrower) and a denominator equal to twelve (12).

State: the state in which the Property is located.

Stated Maturity Date: July 1, 2008, as the same may be extended pursuant to
Section 2.8 hereof, and as such date may be changed in accordance with
Section 2.2.5 hereof.

Survey: ALTA/ACSM Land Title Survey by Prejean & Company, Inc., issued under
Job. No. 157-7 and 157-7-1, last updated June 12, 2006.

Taxes: all real estate and personal property taxes, assessments, water rates or
sewer rents, maintenance charges, impositions, vault charges and license fees,
now or hereafter levied or assessed or imposed against all or part of the
Property.

Term: the entire term of this Agreement, which shall expire upon repayment in
full of the Debt and full performance of each and every obligation to be
performed by Borrower pursuant to the Loan Documents.

Title Insurance Policy: the ALTA mortgagee title insurance policy in the form
acceptable to Lender issued with respect to the Property and insuring the Lien
of the Mortgage.

TPG: Thomas Properties Group, Inc., a Delaware corporation.

 

14



--------------------------------------------------------------------------------

TPG/CalSTRS: TPG/CalSTRS, LLC, a Delaware limited liability company.

Transfer: (i) any sale, conveyance, transfer, Lease or assignment, or the entry
into any agreement to sell, convey, transfer, lease or assign, whether by law or
otherwise, of, on, in or affecting (x) all or part of the Property (including
any legal or beneficial direct or indirect interest therein), (y) any direct or
indirect interest in Borrower (including any profit interest), or (z) any direct
or indirect interest in the SPE Party or (ii) any change of Control of Borrower
or the SPE Party. For purposes hereof, (i) a Transfer of an interest in Borrower
or the SPE Party shall be deemed to include (A) if Borrower or the SPE Party or
controlling shareholder of Borrower or the SPE Party is a corporation, the
voluntary or involuntary sale, conveyance or transfer of such corporation’s
stock (or the stock of any corporation directly or indirectly controlling such
corporation by operation of law or otherwise) or the creation or issuance of new
stock in one or a series of transactions by which an aggregate of more than ten
percent (10%) of such corporation’s stock shall be vested in a party or parties
who are not now stockholders or any change in the control of such corporation
and (B) if Borrower, the SPE Party or controlling shareholder of Borrower or the
SPE Party is a limited or general partnership, joint venture or limited
liability company, the change, removal, resignation or addition of a general
partner, managing partner, limited partner, joint venturer or member or the
transfer of the partnership interest of any general partner, managing partner or
limited partner or the transfer of the interest of any joint venturer or member
and (ii) a change of Control of Borrower or the SPE Party shall be deemed to
have occurred if (A) there is any change in the identity of any individual or
entity or any group of individuals or entities who have the right, by virtue of
any partnership agreement, articles of incorporation, by-laws, articles of
organization, operating agreement or any other agreement, with or without taking
any formative action, to cause Borrower (or the SPE Party) to take some action
or to prevent, restrict or impede Borrower (or the SPE Party) from taking some
action which, in either case, Borrower (or the SPE Party) could take or could
refrain from taking were it not for the rights of such individuals or (B) the
individual or entity or group of individuals or entities that Control Borrower
(and the SPE Party) as described in clause (A) ever cease to own at least
fifteen percent (15%) of all equity interests (direct or indirect) in Borrower
(and the SPE Party).

UCC: the Uniform Commercial Code as in effect in the State or the state in which
any of the Cash Management Accounts are located, as the case may be.

Welfare Plan: an employee welfare benefit plan, as defined in Section 3(1) of
ERISA.

1.2 Index of Other Definitions. The following terms are defined in the sections
or Loan Documents indicated below:

“Acceptable Counterparty” - 2.6.1

“Annual Budget “ - 6.3.5

“Applicable Taxes” - 2.2.3

“Approved Annual Budget “ - 6.3.5

“Approved Capital Budget” - 6.3.5

“Approved Operating Budget” - 6.3.5

“Assignment of Leases” - 1.1 (Definition of Loan Documents)

 

15



--------------------------------------------------------------------------------

“Award” - 7.3.2

“Bankruptcy Proceeding” - 4.7

“BMC Space Master Lease” - 5.10.6

“BMC Space Master Lease Space” - 5.10.6

“BMC Space Master Lease Tenant” - 5.10.6

“Borrower’s Recourse Liabilities” - 10.1

“Capital Reserve Subaccount” - 3.4

“Cash Collateral Subaccount” - 3.9

“Cash Management Accounts” - 3.10

“Casualty” - 7.2.1

“Casualty/Condemnation Prepayment” - 2.3.2

“Casualty/Condemnation Subaccount” - 3.7

“Clearing Account” - 3.1

“Clearing Account Agreement” - 1.1 (Definition of Loan Documents)

“Clearing Bank” - 3.1

“Condemnation” - 7.3.1

“Deposit Account” - 3.1

“Deposit Account Agreement” - 1.1 (Definition of Loan Documents)

“Determination Date” - 1.1 (Definition of LIBOR)

“Disclosure Document” - 9.1.2

“Easements” - 4.14

“Environmental Laws” - 4.21

“Equipment” - Mortgage

“Eurodollar Business Day” - 1.1 (Definition of LIBOR)

“Event of Default” - 8.1

“Exchange Act” - 9.1.2

“Fitch” - 1.1 (Definition of Rating Agency)

“First Extended Maturity Date” - 2.8

“GCM Group” - 9.1.3

“Government Lists” - 5.31

“Hazardous Substances” - 4.21

“Improvements” - Mortgage

“Indemnified Liabilities” - 5.30

“Indemnified Party” - 5.30

“Independent Director” - Schedule 5

“Initial Interest Period” - 1.1 (Definition of Interest Period)

“Insurance Premiums” - 7.1.2

“Insured Casualty” - 7.2.2

“Interest Rate Protection Agreement” - 2.6.1

“Issuer” - 9.1.3

“Late Payment Charge” - 2.5.3

“Lender’s Consultant” - 5.8.1

“Liabilities” - 9.1.3

“Licenses” - 4.11

“Loan” - 2.1

“Minimum PSF Rent and Recoveries” - 5.10.5

 

16



--------------------------------------------------------------------------------

“Minimum BMC Space PSF Rent and Recoveries” - 5.10.5

“Moody’s” - 1.1 (Definition of Rating Agency)

“Mortgage” - 1.1 (Definition of Loan Documents)

“New ML Lease” - 5.10.5

“New ML Tenant” - 5.10.5

“New BMC Space ML Lease” - 5.10.6

“New BMC Space ML Tenant” - 5.10.6

“New Payment Date” - 2.2.5

“Note” - 1.1 (Definition of Loan Documents)

“Notice” - 6.1

“O & M Program” - 5.8.3

“OFAC” - 5.31

“Operating Expense Subaccount” - 3.6

“Patriot Act” - 5.31

“Patriot Act Offense” - 5.31

“Permitted Indebtedness” - 5.22

“Permitted Investments” - Deposit Account Agreement

“Policies” - 7.1.2

“Principal” - 2.1

“Proceeds” - 7.2.2

“Proposed Material Lease” - 5.10.2

“Provided Information” - 9.1.1

“Qualified Carrier” - 7.1.1

“Registration Statement” - 9.1.3

“Remedial Work” - 5.8.2

“Rent Roll” - 4.16

“Required Records” - 6.3.6

“Restoration” - 7.4.1

“Rollover Letter of Credit” - 3.5.2

“Rollover Reserve Subaccount” - 3.5

“S&P” - 1.1 (Definition of Rating Agency)

“Secondary Market Transaction” - 9.1.1

“Second Extended Maturity Date” - 2.8

“Securities” - 9.1.1

“Securities Act” - 9.1.2

“Securitization” - 9.1.1

“Security Deposit Account” - 3.8

“Security Deposit Subaccount” - 3.8

“Significant Casualty” - 7.2.2

“Special Purpose Bankruptcy Remote Entity” - 5.13

“Springing Recourse Event” - 10.1

“Subaccounts” - 3.1

“Tax and Insurance Subaccount” - 3.3

“Third Extended Maturity Date” - 2.8

“Toxic Mold” - 4.21

“Underwriter Group” - 9.1.3

“Underwriters” - 9.1.3

 

17



--------------------------------------------------------------------------------

1.3 Principles of Construction. Unless otherwise specified, (i) all references
to sections and schedules are to those in this Agreement, (ii) the words
“hereof,” “herein” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision, (iii) all definitions
are equally applicable to the singular and plural forms of the terms defined,
(iv) the word “including” means “including but not limited to,” and
(v) accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

2. GENERAL LOAN TERMS

2.1 The Loan. Subject to and upon the terms and conditions of this Agreement,
Lender agrees to make a loan to Borrower (the “Loan”) in a maximum principal
amount of up to $92,400,000 (such amount or such lesser amount thereof as shall
have been advanced as of the date in question by Lender to Borrower pursuant to
this Agreement, shall be referred to herein as the “Principal”). The Loan shall
be made in a series of Advances and shall consist of: (i) the Initial Advance
being made on the date hereof and (ii) Leasing Advances to be made after the
date hereof in a maximum aggregate amount of up to $10,0000,000. Lender’s
obligation (if any) to make any Advance after the date hereof is subject to the
applicable terms, conditions and limitations set forth in this Agreement. No
amount repaid in respect of the Loan may be re-borrowed. The Loan shall mature
on the Stated Maturity Date (subject to the provisions of Section 2.8 below).
Borrower acknowledges receipt of the Initial Advance, the proceeds of which are
being and shall be used to (i) acquire the Property, (ii) fund certain of the
Subaccounts, and (iii) pay transaction costs. Any excess proceeds may be used
for any lawful purpose.

2.2 Interest; Monthly Payments.

2.2.1 Generally. From and after the date hereof, interest on the unpaid
Principal shall accrue at the Interest Rate and be payable as hereinafter
provided. On the date hereof, Borrower shall pay interest on the unpaid
Principal from the date hereof through and including June 30, 2006. On August 1,
2006 and each Payment Date thereafter through and including the Maturity Date,
Borrower shall pay interest on the unpaid Principal which has accrued through
the last day of the Interest Period immediately preceding such Payment Date. All
accrued and unpaid interest shall be due and payable on the Maturity Date. If
the Loan is repaid on any date other than on a Payment Date (whether prior to or
after the Stated Maturity Date), Borrower shall also pay interest that would
have accrued on such repaid Principal to but not including the next Payment
Date.

2.2.2 Default Rate. After the occurrence and during the continuance of an Event
of Default, the entire unpaid Debt shall bear interest at the Default Rate, and
shall be payable upon demand from time to time, to the extent permitted by
applicable law.

2.2.3 Taxes. Any and all payments by Borrower hereunder and under the other Loan
Documents shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on Lender’s
income, and franchise taxes imposed on Lender by

 

18



--------------------------------------------------------------------------------

the law or regulation of any Governmental Authority (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to in this Section 2.2.3 as “Applicable Taxes”). If
Borrower shall be required by law to deduct any Applicable Taxes from or in
respect of any sum payable hereunder to Lender, the following shall apply:
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 2.2.3), Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) Borrower shall make
such deductions and (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law. Payments pursuant to this Section 2.2.3 shall be made within ten (10) days
after the date Lender makes written demand therefor.

2.2.4 Breakage Indemnity. Borrower shall indemnify Lender against any loss or
expense which Lender may actually sustain or incur in liquidating or redeploying
deposits from third parties acquired to effect or maintain the Loan or any part
thereof as a consequence of (i) any payment or prepayment of the Loan or any
portion thereof made on a date other than a Payment Date and (ii) any default in
payment or prepayment of the Principal or any part thereof or interest accrued
thereon, as and when due and payable (at the date thereof or otherwise, and
whether by acceleration or otherwise). Lender shall deliver to Borrower a
statement for any such sums which it is entitled to receive pursuant to this
Section 2.2.4, which statement shall be binding and conclusive absent manifest
error. Borrower’s obligations under this Section 2.2.4 are in addition to
Borrower’s obligations to pay any Spread Maintenance Premium and Prepayment
Premium applicable to a payment or prepayment of Principal.

2.2.5 New Payment Date. Lender shall have the right, to be exercised not more
than once during the term of the Loan, to change the Payment Date to a date
other than the first day of each month (a “New Payment Date”), on thirty
(30) days’ written notice to Borrower; provided, however, that any such change
in the Payment Date: (i) shall not modify the amount of regularly scheduled
monthly interest payments, except that the first payment of interest payable on
the New Payment Date shall be accompanied by interest at the interest rate
herein provided for the period from the Payment Date in the month in which the
New Payment Date first occurs to the New Payment Date, and (ii) shall change the
Stated Maturity Date to the New Payment Date occurring in the month set forth in
the definition of Stated Maturity Date.

2.3 Loan Repayment.

2.3.1 Repayment. Borrower shall repay the entire outstanding principal balance
of the Note in full on the Maturity Date, together with interest thereon to (but
excluding) the date of repayment and any other amounts due and owing under the
Loan Documents. Except during the continuance of an Event of Default, all
proceeds of any repayment, including any prepayments of the Loan, shall be
applied by Lender as follows in the following order of priority: First, accrued
and unpaid interest at the Interest Rate; Second, to Principal; and Third, to
the Prepayment Premium (if applicable) and any other amounts then due and owing
under the Loan Documents, including the Spread Maintenance Premium (if such
repayment or prepayment occurs on or prior to the Lockout Date). If prior to the
Stated Maturity Date the Debt is accelerated by reason of an Event of Default,
then Lender shall be entitled to receive, in addition to the unpaid Principal
and accrued interest and other sums due under the Loan Documents, an

 

19



--------------------------------------------------------------------------------

amount equal to the Spread Maintenance Premium or Prepayment Premium applicable
to such Principal so accelerated. During the continuance of an Event of Default,
all proceeds of repayment, including any payment or recovery on the Property
(whether through foreclosure, deed-in-lieu of foreclosure, or otherwise) shall,
unless otherwise provided in the Loan Documents, be applied in such order and in
such manner as Lender shall elect in Lender’s discretion.

2.3.2 Mandatory Prepayments. The Loan is subject to mandatory prepayment in
certain instances of Insured Casualty or Condemnation (each a
“Casualty/Condemnation Prepayment”), in the manner and to the extent set forth
in Section 7.4.2 hereof. Each Casualty/Condemnation Prepayment, after deducting
Lender’s costs and expenses (including reasonable attorneys’ fees and expenses)
in connection with the settlement or collection of the Proceeds or Award, shall
be applied in the same manner as repayments under Section 2.3.1 above, and if
such Casualty/Condemnation Payment is made on any date other than a Payment
Date, then such Casualty/Condemnation Payment shall include interest that would
have accrued on the Principal prepaid to but not including the next Payment
Date. Provided that no Event of Default is continuing, any such mandatory
prepayment under this Section 2.3.2 shall be without the payment of the Spread
Maintenance Premium or Prepayment Premium. Notwithstanding anything to the
contrary contained herein, each Casualty/Condemnation Prepayment shall be
applied in inverse order of maturity and shall not extend or postpone the due
dates of the monthly installments due under the Note or this Agreement, or
change the amounts of such installments.

2.3.3 Optional Prepayments. Notwithstanding anything herein or in any other Loan
Documents to the contrary, except as the result of an acceleration of the Stated
Maturity Date or if expressly provided under Section 2.3.2 hereof, Borrower may
not voluntarily prepay the Loan, in whole or in part, prior to the Lockout Date.
At any time subsequent to the Lockout Date, provided no Event of Default has
occurred and is continuing, Borrower shall have the right to prepay all or any
portion of the Principal on any Payment Date provided that Borrower gives Lender
at least thirty (30) days prior written notice thereof and such prepayment is
accompanied by the Prepayment Premium applicable thereto. From and after the
occurrence of a Secondary Market Transaction, if any such prepayment is not made
on a Payment Date, Borrower shall also pay interest that would have accrued on
such prepaid Principal to but not including the next Payment Date.

2.4 Release of Property. Lender shall, upon the written request and at the
expense of Borrower, upon payment in full of the Debt in accordance herewith,
release or, if requested by Borrower, assign to Borrower’s designee (without any
representation or warranty by and without any recourse against Lender
whatsoever) the Lien of the Loan Documents if not theretofore released.

2.5 Payments and Computations.

2.5.1 Making of Payments. Each payment by Borrower shall be made in funds
settled through the New York Clearing House Interbank Payments System or other
funds immediately available to Lender by 3:00 p.m., New York City time, on the
date such payment is due, to Lender by deposit to such account as Lender may
designate by written notice to

 

20



--------------------------------------------------------------------------------

Borrower. Whenever any such payment shall be stated to be due on a day that is
not a Business Day, such payment shall be made on the first Business Day
thereafter. All such payments shall be made irrespective of, and without any
deduction, set-off or counterclaim whatsoever and are payable without relief
from valuation and appraisement laws and with all costs and charges incurred in
the collection or enforcement thereof, including attorneys’ fees and court
costs.

2.5.2 Computations. Interest payable under the Loan Documents shall be computed
on the basis of the actual number of days elapsed over a 360-day year.

2.5.3 Late Payment Charge. If any Principal, interest or other sum due under any
Loan Document is not paid by Borrower on the date on which it is due (other than
the balloon payment of Principal due on the Maturity Date or acceleration of the
Loan), Borrower shall pay to Lender upon demand an amount equal to the lesser of
five percent (5%) of such unpaid sum or the maximum amount permitted by
applicable law (the “Late Payment Charge”), in order to defray the expense
incurred by Lender in handling and processing such delinquent payment and to
compensate Lender for the loss of the use of such delinquent payment. Such
amount shall be secured by the Loan Documents. Provided no Event of Default is
then continuing, no Late Payment Charge shall apply if adequate funds are
available in the Deposit Account for any such Principal, interest or other sums
due under any Loan Document and the Deposit Bank fails to allocate such funds in
accordance with the Loan Documents.

2.6 Interest Rate Protection Agreements.

2.6.1 Interest Rate Protection Agreement. As of the date hereof, Borrower has
entered into, made all payments required under, and satisfied all conditions
precedent to the effectiveness of, an interest rate protection agreement that
satisfies all of the following conditions (such interest rate protection
agreement together with (i) any extension thereof or (ii) any other interest
rate protection agreement entered into pursuant to Section 2.8 hereof, being
referred to herein as the “Interest Rate Protection Agreement”):

(1) the Interest Rate Protection Agreement is with a financial institution
having a long term, unsecured and unsubordinated debt rating of at least “AA” by
S&P and “Aa2” by Moody’s (an “Acceptable Counterparty”); has a term ending no
earlier than the Stated Maturity Date; is an interest rate cap in respect of a
notional amount not less than the then current outstanding Principal amount of
the Loan that shall have the effect of capping LIBOR at 6.25% per annum through
the originally scheduled Stated Maturity Date; and provides that the only
obligation of Borrower thereunder is the making of a single payment upon the
execution and delivery thereof.

(2) Borrower’s interest in such Interest Rate Protection Agreement has been
assigned to Lender pursuant to documentation reasonably satisfactory to Lender
in form and substance, and the counterparty to such Interest Rate Protection
Agreement has executed and delivered to Lender an acknowledgment of such
assignment, which acknowledgment includes such counterparty’s agreement to pay
directly into the Clearing Account all sums payable by such counterparty
pursuant to the Interest Rate Protection Agreement and shall otherwise be
reasonably satisfactory to Lender in form and substance.

 

21



--------------------------------------------------------------------------------

(3) In connection with an Interest Rate Protection Agreement, Borrower shall
obtain and deliver to Lender an opinion of counsel from counsel (in-house or
independent) for the issuer of the Interest Rate Protection Agreement (upon
which Lender and its successors and assigns may rely) which shall provide in
relevant part, that: (a) the issuer is duly organized, validly existing, and in
good standing under the laws of its jurisdiction of incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Protection Agreement; (b) the execution and
delivery of the Interest Rate Protection Agreement by the issuer, and any other
agreement which the issuer has executed and delivered pursuant thereto, and the
performance of its obligations thereunder have been and remain duly authorized
by all necessary action and do not contravene any provision of its certificate
of incorporation or by-laws (or equivalent organizational documents) or any law,
regulation or contractual restriction binding on or affecting it or its
property; (c) all consents, authorizations and approvals required for the
execution and delivery by the issuer of the Interest Rate Protection Agreement,
and any other agreement which the issuer has executed and delivered pursuant
thereto, and the performance of its obligations thereunder have been obtained
and remain in full force and effect, all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and (d) the Interest Rate Protection Agreement, and any
other agreement which the issuer has executed and delivered pursuant thereto,
has been duly executed and delivered by the issuer and constitutes the legal,
valid and binding obligation of the issuer, enforceable against the issuer in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

(4) In the event of any downgrade, withdrawal or qualification of the rating of
the issuer of the Interest Rate Protection Agreement below “AA-” by S&P and
“Aa3” by Moody’s, Borrower shall replace the Interest Rate Protection Agreement
with a replacement Interest Rate Protection Agreement from an Acceptable
Counterparty (with terms identical to the Interest Rate Protection Agreement
being replaced, or otherwise approved by Lender in its reasonable discretion and
the Rating Agencies) not later than thirty (30) days following receipt of notice
from Lender or the Servicer of such downgrade, withdrawal or qualification.

2.6.2 Execution of Documents. Borrower shall promptly execute and deliver to the
counterparty of the Interest Rate Protection Agreement such confirmations and
agreements as may be requested by such counterparty in connection with such
Interest Rate Protection Agreement.

2.6.3 No Obligation of Lender. Borrower agrees that Lender shall not have any
obligation, duty or responsibility to Borrower or any other Person by reason of,
or in connection with, any Interest Rate Protection Agreement (including any
duty to provide or arrange any Interest Rate Protection Agreement, to consent to
any mortgage or pledge of the Property or any portion thereof as security for
Borrower’s performance of its obligations under any Interest Rate Protection
Agreement, or to provide any credit or financial support for the obligations of
Borrower or any other Person thereunder or with respect thereto). No Interest
Rate Protection Agreement shall alter, impair, restrict, limit or modify in any
respect the obligation of Borrower to pay interest on the Loan as and when the
same becomes due and payable in accordance with the provisions of the Loan
Documents.

 

22



--------------------------------------------------------------------------------

2.6.4 Receipts from Interest Rate Protection Agreements. All payments made by
the counterparty to the Interest Rate Protection Agreement shall be deposited
into the Clearing Account and applied in the same manner as Rents are applied
under Section 3.11.

2.7 Fees; Spread Maintenance Premium.

2.7.1 Origination Fee. On the date hereof, Borrower shall pay to Lender an
origination fee of $462,000.

2.7.2 Spread Maintenance Premium/Prepayment Premium. Upon any repayment or
prepayment of Principal (including in connection with an acceleration of the
Loan) made on or prior to the Lockout Date, Borrower shall pay to Lender on the
date of such repayment or prepayment (or acceleration of the Loan) the Spread
Maintenance Premium applicable thereto. Upon any repayment or prepayment of
Principal made subsequent to the Lockout Date through and including January 1,
2008, Borrower shall pay to Lender on the date of such repayment or prepayment
the Prepayment Premium applicable thereto. All Spread Maintenance Premium and
Prepayment Premium payments hereunder shall be deemed to be earned by Lender
upon the funding of the Loan.

2.8 Extension Options. Borrower shall have the right, at its option, to extend
the Term until (i) July 1, 2009 (the “First Extended Maturity Date”);
(ii) July 1, 2010 (the “Second Extended Maturity Date”); and (iii) July 1, 2011
(the “Third Extended Maturity Date”), in each case, by giving notice of such
extension to Lender at least 15 days prior to (i) the originally scheduled
Stated Maturity Date, in the case of extending the Term until the First Extended
Maturity Date, (ii) the First Extended Maturity Date, in the case of extending
the Term until the Second Extended Maturity Date, and (iii) the Second Extended
Maturity Date, in the case of extending the Term until the Third Extended
Maturity Date. Upon receipt of such request to extend the Term until the First
Extended Maturity Date or the Second Extended Maturity Date or the Third
Extended Maturity Date, as the case may be, Lender will promptly confirm to
Borrower in writing whether or not the Stated Maturity Date will be so extended,
which extension will be granted upon the satisfaction of the following
conditions:

(a) no Event of Default exists at the time such request is made and on the
originally scheduled Stated Maturity Date or the First Extended Maturity Date or
Second Extended Maturity Date, as applicable;

(b) Borrower delivers to Lender an Officer’s Certificate confirming the accuracy
of the information contained in clause (a) above; and

(c) on or prior to the originally scheduled Stated Maturity Date or the First
Extended Maturity Date or Second Extended Maturity Date, as the case may be,
Borrower either (i) extends the term of the Interest Rate Protection Agreement
to a date not earlier than the First Extended Maturity Date or the Second
Extended Maturity Date or the Third Extended Maturity Date, as applicable, or
(ii) enters into a new interest rate protection agreement which expires no
earlier than the First Extended Maturity Date or the Second Extended Maturity
Date or the Third

 

23



--------------------------------------------------------------------------------

Extended Maturity Date, as applicable, and which extension or new agreement is
in respect of a notional amount of the then outstanding Principal and is
otherwise on the same terms set forth in Section 2.6.1 and has the effect of
capping LIBOR at the greater of (x) 6.25% or (y) the Applicable Capped Rate
(hereinafter defined). As used herein, the term “Applicable Capped Rate” means a
per annum rate of interest equal to the then current LIBOR plus 1.25%, provided
that Lender has determined that such Applicable Capped Rate, as of (a) the
originally scheduled Stated Maturity Date, with respect to the extension of the
Term until the First Extended Maturity Date and (b) the First Extended Maturity
Date, with respect to the extension of the Term until the Second Extended
Maturity Date and (c) the Second Extended Maturity Date, with respect to the
extension of the Term until the Third Extended Maturity Date (x) when added to
the Spread would result in a debt service constant that would permit Borrower to
achieve a Debt Service Coverage Ratio of 1.00:1.00.

If Borrower is unable to satisfy all of the foregoing conditions within the
applicable time frames for each, Lender shall have no obligation to extend the
Stated Maturity Date hereunder.

2.9 Leasing Advances.

2.9.1 Conditions Precedent. Lender shall make Leasing Advances, to be used
solely to pay or reimburse Borrower for Approved Leasing Expenses in connection
with Leases entered into after the date hereof for the currently vacant space at
the Property and in accordance with Section 5.10, provided the following
conditions precedent are satisfied:

(a) Lender receives a notice of borrowing for a Leasing Advance in the form of
Schedule 6 at least ten (10) Business Days before the proposed funding;

(b) Both at the time Borrower delivers notice to Lender of a borrowing for a
Leasing Advance and on the date of the making of the Leasing Advance, no Default
or Event of Default shall be continuing;

(c) The representations and warranties made by Borrower in this Agreement and in
the other Loan Documents shall be true and correct in all material respects on
and as of the date of the making of the Leasing Advance with the same force and
effect as if made on and as of such date;

(d) No Leasing Advance shall be made unless the Lease with respect to which the
Leasing Advance is being requested has been approved by Lender, if Lender’s
approval is required with respect to such Lease pursuant to the terms and
provisions of Section 5.10 hereof, and;

(e) There shall be no more than one Leasing Advance during any calendar month;

(f) No Leasing Advance shall be made after the Outside Leasing Advance Date (as
the same may be extended by Lender to the Extended Outside Leasing Advance Date
(as provided in the defined term “Outside Leasing Advance Date”));

 

24



--------------------------------------------------------------------------------

(g) In no event will the aggregate amount of all Leasing Advances previously
made by Lender hereunder and the proposed Leasing Advance exceed the Maximum
Leasing Advance Amount;

(h) Lender shall have received (i) a notice of title continuation showing that
since the making of the last Advance there has been no change in the state of
title to the Property and no survey exceptions with respect to the Property not
theretofore approved by Lender, together with other evidence satisfactory to
Lender that no mechanic’s Liens or other Liens have been filed and remain filed
with respect to the Property and (ii) an endorsement to the Title Insurance
Policy, which endorsement shall have the effect of updating the date of such
Title Insurance Policy to the date of the making of such Leasing Advance;

(i) Borrower shall pay on demand all of the reasonable costs and expenses
incurred by Lender (to the extent not covered under clause (j) below), including
reasonable attorneys’ fees and expenses, in connection with the proposed Leasing
Advance and the approval of the subject Lease(s) (if approval is required
pursuant to the terms of this Agreement) which are the subject of the proposed
Leasing Advance;

(j) All fees and expenses payable to Lender, including the fees and expenses
referred to in Sections 5.29, to the extent then due and payable, shall have
been (or contemporaneously are being) paid in full, and all title premiums and
other title and survey charges shall have been (or contemporaneously are being)
paid in full;

(k) if the Approved Leasing Expense involves any construction work (i.e., not
“soft costs”), then the following conditions shall have all been satisfied:

(i) Lender shall have received satisfactory evidence that all permits, licenses
and approvals required for such work have been obtained and are in full force
and effect, or will be timely obtained in a manner reasonably satisfactory to
Lender;

(ii) If requested by Lender, Lender shall have received such affidavits and
certificates as to such matters as Lender may reasonably request, including
certificates of the architect or engineer, if applicable, that all of the work
completed has been done substantially in compliance with the plans and
specifications and applicable Legal Requirements;

(iii) Borrower shall have delivered to Lender lien (conditional or otherwise)
waivers executed and delivered by the general contractor and all subcontractors,
materialmen and other Persons requested by Lender for all work for which an
Advance has previously been made or for which the Leasing Advance in question is
being requested; and

(iv) Lender has received from Borrower an Officer’s Certificate: (1) certifying
that all capital improvements performed and paid for, in whole or in part, from
the subject Leasing Advance have been completed in a good and workmanlike manner
in accordance with all Legal Requirements, and, to the extent applicable,
substantially in accordance with the applicable plans and specifications,
(2) stating that each general contractor and architect retained for any work are
reputable and licensed or otherwise authorized to do business in the State and
have been engaged pursuant to arms’ length agreements entered into on market
terms and conditions and (3) stating that each Person that supplied labor or
materials with respect to such capital improvement has been or upon receipt of
the requested Leasing Advance will be paid in full for work for which a Leasing
Advance has been made or is being requested; and

 

25



--------------------------------------------------------------------------------

(l) Borrower’s notice of borrowing for such Leasing Advance is accompanied by
(A) an Officer’s Certificate certifying (v) the amount of funds to be advanced,
(1) that such funds will be used only to pay (or reimburse Borrower for)
Approved Leasing Expenses and a description thereof, (2) that all outstanding
payables with respect to any tenant improvement work for the applicable tenant
(other than those to be paid from the requested disbursement) have been paid in
full, (3) that the Approved Leasing Expenses that are the subject of then
current Leasing Advance have not been the subject of a previous Leasing Advance,
(4) that all previous Leasing Advances have been used only to pay (or reimburse
Borrower for) previously identified Approved Leasing Expenses, and (5) that the
Lease(s) that are the subject of the requested Leasing Advance provides for
rental rents and other economic terms that are generally consistent with market
terms and conditions for Leases at the Property and its competitive set, and
(B) reasonably detailed supporting documentation as to the amount, necessity and
purpose therefor; and

(m) On each of the Originally Scheduled Outside Leasing Advance Date and the
Extended Outside Leasing Advance Date (if applicable), if any Leasing Advances
made through such date have increased the then outstanding Principal amount of
the Loan to an amount greater that then current notional amount of the Interest
Rate Protection Agreement, Borrower shall then either (x) increase the notional
amount under the Interest Rate Protection Agreement to an amount equal to the
then Principal amount of the Loan (after giving effect to all Leasing Advances
made through the Originally Scheduled Outside Leasing Advance Date and the
Extended Outside Leasing Advance Date (if applicable)) or (y) enter into a new
interest rate protection agreement, which increased interest rate protection
agreement or new interest rate protection agreement shall have the effect of
capping LIBOR at (A) with respect to the increased interest rate protection
agreement or new interest rate protection agreement entered into on the
Originally Scheduled Outside Leasing Advance Date, 6.25% and (B) with respect to
the increased interest rate protection agreement or new interest rate protection
agreement entered into on the Extended Outside Leasing Advance Date (if
applicable), the greater of (I) 6.25% or (II) the Applicable Capped Rate (as
defined in Section 2.8 above).

2.9.2 Optional Disbursements.

(a) If any or all conditions precedent to making a Leasing Advance have not been
satisfied on the date such Advance was requested to be made, Lender may, at its
option (i) waive so many of such conditions precedent as it may elect, and/or
(ii) disburse only that portion of the requested Leasing Advance for which all
of the conditions precedent have been satisfied. To the extent Lender makes a
Leasing Advance for which any of the conditions precedent have not been
satisfied, the making of such Leasing Advance shall constitute a waiver of such
unsatisfied conditions for such Leasing Advance (but not for any other Leasing
Advance), unless otherwise set forth in a written notice from Lender to
Borrower.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right (but no obligation) to make any or all Leasing
Advances directly to contractors or any other Person to whom payment is due with
respect to such Approved Leasing

 

26



--------------------------------------------------------------------------------

Expenses (and Lender shall endeavor to provide notice thereof to Borrower). The
execution of this Agreement by Borrower shall, and hereby does, constitute an
irrevocable direction and authorization to so disburse such Leasing Advance. No
further direction or authorization from Borrower shall be necessary or required
for such direct disbursements and all such disbursements shall satisfy pro tanto
the obligations of Lender hereunder and shall be secured by the applicable Loan
Documents as fully as if made directly to Borrower, regardless of the
disposition thereof by the payee.

(c) Lender shall have the right (but not the obligation), by its own action (and
without any request therefor by Borrower), to disburse to itself (or retain
from) any Leasing Advance amounts to pay interest, fees and any other sums then
due and payable to Lender pursuant to the Loan Documents (and Lender shall
endeavor to provide notice thereof to Borrower).

2.9.3 Funding on the Outside Leasing Advance Date/Leasing Advance Subaccount. On
the Outside Leasing Advance Date (as the same may have been extended by Lender
to the Extended Outside Leasing Advance Date, as described in the definition of
“Outside Leasing Advance Date”), provided no Default or Event of Default is then
continuing, and subject to Borrower’s satisfaction of conditions (a), (b), (c),
(g), (h), (i), (j), (k) and (m) set forth in Section 2.9.1, Lender shall make a
Leasing Advance an amount equal to the amount by which the Maximum Leasing
Advance Amount exceeds the then aggregate amount of Leasing Advances theretofore
made by Lender (or such lesser amount as may be requested by Borrower). Lender
shall cause such amount to be transferred to a Subaccount (the “Leasing Advance
Subaccount”). Lender shall disburse funds held in the Leasing Advance Subaccount
to Borrower in accordance with and subject to satisfaction of the same
conditions as are applicable to the making of a Leasing Advance as provided in
Section 2.9.1 (other than clause (f) thereof) (and all references in such
applicable clauses of Section 2.9.1 to a Leasing Advance shall be deemed to mean
the subject requested disbursement from the Leasing Advance Subaccount).

2.9.4 Certificates of Occupancy, etc.. Upon the substantial completion of any
work that has been the subject of a Leasing Advance, Borrower shall promptly
deliver to Lender a copy of any certificate or certificates required by law to
render occupancy of the Improvements legal.

3. CASH MANAGEMENT AND RESERVES

3.1 Cash Management Arrangements. Borrower shall cause all Rents to be
transmitted directly by non-residential tenants of the Property into an Eligible
Account (the “Clearing Account”) maintained by Borrower at a bank selected by
Borrower, which shall at all times be an Eligible Institution (the “Clearing
Bank”) as more fully described in the Clearing Account Agreement. Without in any
way limiting the foregoing, all Rents received by Borrower or Manager shall be
deposited into the Clearing Account within three (3) Business Days of receipt.
Funds deposited into the Clearing Account shall be swept by the Clearing Bank on
a weekly basis into Borrower’s operating account at the Clearing Bank, unless a
Cash Management Period is continuing, in which event such funds shall be swept
on a daily basis into an Eligible Account at the Deposit Bank controlled by
Lender (the “Deposit Account”) and applied and disbursed in accordance with this
Agreement. Funds in the Deposit Account shall be

 

27



--------------------------------------------------------------------------------

invested at Borrower’s discretion only in Permitted Investments. Lender will
also establish subaccounts of the Deposit Account which shall at all times be
Eligible Accounts (and may be ledger or book entry accounts and not actual
accounts) (such subaccounts are referred to herein as “Subaccounts”). The
Deposit Account and any Subaccount will be under the sole control and dominion
of Lender, and Borrower shall have no right of withdrawal therefrom. Borrower
shall pay for all expenses of opening and maintaining all of the above accounts.

3.2 Intentionally Omitted.

3.3 Taxes and Insurance. (a) Borrower shall pay to Lender on each Payment Date
(i) one-twelfth (1/12th) of the Taxes that Lender reasonably estimates will be
payable during the next twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates and (ii) one-twelfth (1/12th) of the Insurance Premiums
that Lender estimates will be payable for the renewal of the coverage afforded
by the Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies. Such amounts will be transferred by
Lender to a Subaccount (the “Tax and Insurance Subaccount”). Lender will
(a) apply funds in the Tax and Insurance Subaccount to payments of Taxes and
Insurance Premiums required to be made by Borrower pursuant to Section 5.2
hereof and Section 7.1 hereof, provided that Borrower has promptly supplied
Lender with notices of all Taxes and Insurance Premiums due, or (b) reimburse
Borrower for such amounts upon presentation of evidence of payment; subject,
however, to Borrower’s right to contest Taxes in accordance with Section 5.2
hereof. In making any payment relating to Taxes and Insurance Premiums, Lender
may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof. If Lender determines in its
reasonable judgment that the funds in the Tax and Insurance Subaccount will be
insufficient to pay (or in excess of) the Taxes or Insurance Premiums next
coming due, Lender may increase (or decrease) the monthly contribution required
to be made by Borrower to the Tax and Insurance Subaccount.

(b) Notwithstanding anything to the contrary contained herein, it is understood
and agreed that for so long as Building 4 (which is part of the Property) and
Building 1 (which is part of the Other Property) share part of the same tax lot,
the amount to be paid pursuant to clause (i) of subsection (a) above (with
respect to Building 4) shall be calculated based on the entirety of such tax lot
(inclusive of Building 1); provided, that once Borrower provides evidence to
Lender that Building 4 and Building 1 no longer share a single tax lot, Lender
shall promptly return to Borrower any excess amounts then on deposit in the Tax
and Insurance Subaccount that have been deposited therein on account of Building
1.

3.4 Capital Expense Reserves. (a) Subject to the provisions of subsection
(b) below, Borrower shall pay to Lender on each Payment Date an amount initially
equal to one-twelfth (1/12th) of the product obtained by multiplying $0.20 by
the aggregate number of rentable square feet of space in the Property. Lender
will transfer such amounts into a Subaccount (the “Capital Reserve Subaccount”).
Additionally, upon thirty (30) days’ prior notice to Borrower, Lender may
reassess the amount of the monthly payment required under this Section 3.4 not

 

28



--------------------------------------------------------------------------------

more than once every six (6) months (based upon its then current underwriting
standards); provided, however that Lender shall only increase the amount of such
monthly contributions if Lender reasonably determines that such increase is
necessary to address unanticipated material changes after the date hereof in the
anticipated Capital Expenses for the Property (in which event such reassessment
shall be limited to address only such issues). Provided that no Default or Event
of Default has occurred and is continuing, Lender shall disburse funds held in
the Capital Reserve Subaccount to Borrower, within ten (10) days after the
delivery by Borrower to Lender of a request therefor (but not more often than
once per month), in increments of at least $5,000 provided that (i) such
disbursement is for an Approved Capital Expense; (ii) Lender shall have (if it
desires) verified (by an inspection conducted at Borrower’s expense) performance
of the work associated with such Approved Capital Expense; and (iii) the request
for disbursement is accompanied by (A) an Officer’s Certificate certifying
(1) that such funds will be used to pay or reimburse Borrower for Approved
Capital Expenses and a description thereof, (2) that all outstanding trade
payables (other than those to be paid from the requested disbursement or those
constituting Permitted Indebtedness) have been paid in full, (3) that the same
has not been the subject of a previous disbursement, and (4) that all previous
disbursements have been used to pay the previously identified Approved Capital
Expenses, and (B) lien waivers or other evidence of payment satisfactory to
Lender, (C) at Lender’s option, with respect to disbursements in excess of
$100,000, a title search for the Property indicating that the Property is free
from all Liens, claims and other encumbrances not previously approved by Lender
and (D) such other evidence as Lender shall reasonably request that the Approved
Capital Expenses at the Property to be funded by the requested disbursement have
been completed and are paid for or will be paid upon such disbursement to
Borrower. Any such disbursement of more than $10,000 to pay (rather than
reimburse) Approved Capital Expenses may, at Lender’s option, be made by joint
check payable to Borrower and the payee on such Approved Capital Expenses.

(b) Notwithstanding anything to the contrary contained in subsection (a) above,
Borrower shall not be required to make any payments into the Capital Reserve
Subaccount pursuant to subsection (a) above at any time that an Event of Default
has not occurred and is continuing.

3.5 Rollover Reserves

3.5.1 General

(a) On each Payment Date occurring during the continuance of a Lease Sweep
Period (provided no Cash Management Period is then continuing (other than a Cash
Management Period triggered solely as a result of a Lease Sweep Period)), all
Available Cash shall be paid to Lender. Lender will transfer such amount into a
Subaccount (the “Rollover Reserve Subaccount”). Borrower shall also pay to
Lender for transfer into the Rollover Reserve Subaccount all Lease Termination
Payments received by Borrower. Provided that no Default or Event of Default has
occurred and is continuing, Lender shall disburse funds held in the Rollover
Reserve Subaccount to Borrower, within ten (10) days after the delivery by
Borrower to Lender of a request therefor (but not more often than once per
month), in increments of at least $5,000, provided (i) such disbursement is for
an Approved Major Lease Leasing Expense (or any other Approved Leasing Expense
if the funds in question are comprised of Lease Termination Payments that have
been deposited into the Rollover Reserve Subaccount on account of any other
Lease); (ii) Lender shall have (if it desires) verified (by an inspection
conducted at

 

29



--------------------------------------------------------------------------------

Borrower’s expense) performance of any construction work associated with such
Approved Major Lease Leasing Expense (or any other Approved Leasing Expense if
the funds in question are comprised of Lease Termination Payments that have been
deposited into the Rollover Reserve Subaccount on account of any other Lease);
and (iii) the request for disbursement is accompanied by (A) an Officer’s
Certificate certifying (1) that such funds will be used only to pay (or
reimburse Borrower for) Approved Major Lease Leasing Expenses (or any other
Approved Leasing Expense if the funds in question are comprised of Lease
Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease) and a description thereof, (2) that
all outstanding trade payables (other than those to be paid from the requested
disbursement or those constituting Permitted Indebtedness) have been paid in
full, (3) that the same has not been the subject of a previous disbursement, and
(4) that all previous disbursements have been used only to pay (or reimburse
Borrower for) the previously identified Approved Major Lease Leasing Expenses
(or any other Approved Leasing Expense if the funds in question are comprised of
Lease Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease), and (B) reasonably detailed
supporting documentation as to the amount, necessity and purpose therefor. Any
such disbursement of more than $10,000 to pay (rather than reimburse) Approved
Leasing Expenses may, at Lender’s option, be made by joint check payable to
Borrower and the payee of such Approved Major Lease Leasing Expenses (or any
other Approved Leasing Expense if the funds in question are comprised of Lease
Termination Payments that have been deposited into the Rollover Reserve
Subaccount on account of any other Lease). Provided no Event of Default is
continuing, upon the termination of the subject Lease Sweep Period, and Lender’s
receipt of satisfactory evidence that all Approved Major Lease Leasing Expenses
incurred in connection therewith (and any other expenses in connection with the
re-tenanting of the applicable space) have been paid in full (which evidence may
include (i) a letter or certification from the applicable broker, if any, that
all brokerage commissions payable in connection therewith have been paid and
(ii) an estoppel certificate executed by each applicable tenant which certifies
that all contingencies under such Lease to the payment of full rent (including
Borrower’s contribution to the cost of any tenant improvement work) have been
satisfied), any funds (if any) remaining in the Rollover Reserve Subaccount that
have been deposited therein as a result of such Lease Sweep Period shall be
disbursed to Borrower; provided, however, if a Cash Management Period is then
continuing, then no such funds shall be disbursed to Borrower, and all such
funds shall instead be deposited into the Cash Collateral Subaccount, to be
applied in accordance with Section 3.9 hereof.

(b) Any Lease Termination Payments and any other funds deposited into the
Rollover Reserve Subaccount from the Security Deposit Subaccount in accordance
with Section 3.8 hereof shall be applied, at Lender’s election, towards either
(a) subject to the rights of Borrower under the applicable Lease, rent
arrearages under such Lease (or to cure any other tenant default under such
Lease), (b) debt service shortfalls that may arise as a result of a termination
of such Lease (and Borrower hereby authorizes Lender to disburse to itself any
such amounts without any request therefor by Borrower) or (c) funding any
Approved Leasing Expenses (or Approved Major Lease Leasing Expenses, if
applicable) which are anticipated to occur in connection with the re-tenanting
of the space under the Lease that was the subject of such termination (in
accordance with the terms and conditions of Section 3.5(a) above.

 

30



--------------------------------------------------------------------------------

3.5.2 Rollover Letter of Credit. Notwithstanding anything to the contrary
contained in Section 3.5.1, at Borrower’s option, Borrower may at any time
deliver a Letter of Credit to Lender in an amount equal to the applicable Lease
Sweep Rollover Amount (the “Rollover Letter of Credit”), which Rollover Letter
of Credit shall be held by Lender subject to and in accordance with the
provisions of this Section 3.5.2. Upon delivery by Borrower to Lender of the
Rollover Letter of Credit, any funds that have been deposited into the Rollover
Reserve Subaccount on account of the subject Lease Sweep Period shall be
promptly returned to Borrower (and the subject Lease Sweep Period shall
terminate). If Borrower fails to timely pay for any Approved Major Lease Leasing
Expenses and such failure continues for ten (10) days after written notice from
Lender, Lender shall have the right, but not the obligation, to draw on the
Rollover Letter of Credit for purposes of making such payment of Approved Major
Lease Leasing Expenses.

(b) Borrower may request that the Rollover Letter of Credit be drawn upon in
increments of at least $50,000 for Approved Major Lease Leasing Expenses and,
within ten (10) days of the delivery of such request (but not more often than
once per month), Lender will transfer the amount of the requested funds for
Approved Major Lease Leasing Expenses into the Rollover Reserve Subaccount,
which funds will be disbursed to pay for Approved Major Lease Leasing Expenses
in accordance with the terms and conditions set forth in Section 3.5.1.

(c) The Rollover Letter of Credit delivered under this Section 3.5.2 shall be
held by Lender as additional security for the payment of the Debt. Upon the
occurrence and during the continuance of an Event of Default, Lender shall have
the right, at its option, to draw on the Rollover Letter of Credit and to either
deposit all or any portion of the proceeds therefrom into the Rollover Reserve
Subaccount (in which event, any such funds shall be disbursed to Borrower with
respect to Approved Major Lease Leasing Expenses only upon the satisfaction of
the requirements for disbursement set forth in Section 3.5.1), or to apply all
or any portion of such proceeds to payment of the Debt in such order, proportion
or priority as Lender may determine. Any such application to the Debt, after an
Event of Default which remains uncured shall be subject to the Spread
Maintenance Premium or Prepayment Premium (as applicable). On the Maturity Date,
the Rollover Letter of Credit may be drawn upon by Lender and applied to any
unpaid portion of the Debt.

(d) In addition to any other right Lender may have to draw upon the Rollover
Letter of Credit pursuant to the terms and conditions of this Agreement, Lender
shall have the additional rights to draw in full the Rollover Letter of Credit:
(i) if the Rollover Letter of Credit is an evergreen Letter of Credit, if Lender
has received a notice from the issuing bank that the Rollover Letter of Credit
will not be renewed and a substitute Rollover Letter of Credit is not provided
at least thirty (30) days prior to the date on which the outstanding Rollover
Letter of Credit is scheduled to expire; (ii) if the Rollover Letter of Credit
has a stated expiration date, if Lender has not received a notice from the
issuing bank that it has renewed the Rollover Letter of Credit at least thirty
(30) days prior to the date on which such Rollover Letter of Credit is scheduled
to expire and a substitute Rollover Letter of Credit is not provided at least
thirty (30) days prior to the date on which the outstanding Rollover Letter of
Credit is scheduled to expire; (iii) upon receipt of notice from the issuing
bank that the Rollover Letter of Credit will be terminated (except if the
termination of the Rollover Letter of Credit is permitted pursuant to the terms
of this Agreement or a substitute Rollover Letter of Credit is provided); or
(iv) if Lender

 

31



--------------------------------------------------------------------------------

has received notice that the bank issuing the Rollover Letter of Credit shall
cease to be an Approved Bank and Borrower has not replaced such Rollover Letter
of Credit with a Rollover Letter of Credit issued by an Approved Bank within ten
(10) Business Days after written notice thereof from Lender to Borrower.
Notwithstanding anything to the contrary contained in the above, Lender is not
obligated to draw on the Rollover Letter of Credit upon the happening of an
event specified in (i), (ii), (iii) or (iv) above and shall not be liable for
any losses sustained by Borrower due to the insolvency of the bank issuing the
Rollover Letter of Credit.

(e) Provided no Event of Default is continuing, upon the re-tenanting of all of
the space currently demised under the Major Lease that gave rise to the subject
Lease Sweep Period pursuant to one or more replacement Leases approved by Lender
and entered into in accordance with Section 5.10 hereof, and Lender’s receipt of
reasonably satisfactory evidence that all Approved Major Lease Leasing Expenses
incurred in connection therewith (and any other expenses in connection with the
re-tenanting of such space) have been paid in full (which evidence may include,
(i) a letter or certification from the applicable broker, if any, that all
brokerage commissions payable in connection therewith have been paid and (ii) an
estoppel certificate executed by each applicable tenant which certifies that all
contingencies under such Lease to the payment of full rent (including Borrower’s
contribution to the cost of any tenant improvement work) have been satisfied),
the Rollover Letter of Credit shall be promptly returned to Borrower.
Additionally, upon Borrower’s delivery to Lender of evidence of payment of any
portion of the subject Approved Major Lease Leasing Expenses, then Borrower
shall be entitled to reduce the face amount of the Letter of Credit by such
amount.

3.6 Operating Expense Subaccount. During a Cash Management Period, on each
Payment Date, a portion of the Rents that have been deposited into the Deposit
Account during the immediately preceding Interest Period in an amount equal to
the monthly amount set forth in the Approved Operating Budget for the following
month as being necessary for payment of Approved Operating Expenses at the
Property for such month, shall be transferred into a Subaccount for the payment
of Approved Operating Expenses (the “Operating Expense Subaccount”). Provided no
Default or Event of Default has occurred and is continuing, on each Payment
Date, Lender shall disburse to Borrower funds from the Operating Expense
Subaccount in an amount equal to the monthly amount set forth in the Approved
Operating Budget for the month in which such Payment Date occurs as being
necessary for payment of Approved Operating Expenses at the Property for such
month (plus any other amounts requested by Borrower for such month for payment
of items constituting Approved Operating Expenses, which are not included in the
Approved Operating Budget), which disbursement shall be made without any
requirement for any Borrower request therefor or any Officer’s Certificate in
connection therewith.

3.7 Casualty/Condemnation Subaccount. Borrower shall pay, or cause to be paid,
to Lender all Proceeds or Awards due to any Casualty or Condemnation to be
transferred to a Subaccount (the “Casualty/Condemnation Subaccount”) in
accordance with the provisions of Article 7 hereof. All amounts in the
Casualty/Condemnation Subaccount shall disbursed in accordance with the
provisions of Article 7 hereof.

3.8 Security Deposits. Borrower shall keep and hold all security deposits under
Leases in accordance with applicable Legal Requirements and at a separately
designated account

 

32



--------------------------------------------------------------------------------

under Borrower’s control at the Clearing Bank (or in another Eligible Account at
an Eligible Institution) (and in the case of a letter of credit, assigned with
full power of attorney and executed sight drafts to Lender) so that the security
deposits shall not be commingled with any other funds of Borrower (such account,
the “Security Deposit Account”). After the occurrence of an Event of Default,
Borrower shall, upon Lender’s request, if permitted by applicable Legal
Requirements, turn over to Lender the security deposits (and any interest
theretofore earned thereon) under Leases, to be held by Lender in a Subaccount
(the “Security Deposit Subaccount”) subject to the terms of the Leases. After
the occurrence of an Event of Default, Borrower shall also deliver to Lender
(for deposit into the Security Deposit Subaccount) all amounts drawn under any
letters of credit held by Borrower in lieu of cash security deposits. Security
deposits held in the Security Deposit Subaccount will be released by Lender upon
notice from Borrower together with such evidence as Lender may reasonably
request that such security deposit is required to be returned to a tenant
pursuant to the terms of a Lease. Any funds in the Security Deposit Subaccount
which Borrower is permitted to retain pursuant to the applicable provisions of
any Lease which has expired or has been terminated, cancelled or surrendered
shall be paid to Lender and transferred by Lender into the Rollover Reserve
Subaccount, to be applied and disbursed in accordance with the provisions of
Section 3.5 hereof. Any letter of credit or other instrument that Borrower
receives in lieu of a cash security deposit under any Lease entered into after
the date hereof shall (i) be maintained in full force and effect in the full
amount unless replaced by a cash deposit as hereinabove described and (ii) if
permitted pursuant to any Legal Requirements, name Lender as payee or mortgagee
thereunder (or at Lender’s option, be fully assignable to Lender).

3.9 Cash Collateral Subaccount. If a Cash Management Period shall have commenced
(other than a Cash Management Period triggered solely as a result of a Lease
Sweep Period, then on the immediately succeeding Payment Date and on each
Payment Date thereafter during the continuance of such Cash Management Period,
all Available Cash shall be paid to Lender, which amounts shall be transferred
by Lender into a Subaccount (the “Cash Collateral Subaccount”) as cash
collateral for the Debt. Notwithstanding the foregoing, if a Lease Sweep Period
has occurred and is then continuing during the continuance of any Cash
Management Period (other than a Cash Management Period triggered solely as a
result of a Lease Sweep Period), Lender shall have the right (but not the
obligation) to allocate any funds in the Cash Collateral Subaccount to the
Rollover Reserve Subaccount to be applied in accordance with the terms and
conditions of Section 3.5.1 hereof. Notwithstanding anything to the contrary
contained herein, if Borrower delivers to Lender an Officer’s Certificate (with
supporting backup) at least three (3) Business Days prior to a Payment Date,
stating that, as a result of advance payments of Rent by tenants (during any
prior Interest Period), there will be a shortfall in the Deposit Account
necessary to pay amounts specified in Section 3.11(a)(i) through (v) on the
applicable Payment Date, then a portion of the funds then being held in the Cash
Collateral Subaccount (up to the amount represented by such advance rental
payments) shall be made available to pay such shortfall (and no Event of Default
shall exist as a result thereof). Any funds in the Cash Collateral Account and
not previously disbursed or applied shall be disbursed to Borrower upon the
termination of such Cash Management Period. Lender shall have the right, but not
the obligation, at any time during the continuance of an Event of Default, in
its sole and absolute discretion to apply all sums then on deposit in the Cash
Collateral Subaccount to the Debt, in such order and in such manner as Lender
shall elect in its sole and absolute discretion, including to make a prepayment
of Principal (together with the applicable Spread Maintenance Premium or
Prepayment Premium applicable thereto).

 

33



--------------------------------------------------------------------------------

3.10 Grant of Security Interest; Application of Funds. As security for payment
of the Debt and the performance by Borrower of all other terms, conditions and
provisions of the Loan Documents, Borrower hereby pledges and assigns to Lender,
and grants to Lender a security interest in, all Borrower’s right, title and
interest in and to all Rents and in and to all payments to or monies held in the
Clearing Account, the Deposit Account, all Subaccounts created pursuant to this
Agreement (collectively, the “Cash Management Accounts”). Borrower hereby grants
to Lender a continuing security interest in, and agrees to hold in trust for the
benefit of Lender, all Rents in its possession prior to the (i) payment of such
Rents to Lender or (ii) deposit of such Rents into the Deposit Account. Borrower
shall not, without obtaining the prior written consent of Lender, further
pledge, assign or grant any security interest in any Cash Management Account, or
permit any Lien to attach thereto, or any levy to be made thereon, or any UCC
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto. This Agreement is, among other things, intended by
the parties to be a security agreement for purposes of the UCC. Upon the
occurrence and during the continuance of an Event of Default, Lender may apply
any sums in any Cash Management Account in any order and in any manner as Lender
shall elect in Lender’s discretion without seeking the appointment of a receiver
and without adversely affecting the rights of Lender to foreclose the Lien of
the Mortgage or exercise its other rights under the Loan Documents. Cash
Management Accounts shall not constitute trust funds and may be commingled with
other monies held by Lender. All interest which accrues on the funds in any Cash
Management Account (other than the Tax and Insurance Subaccount) shall accrue
for the benefit of Borrower and shall be taxable to Borrower and shall be added
to and disbursed in the same manner and under the same conditions as the
principal sum on which said interest accrued. Upon repayment in full of the
Debt, all remaining funds in the Subaccounts, if any, shall be promptly
disbursed to Borrower.

3.11 Property Cash Flow Allocation.

(a) During any Cash Management Period, all Rents deposited into the Deposit
Account during the immediately preceding Interest Period shall be applied on
each Payment Date as follows in the following order of priority:

(i) First, to make payments into the Tax and Insurance Subaccount as required
under Section 3.3 hereof;

(ii) Second, to pay the monthly portion of the fees charged by the Deposit Bank
in accordance with the Deposit Account Agreement;

(iii) Third, to Lender to pay the interest due on such Payment Date (plus, if
applicable, interest at the Default Rate and all other amounts, other than those
described under other clauses of this Section 3.11(a), then due to Lender under
the Loan Documents);

(iv) Fourth, to make payments into the Capital Reserve Subaccount, if and as
required under Section 3.4 hereof;

 

34



--------------------------------------------------------------------------------

(v) Fifth, to make payments for Approved Operating Expenses as required under
Section 3.6 hereof;

(vi) Sixth, provided no Event of Default is then continuing, to make payments in
an amount equal to all remaining Available Cash on such Payment Date into the
Rollover Reserve Subaccount in accordance with Section 3.5.1 hereof; and

(vii) Lastly, to make payments in an amount equal to all remaining Available
Cash on such Payment Date into the Cash Collateral Subaccount in accordance with
Section 3.9.

(b) The failure of Borrower to make all of the payments required under clauses
(i) through (iv) of Section 3.11(a) above in full on each Payment Date shall
constitute an Event of Default under this Agreement; provided, however, if
adequate funds are available in the Deposit Account for such payments, the
failure by the Deposit Bank to allocate such funds into the appropriate
Subaccounts shall not constitute an Event of Default. Nothing herein, however,
shall be construed to restrict Borrower from depositing its own funds (other
than Rents) into the Deposit Account in order to fund any of the amounts
required under clauses (i) through (iv) of Section 3.11(a) above (to the extent
that the Rents previously deposited into the Deposit Account are insufficient
for the same).

(c) Notwithstanding anything to the contrary contained in this Section 3.11,
after the occurrence and during the continuance of a Default or an Event of
Default, Lender may apply all Rents deposited into the Deposit Account and other
proceeds of repayment in such order and in such manner as Lender shall elect.

4. REPRESENTATIONS AND WARRANTIES

Borrower represents and warrants to Lender as of the date hereof that, except to
the extent (if any) disclosed on Schedule 2 hereto with reference to a specific
Section of this Article 4:

4.1 Organization; Special Purpose. Each of Borrower and the SPE Party has been
duly organized and is validly existing and in good standing under the laws of
the state of its formation, with requisite power and authority, and all rights,
licenses, permits and authorizations, governmental or otherwise, necessary to
own its properties and to transact the business in which it is now engaged. Each
of Borrower and the SPE Party is duly qualified to transact business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its properties, business and operations. Each of Borrower and
the SPE Party is a Special Purpose Bankruptcy Remote Entity.

4.2 Proceedings; Enforceability. Borrower has taken all necessary action to
authorize the execution, delivery and performance of the Loan Documents. The
Loan Documents have been duly executed and delivered by Borrower and, to
Borrower’s knowledge, constitute legal, valid and binding obligations of
Borrower enforceable against Borrower in accordance with their respective terms,
subject to applicable bankruptcy, insolvency and similar laws affecting rights
of creditors generally, and general principles of equity. The Loan Documents are
not subject to, and Borrower has not asserted, any right of rescission, set-off,
counterclaim or defense, including the defense of usury. No exercise of any of
the terms of the Loan Documents, or any right thereunder, will render any Loan
Document unenforceable.

 

35



--------------------------------------------------------------------------------

4.3 No Conflicts. The execution, delivery and performance of the Loan Documents
by Borrower and the transactions contemplated hereby will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any Lien (other than pursuant
to the Loan Documents) upon any of the property of Borrower pursuant to the
terms of, any agreement or instrument to which Borrower is a party or by which
its property is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of its properties. Borrower’s
rights under the Licenses and the Management Agreement will not be adversely
affected by the execution and delivery of the Loan Documents, Borrower’s
performance thereunder, the recordation of the Mortgage, or the exercise of any
remedies by Lender. Any consent, approval, authorization, order, registration or
qualification of or with any Governmental Authority required for the execution,
delivery and performance by Borrower of the Loan Documents has been obtained and
is in full force and effect.

4.4 Litigation. There are no actions, suits or other proceedings at law or in
equity by or before any Governmental Authority now pending or threatened against
or affecting Borrower, the SPE Party, the Manager or the Property, which, if
adversely determined, might materially adversely affect the condition (financial
or otherwise) or business of Borrower (including the ability of Borrower to
carry out its obligations under the Loan Documents), the SPE Party, Manager or
the use, value, condition or ownership of the Property.

4.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might adversely affect Borrower or the
Property, or Borrower’s business, properties, operations or condition, financial
or otherwise. To Borrower’s knowledge, Borrower is not in default in any
material respect in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any Permitted Encumbrance or
any other agreement or instrument to which it is a party or by which it or the
Property is bound.

4.6 Title. Borrower has good, marketable and indefeasible title in fee to the
real property and good title to the balance of the Property, free and clear of
all Liens except the Permitted Encumbrances. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements in connection with the
transfer of the Property to Borrower have been paid. To Borrower’s knowledge,
the Mortgage when properly recorded in the appropriate records, together with
any UCC Financing Statements required to be filed in connection therewith, will
create (i) a valid, perfected first priority lien on the Borrower’s interest in
the Property and (ii) valid and perfected first priority security interests in
and to, and perfected collateral assignments of, all personalty (including the
Leases), all in accordance with the terms thereof, in each case subject only to
any applicable Permitted Encumbrances. All mortgage, recording, stamp,
intangible or other similar taxes required to be paid by any Person under
applicable Legal Requirements in connection with the execution, delivery,
recordation, filing, registration, perfection or enforcement of any of the Loan
Documents have been paid. The Permitted Encumbrances do not materially adversely
affect the value, operation or use of the Property, or

 

36



--------------------------------------------------------------------------------

Borrower’s ability to repay the Loan. No Condemnation or other proceeding has
been commenced or, to Borrower’s knowledge, is contemplated with respect to all
or part of the Property or for the relocation of roadways providing access to
the Property. To Borrower’s knowledge, there are no claims for payment for work,
labor or materials affecting the Property which are or may become a Lien prior
to, or of equal priority with, the Liens created by the Loan Documents. To
Borrower’s knowledge, there are no outstanding options to purchase or rights of
first refusal affecting all or any portion of the Property. To Borrower’s
knowledge, the Survey does not fail to reflect any material matter affecting the
Property or the title thereto. To Borrower’s knowledge, except as disclosed on
the Survey, all of the Improvements included in determining the appraised value
of the Property lie wholly within the boundaries and building restriction lines
of the Property, and no improvement on an adjoining property encroaches upon the
Property, and no easement or other encumbrance upon the Property encroaches upon
any of the Improvements, except those insured against by the Title Insurance
Policy. Except as described on Schedule 2, each parcel comprising the Property
is a separate tax lot and is not a portion of any other tax lot that is not a
part of the Property. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, or any
contemplated improvements to the Property that may result in such special or
other assessments.

4.7 No Bankruptcy Filing. Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency law or the
liquidation of all or a major portion of its property (a “Bankruptcy
Proceeding”), and Borrower has no knowledge of any Person contemplating the
filing of any such petition against it. In addition, neither Borrower nor the
SPE Party nor any principal nor Affiliate of either has been a party to, or the
subject of a Bankruptcy Proceeding for the past seven (7) years.

4.8 Full and Accurate Disclosure. No statement of fact made by Borrower in any
Loan Documents contains any untrue statement of a material fact or omits to
state any material fact necessary to make statements contained therein not
misleading. There is no material fact presently known to Borrower that has not
been disclosed to Lender which adversely affects the Property or the business,
operations or condition (financial or otherwise) of Borrower. All financial
data, including the statements of cash flow and income and operating expense,
that have been delivered to Lender in respect of Borrower and the Property
(i) are true, complete and correct in all material respects, (ii) fairly
represent the financial condition of Borrower and the Property as of the date of
such reports, and (iii) to the extent prepared by an independent certified
public accounting firm, have been prepared in accordance with GAAP consistently
applied throughout the periods covered, except as disclosed therein. Borrower
has no contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments, unrealized or anticipated losses from any unfavorable
commitments or any liabilities or obligations not expressly permitted by this
Agreement. Since the date of such financial statements, there has been no
materially adverse change in the financial condition, operations or business of
Borrower or the Property from that set forth in said financial statements.

4.9 Tax Filings. To the extent required, Borrower has filed (or has obtained
effective extensions for filing) all federal, state and local tax returns
required to be filed and have paid or made adequate provision for the payment of
all federal, state and local taxes, charges and assessments payable by Borrower.
Borrower believes that its tax returns (if any) properly reflect the income and
taxes of Borrower for the periods covered thereby, subject only to reasonable
adjustments required by the Internal Revenue Service or other applicable tax
authority upon audit.

 

37



--------------------------------------------------------------------------------

4.10 ERISA; No Plan Assets. As of the date hereof and throughout the Term
(i) Borrower is not and will not be an “employee benefit plan,” as defined in
Section 3(3) of ERISA, (ii) none of the assets of Borrower constitutes or will
constitute “plan assets” of one or more such plans within the meaning of 29
C.F.R. Section 2510.3-101, (iii) Borrower is not and will not be a “governmental
plan” within the meaning of Section 3(32) of ERISA, and (iv) transactions by or
with Borrower are not and will not be subject to (or are in compliance with)
state statutes regulating investment of, and fiduciary obligations with respect
to, governmental plans. As of the date hereof, neither Borrower, nor any member
of a “controlled group of corporations” (within the meaning of Section 414 of
the Code) maintains, sponsors or contributes to a “defined benefit plan” (within
the meaning of Section 3(35) of ERISA) or a “multiemployer pension plan” (within
the meaning of Section 3(37)(A) of ERISA).

4.11 Compliance. Borrower and, to Borrower’s knowledge, the Property and the use
thereof comply in all material respects with all applicable Legal Requirements
(including with respect to parking and applicable zoning and land use laws,
regulations and ordinances). Borrower is not in default or violation of any
order, writ, injunction, decree or demand of any Governmental Authority, the
violation of which might materially adversely affect the condition (financial or
otherwise) or business of Borrower. The Property is used exclusively for office
and other appurtenant and related uses. In the event that all or any part of the
Improvements are destroyed or damaged, said Improvements can be legally
reconstructed to their condition prior to such damage or destruction, and
thereafter exist for the same use without violating any zoning or other
ordinances applicable thereto and currently in effect and without the necessity
of obtaining any variances or special permits. No legal proceedings are pending
or, to the knowledge of Borrower, threatened with respect to the zoning of the
Property. Neither the zoning nor any other right to construct, use or operate
the Property is in any way dependent upon or related to any property other than
the Property, other than as set forth in the REA. All certifications, permits,
licenses and approvals, including certificates of completion and occupancy
permits required for the legal use, occupancy and operation of the Property
(collectively, the “Licenses”), have been obtained and are in full force and
effect. The use being made of the Property is in conformity with the certificate
of occupancy issued for the Property and all other restrictions, covenants and
conditions affecting the Property.

4.12 Contracts. There are no service, maintenance or repair contracts affecting
the Property that are not terminable on one (1) month’s notice or less without
cause and without penalty or premium. All service, maintenance or repair
contracts affecting the Property have been entered into at arms-length in the
ordinary course of Borrower’s business and provide for the payment of fees in
amounts and upon terms comparable to existing market rates.

4.13 Federal Reserve Regulations; Investment Company Act. No part of the
proceeds of the Loan will be used for the purpose of purchasing or acquiring any
“margin stock” within the meaning of Regulation U of the Board of Governors of
the Federal Reserve System or for any other purpose that would be inconsistent
with such Regulation U or any other regulation of such Board of Governors, or
for any purpose prohibited by Legal Requirements or any Loan Document. Borrower
is not (i) an “investment company” or a company “controlled” by an

 

38



--------------------------------------------------------------------------------

“investment company,” within the meaning of the Investment Company Act of 1940,
as amended; or (ii) subject to any other federal or state law or regulation
which purports to restrict or regulate its ability to borrow money.

4.14 Easements; Utilities and Public Access. All easements, cross easements,
licenses, air rights and rights-of-way or other similar property interests
(collectively, “Easements”), if any, necessary for the full utilization of the
Improvements for their intended purposes have been obtained, are described in
the Title Insurance Policy and are in full force and effect without default
thereunder. The Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service it
for its intended uses. Except as disclosed on the Survey, to Borrower’s
knowledge, all public utilities necessary or convenient to the full use and
enjoyment of the Property are located in the public right-of-way abutting the
Property, and all such utilities are connected so as to serve the Property
without passing over other property absent a valid easement. All roads necessary
for the use of the Property for its current purpose have been completed and
dedicated to public use and accepted by all Governmental Authorities.

4.15 Physical Condition. Except as disclosed in the property condition reports
delivered to Lender in connection with the Loan dated June, 2006 and prepared by
Building Analytics (File No. 106097), to Borrower’s knowledge, the Property,
including all Improvements, parking facilities, systems, Equipment and
landscaping, are in good condition, order and repair in all material respects;
there exists no structural or other material defect or damages to the Property,
whether latent or otherwise. Borrower has not received notice from any insurance
company or bonding company of any defect or inadequacy in the Property, or any
part thereof, which would adversely affect its insurability or cause the
imposition of extraordinary premiums or charges thereon or any termination of
any policy of insurance or bond. Except as disclosed on the Survey, to
Borrower’s knowledge, no portion of the Property is located in an area as
identified by the Federal Emergency Management Agency as an area having special
flood hazards. The Improvements have suffered no material casualty or damage
which has not been fully repaired and the cost thereof fully paid.

4.16 Leases. The rent roll attached hereto as Schedule 3 (the “Rent Roll”) is,
to Borrower’s knowledge, true, complete and correct in all material respects and
the Property is not subject to any Leases other than the Leases described in the
Rent Roll. To Borrower’s knowledge, except as set forth on the Rent Roll:
(i) each Lease is in full force and effect; (ii) the tenants under the Leases
have accepted possession of and are in occupancy of all of their respective
demised premises, have commenced the payment of rent under the Leases, and there
are no offsets, claims or defenses to the enforcement thereof; (iii) all rents
due and payable under the Leases have been paid and no portion thereof has been
paid for any period more than thirty (30) days in advance; (iv) the rent payable
under each Lease is the amount of fixed rent set forth in the Rent Roll, and
there is no claim or basis for a claim by the tenant thereunder for an
adjustment to the rent; (v) to Borrower’s knowledge, no tenant has made any
claim against the landlord under any Lease which remains outstanding, there are
no defaults on the part of the landlord under any Lease, and no event has
occurred which, with the giving of notice or passage of time, or both, would
constitute such a default; (vi) to Borrower’s best knowledge, there is no
present material default by the tenant under any Lease; (vii) all security
deposits under Leases are as set forth on the Rent Roll and are held consistent
with Section 3.8 hereof; (viii) Borrower

 

39



--------------------------------------------------------------------------------

is the sole owner of the entire lessor’s interest in each Lease; (ix) each Lease
is the valid, binding and enforceable obligation of the Borrower and the
applicable tenant thereunder and (x) no Person has any possessory interest in,
or right to occupy, the Property except under the terms of the Lease. None of
the Leases contains any option to purchase or right of first refusal to purchase
the Property or any part thereof. Neither the Leases nor the Rents have been
assigned or pledged except to Lender, and no other Person has any interest
therein except the tenants thereunder.

4.17 Fraudulent Transfer. Borrower has not entered into the Loan or any Loan
Document with the actual intent to hinder, delay, or defraud any creditor, and
Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents. Giving effect to the transactions
contemplated by the Loan Documents, the fair saleable value of Borrower’s assets
exceeds and will, immediately following the execution and delivery of the Loan
Documents, exceed Borrower’s total probable liabilities, including subordinated,
unliquidated, disputed or contingent liabilities, including the maximum amount
of its contingent liabilities or its debts as such debts become absolute and
matured. Borrower’s assets do not and, immediately following the execution and
delivery of the Loan Documents will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debts and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debts as they mature (taking into account the timing and
amounts to be payable on or in respect of obligations of Borrower).

4.18 Ownership of Borrower. The sole general partner of Borrower is the SPE
Party. The only limited partner of Borrower is TPG/CalSTRS. TPG/CalSTRS is the
sole member of the SPE Party. OP is the sole managing member of TPG/CalSTRS and
the owner of twenty-five percent (25%) of the limited liability company
interests in TPG/CalSTRS. CalSTRS is the only other member of TPG/CalSTRS and
the owner of seventy-five percent (75%) of the limited liability company
interests in TPG/CalSTRS. TPG is the sole general partner and the owner of 46.3%
of the partnership interests in the OP. As of the date hereof, the limited
partnership interests in Borrower and the OP and the limited liability company
interests in the SPE Party are owned free and clear of all Liens, warrants,
options and rights to purchase. Borrower has no obligation to any Person to
purchase, repurchase or issue any ownership interest in it. The organizational
chart attached hereto as Schedule 4 is complete and accurate and illustrates all
Persons who have a direct or indirect ownership interest in Borrower.

4.19 Purchase Options. Except with respect to the right of first offer granted
in the BMC Software Lease, neither the Property nor any part thereof is subject
to any purchase options or other similar rights in favor of third parties.

4.20 Management Agreement. The Management Agreement is in full force and effect.
There is no default, breach or violation existing thereunder, and no event has
occurred (other than payments due but not yet delinquent) that, with the passage
of time or the giving of notice, or both, would constitute a default, breach or
violation thereunder, by either party thereto.

4.21 Hazardous Substances. Except as expressly disclosed in any environmental
report regarding the Property and delivered to Lender in connection with the
Loan, and to

 

40



--------------------------------------------------------------------------------

Borrower’s knowledge, (i) the Property is not in violation of any Legal
Requirement pertaining to or imposing liability or standards of conduct
concerning environmental regulation, contamination or clean-up, including the
Comprehensive Environmental Response, Compensation and Liability Act, the
Resource Conservation and Recovery Act, the Emergency Planning and Community
Right-to-Know Act of 1986, the Hazardous Substances Transportation Act, the
Solid Waste Disposal Act, the Clean Water Act, the Clean Air Act, the Toxic
Substance Control Act, the Safe Drinking Water Act, the Occupational Safety and
Health Act, any state super-lien and environmental clean-up statutes (including
with respect to Toxic Mold), any local law requiring related permits and
licenses and all amendments to and regulations in respect of the foregoing laws
(collectively, “Environmental Laws”); (ii) the Property is not subject to any
private or governmental Lien or judicial or administrative notice or action or
inquiry, investigation or claim relating to hazardous, toxic and/or dangerous
substances, toxic mold or fungus of a type that may pose a risk to human health
or the environment or would negatively impact the value of the Property (“Toxic
Mold”) or any other substances or materials which are included under or
regulated by Environmental Laws (collectively, “Hazardous Substances”); (iii) to
Borrower’s knowledge, no Hazardous Substances are or have been (including the
period prior to Borrower’s acquisition of the Property), discharged, generated,
treated, disposed of or stored on, incorporated in, or removed or transported
from the Property other than in compliance with all Environmental Laws; (iv) to
Borrower’s knowledge, no Hazardous Substances are present in, on or under any
nearby real property which could migrate to or otherwise affect the Property;
(v) to Borrower’s knowledge, no Toxic Mold is on or about the Property which
requires remediation; (vi) no underground storage tanks exist on the Property
and the Property has never been used as a landfill; and (vii) there have been no
environmental investigations, studies, audits, reviews or other analyses
conducted by or on behalf of Borrower which have not been provided to Lender.

4.22 Name; Principal Place of Business. Borrower does not use and will not use
any trade name and has not done and will not do business under any name other
than its actual name set forth herein. The principal place of business of
Borrower is its primary address for notices as set forth in Section 6.1 hereof,
and Borrower has no other place of business.

4.23 Other Debt. There is no indebtedness with respect to the Property or any
excess cash flow or any residual interest therein, whether secured or unsecured,
other than Permitted Encumbrances and Permitted Indebtedness.

4.24 REA. The REA is in full force and effect and neither Borrower nor, to
Borrower’s knowledge, any other party to the REA, is in default thereunder, and
to the best of Borrower’s knowledge, there are no conditions which, with the
passage of time or the giving of notice, or both, would constitute a default
thereunder. The REA has not been modified, amended or supplemented.

All of the representations and warranties in this Article 4 and elsewhere in the
Loan Documents (i) shall survive for so long as any portion of the Debt remains
owing to Lender and (ii) shall be deemed to have been relied upon by Lender
notwithstanding any investigation heretofore or hereafter made by Lender or on
its behalf, provided, however, that the representations, warranties and
covenants set forth in Section 4.21 above shall survive in perpetuity.

 

41



--------------------------------------------------------------------------------

5. COVENANTS

Until the end of the Term, Borrower hereby covenants and agrees with Lender
that:

5.1 Existence. Each of Borrower and the SPE Party shall (i) do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its existence, rights, and franchises, (ii) continue to engage in the business
presently conducted by it, (iii) obtain and maintain all Licenses, and
(iv) qualify to do business and remain in good standing under the laws of each
jurisdiction, in each case as and to the extent required for the ownership,
maintenance, management and operation of the Property.

5.2 Taxes and Other Charges. Borrower shall pay all Taxes and Other Charges as
the same become due and payable, and deliver to Lender receipts for payment or
other evidence reasonably satisfactory to Lender that the Taxes and Other
Charges have been so paid no later than ten (10) days before they would be
delinquent if not paid (provided, however, that Borrower need not pay such Taxes
nor furnish such receipts for payment of Taxes paid by Lender pursuant to
Section 3.3 hereof). Borrower shall not suffer and shall promptly cause to be
paid and discharged any Lien against the Property, and shall promptly pay for
all utility services provided to the Property. After prior notice to Lender,
Borrower, at its own expense, may contest by appropriate legal proceeding,
promptly initiated and conducted in good faith and with due diligence, the
amount or validity or application of any Taxes or Other Charges, provided that
(i) no Default or Event of Default has occurred and is continuing, (ii) such
proceeding shall suspend the collection of the Taxes or such Other Charges (or
Borrower otherwise pays the same, including with funds from the Tax and
Insurance Subaccount), (iii) such proceeding shall be permitted under and be
conducted in accordance with the provisions of any other instrument to which
Borrower is subject and shall not constitute a default thereunder, (iv) no part
of or interest in the Property will be in danger of being sold, forfeited,
terminated, canceled or lost, (v) Borrower shall have furnished such security as
may be required in the proceeding, or as may be requested by Lender, to insure
the payment of any such Taxes or Other Charges, together with all interest and
penalties thereon, which shall not be more than 125% of the Taxes and Other
Charges being contested (less amounts then being retained in the Tax and
Insurance Subaccount to pay such Taxes so contested), and (vi) Borrower shall
promptly upon final determination thereof pay the amount of such Taxes or Other
Charges, together with all costs, interest and penalties. Lender may pay over
any such security or part thereof held by Lender to the claimant entitled
thereto at any time when, in the judgment of Lender, the entitlement of such
claimant is established.

5.3 Access to Property . Borrower shall permit agents, representatives,
consultants and employees of Lender to inspect the Property or any part thereof
at reasonable hours upon reasonable advance notice, subject however to the
rights of tenants under any Leases.

5.4 Repairs; Maintenance and Compliance; Alterations.

5.4.1 Repairs; Maintenance and Compliance. Borrower shall at all times maintain,
preserve and protect all franchises and trade names, and Borrower shall cause
the Property to be maintained in a good and safe condition and repair and shall
not remove, demolish or alter the Improvements or Equipment (except for
alterations performed in accordance with

 

42



--------------------------------------------------------------------------------

Section 5.4.2 below and normal replacement of Equipment with Equipment of
equivalent value and functionality). Borrower shall promptly comply with all
Legal Requirements and promptly cure any violation of a Legal Requirement.
Borrower shall notify Lender in writing within three (3) Business Days after
Borrower first receives notice of any such non-compliance. Borrower shall
promptly repair, replace or rebuild any part of the Property that becomes
damaged, worn or dilapidated and shall complete and pay for any Improvements at
any time in the process of construction or repair.

5.4.2 Alterations. Borrower may, without Lender’s consent, perform alterations
to the Improvements and Equipment which (i) do not constitute a Material
Alteration, (ii) do not adversely affect Borrower’s financial condition or the
value or Net Operating Income of the Property and (iii) are in the ordinary
course of Borrower’s business. Borrower shall not perform any Material
Alteration without Lender’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed; provided, however, that Lender
may, in its sole and absolute discretion, withhold consent to any alteration the
cost of which is reasonably estimated to exceed $2,500,000 or which is likely to
result in a decrease of Net Operating Income by two and one-half percent
(2.5%) or more for a period of thirty (30) days or longer. Lender may, as a
condition to giving its consent to a Material Alteration, require that Borrower
deliver to Lender security for payment of the cost of such Material Alteration
in an amount equal to 125% of the amount by which the cost of the Material
Alteration as reasonably estimated by Lender exceeds $2,500,000. Upon
substantial completion of the Material Alteration, Borrower shall provide
evidence satisfactory to Lender that (i) the Material Alteration was constructed
in accordance with applicable Legal Requirements and substantially in accordance
with plans and specifications approved by Lender (which approval shall not be
unreasonably withheld, conditioned or delayed), (ii) all contractors,
subcontractors, materialmen and professionals who provided work, materials or
services in connection with the Material Alteration have been paid in full and
have delivered unconditional releases of lien and (iii) all material Licenses
necessary for the use, operation and occupancy of the Material Alteration (other
than those which depend on the performance of tenant improvement work) have been
issued. Borrower shall reimburse Lender upon demand for all actual out-of-pocket
costs and expenses (including the reasonable fees of any architect, engineer or
other professional engaged by Lender) incurred by Lender in reviewing plans and
specifications or in making any determinations necessary to implement the
provisions of this Section 5.4.2.

5.5 Performance of Other Agreements. Borrower shall observe and perform each and
every term to be observed or performed by it pursuant to the terms of any
agreement or instrument affecting or pertaining to the Property, including the
Loan Documents.

5.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to, and permit Lender, at its option, to participate in, any
proceedings before any Governmental Authority which may in any way affect the
rights of Lender under any Loan Document.

5.7 Further Assurances. Borrower shall, at Borrower’s sole cost and expense,
(i) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the Debt and/or for the better and more

 

43



--------------------------------------------------------------------------------

effective carrying out of the intents and purposes of the Loan Documents, as
Lender may reasonably require from time to time; and (ii) upon Lender’s request
therefor given from time to time after the occurrence of any Default or Event of
Default pay for (a) reports of UCC, federal tax lien, state tax lien, judgment
and pending litigation searches with respect to Borrower and the SPE Party and
(b) searches of title to the Property, each such search to be conducted by
search firms reasonably designated by Lender in each of the locations reasonably
designated by Lender.

5.8 Environmental Matters.

5.8.1 Hazardous Substances. So long as Borrower owns or is in possession of the
Property, Borrower shall (i) keep the Property in compliance with all
Environmental Laws, (ii) promptly notify Lender if Borrower shall become aware
that (A) any Hazardous Substance is on or near the Property, (B) the Property is
in violation of any Environmental Laws or (C) any condition on or near the
Property shall pose a threat to the health, safety or welfare of humans and
(iii) remove such Hazardous Substances and/or cure such violations and/or remove
such threats, as applicable, as required by law (or as shall be required by
Lender in the case of removal which is not required by law, but in response to
the reasonable opinion of a licensed hydrogeologist, licensed environmental
engineer or other qualified environmental consulting firm engaged by Lender
(“Lender’s Consultant”)), promptly after Borrower becomes aware of same, at
Borrower’s sole expense. Nothing herein shall prevent Borrower from recovering
such expenses from any other party that may be liable for such removal or cure.

5.8.2 Environmental Monitoring.

(a) Borrower shall give prompt written notice to Lender of (i) any proceeding or
inquiry by any party (including any Governmental Authority) with respect to the
presence of any Hazardous Substance on, under, from or about the Property,
(ii) all claims made or threatened by any third party (including any
Governmental Authority) against Borrower or the Property or any party occupying
the Property relating to any loss or injury resulting from any Hazardous
Substance, and (iii) Borrower’s discovery of any occurrence or condition on any
real property adjoining or in the vicinity of the Property that could cause the
Property to be subject to any investigation or cleanup pursuant to any
Environmental Law. Upon becoming aware of the presence of mold or fungus at the
Property, Borrower shall (i) undertake an investigation to identify the
source(s) of such mold or fungus and shall develop and implement an appropriate
remediation plan to eliminate the presence of any Toxic Mold, (ii) perform or
cause to be performed all acts reasonably necessary for the remediation of any
Toxic Mold (including taking any action necessary to clean and disinfect any
portions of the Property affected by Toxic Mold, including providing any
necessary moisture control systems at the Property), and (iii) provide evidence
reasonably satisfactory to Lender of the foregoing. Borrower shall permit Lender
to join and participate in, as a party if it so elects, any legal or
administrative proceedings or other actions initiated with respect to the
Property in connection with any Environmental Law or Hazardous Substance, and
Borrower shall pay all reasonable attorneys’ fees and disbursements incurred by
Lender in connection therewith.

(b) Upon Lender’s request, at any time and from time to time (which request
Lender shall not make more than once in any 12-month period unless (i) such
request is made in connection with a Secondary Market Transaction, or
(ii) Lender has a good faith belief that there

 

44



--------------------------------------------------------------------------------

is a violation of Environmental Laws or a release of Hazardous Substances at the
Property), Borrower shall undertake an inspection or audit of the Property
prepared by a licensed hydrogeologist, licensed environmental engineer or
qualified environmental consulting firm approved by Lender assessing the
presence or absence of Hazardous Substances on, in or near the Property, and if
Lender in its good faith judgment determines that reasonable cause exists for
the performance of such environmental inspection or audit, then the cost and
expense of such audit or inspection shall be paid by Borrower. Such inspections
and audit may include soil borings and ground water monitoring. If Borrower
fails to provide any such inspection or audit within thirty (30) days after such
request, Lender may order same, and Borrower hereby grants to Lender and its
employees and agents access to the Property and a license to undertake such
inspection or audit.

(c) If any environmental site assessment report prepared in connection with such
inspection or audit recommends that an operations and maintenance plan be
implemented for any Hazardous Substance, whether such Hazardous Substance
existed prior to the ownership of the Property by Borrower, or presently exists
or is reasonably suspected of existing, Borrower shall cause such operations and
maintenance plan to be prepared and implemented at its expense upon request of
Lender, and with respect to any Toxic Mold, Borrower shall take all action
necessary to clean and disinfect any portions of the Improvements affected by
Toxic Mold in or about the Improvements, including providing any necessary
moisture control systems at the Property. If any investigation, site monitoring,
containment, cleanup, removal, restoration or other work of any kind is
reasonably necessary under an applicable Environmental Law (“Remedial Work”),
Borrower shall commence all such Remedial Work within thirty (30) days after
written demand by Lender and thereafter diligently prosecute to completion all
such Remedial Work within such period of time as may be required under
applicable law. All Remedial Work shall be performed by licensed contractors
reasonably approved in advance by Lender and under the supervision of a
consulting engineer reasonably approved by Lender. All costs of such Remedial
Work shall be paid by Borrower, including Lender’s reasonable attorneys’ fees
and disbursements incurred in connection with the monitoring or review of such
Remedial Work. If Borrower does not timely commence and diligently prosecute to
completion the Remedial Work, Lender may (but shall not be obligated to) cause
such Remedial Work to be performed at Borrower’s expense. Notwithstanding the
foregoing, Borrower shall not be required to commence such Remedial Work within
the above specified time period: (x) if prevented from doing so by any
Governmental Authority, (y) if commencing such Remedial Work within such time
period would result in Borrower or such Remedial Work violating any
Environmental Law, or (z) if Borrower, at its expense and after prior written
notice to Lender, is contesting by appropriate legal, administrative or other
proceedings, conducted in good faith and with due diligence, the need to perform
Remedial Work. Borrower shall have the right to contest the need to perform such
Remedial Work, provided that, (1) Borrower is permitted by the applicable
Environmental Laws to delay performance of the Remedial Work pending such
proceedings, (2) neither the Property nor any part thereof or interest therein
will be sold, forfeited or lost if Borrower fails to promptly perform the
Remedial Work being contested, and if Borrower fails to prevail in contest,
Borrower would thereafter have the opportunity to perform such Remedial Work,
(3) Lender would not, by virtue of such permitted contest, be exposed to any
risk of any civil liability for which Borrower has not furnished additional
security as provided in

 

45



--------------------------------------------------------------------------------

clause (4) below, or to any risk of criminal liability, and neither the Property
nor any interest therein would be subject to the imposition of any Lien for
which Borrower has not furnished additional security as provided in clause
(4) below, as a result of the failure to perform such Remedial Work and
(4) Borrower shall have furnished to Lender additional security in respect of
the Remedial Work being contested and the loss or damage that may result from
Borrower’s failure to prevail in such contest in such amount as may be
reasonably requested by Lender but in no event less than 125% of the cost of
such Remedial Work as estimated by Lender or Lender’s Consultant and any loss or
damage that may result from Borrower’s failure to prevail in such contest.

(d) Borrower shall not install or permit to be installed on the Property any
underground storage tank.

(e) Borrower shall diligently take all steps necessary to (i) place the
hazardous waste generated and stored at the “Goodyear” facility in secondary
containment and (ii) remove and replace the mold-impacted thermal insulation
wrap in the service corridor within the basement of Building 3, each as more
particularly described in the recommendations set forth in the Phase I
Environmental Site Assessment dated June 2006 and prepared by BA Environmental
(File No. 106097). Upon completion of the foregoing, Borrower shall deliver
evidence of the same to Lender.

5.8.3 O & M Program. In the event any environmental report delivered to Lender
in connection with the Loan recommends the development of or continued
compliance with an operation and maintenance program for the Property
(including, without limitation, with respect to the presence of asbestos and/or
lead-based paint) (“O & M Program”), Borrower shall develop (or continue to
comply with, as the case may be) such O & M Program and shall, during the term
of the Loan, including any extension or renewal thereof, comply in all material
respects with the terms and conditions of the O & M Program.

5.9 Title to the Property. Borrower will warrant and defend the title to the
Property, and the validity and priority of all Liens granted or otherwise given
to Lender under the Loan Documents, subject only to Permitted Encumbrances,
against the claims of all Persons.

5.10 Leases.

5.10.1 Generally. Upon request, Borrower shall furnish Lender with executed
copies of all Leases then in effect. All renewals of Leases (unless provided
otherwise by the terms of such Lease) and all proposed leases shall provide for
rental rates and terms comparable to existing local market rates and shall be
arm’s length transactions with bona fide, independent third-party tenants.

5.10.2 Material Leases. Borrower shall not enter into a proposed Material Lease
or a proposed renewal, extension or modification of an existing Material Lease
without the prior written consent of Lender, which consent shall not, so long as
no Event of Default is continuing, be unreasonably withheld, conditioned or
delayed. Prior to seeking Lender’s consent to any Material Lease, Borrower shall
deliver to Lender a copy of such proposed lease (a “Proposed Material Lease”)
blacklined to show changes from the standard form of Lease approved by Lender
and then being used by Borrower. Lender shall approve or disapprove each
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease for which Lender’s approval is required under this
Agreement within ten (10) Business Days of the

 

46



--------------------------------------------------------------------------------

submission by Borrower to Lender of a written request for such approval,
accompanied by a final copy of the Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease. If requested by
Borrower, Lender will grant conditional approvals of Proposed Material Leases or
proposed renewals, extensions or modifications of existing Material Leases at
any stage of the leasing process, from initial “term sheet” through negotiated
lease drafts, provided that Lender shall retain the right to disapprove any such
Proposed Material Lease or proposed renewal, extension or modification of an
existing Material Lease, if subsequent to any preliminary approval material
changes are made to the terms previously approved by Lender, or additional
material terms are added that had not previously been considered and approved by
Lender in connection with such Proposed Material Lease or proposed renewal,
extension or modification of an existing Material Lease. Provided that no Event
of Default is continuing, if Borrower provides Lender with a written request for
approval (which written request shall specifically refer to this Section 5.10.2
and shall explicitly state that failure by Lender to approve or disapprove
within ten (10) Business Days will constitute a deemed approval) and Lender
fails to reject the request in writing delivered to Borrower within ten
(10) Business Days after receipt by Lender of the request, the Proposed Material
Lease or proposed renewal, extension or modification of an existing Material
Lease shall be deemed approved by Lender, and Borrower shall be entitled to
enter into such Proposed Material Lease or proposed renewal, extension or
modification of an existing Material Lease.

5.10.3 Minor Leases. Notwithstanding the provisions of Section 5.10.2 above,
provided that no Event of Default is continuing, renewals, amendments and
modifications of existing Leases and proposed leases, shall not be subject to
the prior approval of Lender provided (i) the proposed lease would be a Minor
Lease or the existing Lease as amended or modified or the renewal Lease is a
Minor Lease, (ii) the proposed lease shall be written substantially in
accordance with the standard form of Lease which shall have been approved by
Lender, (iii) the Lease as amended or modified or the renewal Lease or series of
leases or proposed lease or series of leases: (a) shall provide for net
effective rental rates comparable to existing local market rates, (b) shall have
an initial term (exclusive of any renewal options) of not less than three
(3) years (provided, however, the foregoing shall not restrict Borrower’s
ability to enter into one or more Leases, covering up to 10% of the aggregate
rentable square feet of the Improvements at any one time, with a term of less
than three years) or greater than ten (10) years, (c) shall provide for
automatic self-operative subordination to the Mortgage and, at Lender’s option,
attornment to Lender, and (d) shall not contain any option to purchase, any
right of first refusal to purchase, any right to terminate (except in the event
of the destruction or condemnation of substantially all of the Property), any
requirement for a non-disturbance or recognition agreement (other than on
Lender’s then standard form of non-disturbance or recognition agreement), or any
other provision which might adversely affect the rights of Lender under the Loan
Documents in any material respect. Borrower shall deliver to Lender copies of
all Leases which are entered into pursuant to the preceding sentence together
with Borrower’s certification that it has satisfied all of the conditions of the
preceding sentence at the time of delivery of the next monthly report required
under Section 6.3.4.

5.10.4 Additional Covenants with respect to Leases. Borrower (i) shall observe
and perform the material obligations imposed upon the lessor under the Leases
and shall do nothing to impair the value of the Leases as security for the Debt;
(ii) shall promptly send copies to Lender of all notices of default that
Borrower shall send or receive under any Lease;

 

47



--------------------------------------------------------------------------------

(iii) shall enforce, in accordance with commercially reasonable practices for
properties similar to the Property, the terms, covenants and conditions in the
Leases to be observed or performed by the lessees, short of termination thereof
(except as provided in clause (ix) below); (iv) shall not collect any of the
Rents more than one (1) month in advance (other than security deposits);
(v) shall not execute any other assignment of lessor’s interest in the Leases or
the Rents (except as contemplated by the Loan Documents); (vi) shall not modify
any Lease in a manner inconsistent with the Loan Documents; (vii) shall not
convey or transfer or suffer or permit a conveyance or transfer of the Property
so as to effect a merger of the estates and rights of, or diminution of the
obligations of, lessees under Leases; (viii) shall not consent to any assignment
of or subletting under any Material Lease unless required in accordance with its
terms without the prior consent of Lender, which, with respect to a subletting,
may not, so long as no Event of Default is continuing, be unreasonably withheld
or delayed (provided that Lender’s consent shall not be required in connection
with (i) an assignment if the assigning tenant (and its guarantor, if
applicable) remains primarily liable under the applicable Lease or (ii) a
subletting of less than 80,000 square feet); and (ix) shall not cancel or
terminate any Lease or accept a surrender thereof (except in the exercise of
Borrower’s commercially reasonable judgment in connection with a tenant default
under a Minor Lease or if such a termination or cancellation is a condition to
leasing, to another tenant which will pay net effective rental rates comparable
to existing local market rates, the space subject to the Lease being cancelled
or terminated) without the prior consent of Lender, which consent shall not, so
long as no Event of Default is continuing, be unreasonably withheld, conditioned
or delayed.

5.10.5 Master Lease. Borrower and Master Lease Tenant have entered into the
Master Lease, pursuant to which Master Lease Tenant leases from Borrower the
entirety of the Master Lease Space, which Master Lease provides for annual
contract rent and recoveries (i.e. the “Rent” and “Additional Rent” (as such
terms are defined in the Master Lease)), of $24 per square foot (on a full
service gross lease basis) (the “Minimum PSF Rent and Recoveries”), for a term
expiring on June 15, 2009. Notwithstanding the provisions of this Section 5.10.5
to the contrary, Master Lease Tenant may partially assign or sublet or partially
release all or any portion of the Master Lease Space (and Borrower may approve
the same), provided (i) such assignment or partial release shall be evidenced by
a written modification or amendment of the Master Lease in accordance with the
provisions of this Section 5.10 and Section 13 of the Master Lease, (ii) that
any space as to which Master Lease Tenant is released is the subject, in each
case, of a new direct Lease entered into between Borrower and a tenant in
accordance with this Section 5.10 (each such tenant a “New ML Tenant” and each
such new direct lease, a “New ML Lease”), and (iii) to the extent that the per
square foot contract rent and recoveries under all such New ML Leases is less
than the Minimum PSF Rent and Recoveries under the Master Lease, the per square
foot contract rent and recoveries under the Master Lease with respect to the
remaining space demised thereunder will be automatically increased or decreased
(pursuant to a written modification or amendment of the Master Lease in
accordance with the provisions of this Section 5.10.5) to the extent necessary
so that the aggregate contract rent and recoveries payable with respect to the
remaining space demised under the Master Lease and all such New ML Leases shall
be equal to the Minimum PSF Rent and Recoveries originally payable with respect
to the entirety of the Master Lease Space under the Master Lease.
Notwithstanding the foregoing, it is understood that if (i) the Master Lease
Tenant seeks a full and complete release from the Master Lease in accordance
with this Section 5.10.5 and (ii) the aggregate per square foot contract rent
and recoveries under all New ML Leases is less than the Minimum PSF Rent and
Recoveries

 

48



--------------------------------------------------------------------------------

originally payable with respect to the entirety of the Master Lease Space under
the Master Lease, then in no event shall Borrower release Master Lease Tenant
from its remaining tenancy obligations under the Master Lease. Thus, at least a
portion of the Master Lease Space must either be (i) subleased or (ii) retained
as space leased directly by Master Lease Tenant under the Master Lease, such
that, in either case, Master Lease Tenant shall still be obligated to pay to
Borrower, under the Master Lease, (x) the Minimum PSF Rent and Recoveries
originally payable with respect to the entirety of the Master Lease Space under
the Master Lease less (y) the aggregate contract rent and recoveries payable
with respect to all New ML Leases. Upon termination of the Master Lease,
Borrower may enter into direct Leases for all subleased space on the terms set
forth in the subleases.

Notwithstanding the foregoing, Borrower may terminate the Master Lease in its
entirety upon the Property achieving a minimum Debt Service Coverage Ratio
(calculated without giving effect to rent payable under the Master Lease) of
1.10:1.00.

5.10.6 BMC Space Master Lease. In the event that a BMC Software Lease Special
Termination occurs, then upon the effective date of such BMC Software Lease
Special Termination, Borrower (as landlord) shall enter into a “master lease”
(the “BMC Space Master Lease”) with TPG/CalSTRS (as tenant) (in such capacity,
the “BMC Space Master Lease Tenant”), pursuant to which the BMC Space Master
Lease Tenant leases from Borrower the entirety of the space under the BMC
Software Lease that has been surrendered, cancelled or terminated as a result of
the BMC Software Lease Special Termination (the “BMC Space Master Lease Space”),
which BMC Space Master Lease shall provide for annual per square foot contract
rent and recoveries equal to then annual per square foot contract rent and
recoveries payable pursuant to the BMC Software Lease (the “BMC Space Minimum
PSF Rent and Recoveries”), for a term expiring on June 30, 2021, and shall
otherwise be acceptable to Lender, in Lender’s sole and absolute discretion.
Notwithstanding the provisions of this Section 5.10.6 to the contrary, BMC Space
Master Lease Tenant may partially assign or sublet or partially release all or
any portion of the BMC Space Master Lease Space (and Borrower may approve the
same), provided (i) such assignment or partial release shall be evidenced by a
written modification or amendment of the BMC Space Master Lease in accordance
with the provisions of this Section 5.10 and Section 13 of the BMC Space Master
Lease, (ii) that any space as to which BMC Space Master Lease Tenant is released
is the subject, in each case, of a new direct Lease entered into between
Borrower and a tenant in accordance with this Section 5.10 (each such tenant a
“New BMC Space ML Tenant” and each such new direct lease, a “New BMC Space ML
Lease”), (iii) no such New BMC Space ML Lease may be entered into (or approved
by Borrower) at any time that comparable vacant space at the Property is
otherwise available for leasing (and acceptable to the proposed New BMC Space ML
Tenant), and (iv) to the extent that the per square foot contract rent and
recoveries under all such New BMC Space ML Leases is less than the BMC Space
Minimum PSF Rent and Recoveries under the BMC Space Master Lease, the per square
foot contract rent and recoveries under the BMC Space Master Lease with respect
to the remaining space demised thereunder will be automatically increased or
decreased (pursuant to a written modification or amendment of the BMC Space
Master Lease in accordance with the provisions of this Section 5.10.6) to the
extent necessary so that the aggregate contract rent and recoveries payable with
respect to the remaining space demised under the BMC Space Master Lease and all
such BMC Space New ML Leases shall be equal to the BMC Space Minimum PSF Rent
and Recoveries originally payable with respect to the entirety of the BMC

 

49



--------------------------------------------------------------------------------

Space Master Lease Space under the BMC Space Master Lease. Notwithstanding the
foregoing, it is understood that if (i) the BMC Space Master Lease Tenant seeks
a full and complete release from the BMC Space Master Lease in accordance with
this Section 5.10.6 and (ii) the aggregate per square foot contract rent and
recoveries under all New BMC Space ML Leases is less than the BMC Space Minimum
PSF Rent and Recoveries originally payable with respect to the entirety of the
BMC Space Master Lease Space under the BMC Space Master Lease, then in no event
shall Borrower release BMC Space Master Lease Tenant from its remaining tenancy
obligations under the Master Lease. Thus, at least a portion of the BMC Space
Master Lease Space must either be (i) subleased or (ii) retained as space leased
directly by BMC Space Master Lease Tenant under the BMC Space Master Lease, such
that, in either case, BMC Space Master Lease Tenant shall still be obligated to
pay to Borrower, under the BMC Space Master Lease, (x) the Minimum PSF Rent and
Recoveries originally payable with respect to the entirety of the BMC Space
Master Lease Space under the BMC Space Master Lease less (y) the aggregate
contract rent and recoveries payable with respect to all New BMC Space ML
Leases. Upon termination of the BMC Space Master Lease, Borrower may enter into
direct Leases for all subleased space on the terms set forth in the subleases.

Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall be deemed to restrict Borrower from entering into the BMC Space
Master Lease at any time (even if prior to the occurrence of a BMC Software
Lease Special Termination), provided that the commencement date of the BMC Space
Master Lease shall not occur later than the effective date of termination or
cancellation or surrender of the BMC Software Lease.

Notwithstanding anything to the contrary contained above, with respect to any
New BMC Space ML Lease, the BMC Space Master Lease Tenant shall be responsible
for all leasing costs expenses incurred in connection therewith (including
tenant improvement work and brokerage commissions), and the BMC Space Master
Lease Tenant may not be released from its obligations under the BMC Space Master
Lease (with respect to such New BMC Space ML Lease) until such time that such
leasing costs and expenses have been paid in full.

5.11 Estoppel Statement. After request by Lender, Borrower shall within ten
(10) days furnish Lender with a statement addressed to Lender, its successors
and assigns, duly acknowledged and certified, setting forth (i) the unpaid
Principal, (ii) the Interest Rate, (iii) the date installments of interest
and/or Principal were last paid, (iv) any offsets or defenses to the payment of
the Debt, and (v) that the Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

5.12 Property Management.

5.12.1 Management Agreement. Borrower shall (i) cause the Property to be managed
pursuant to the Management Agreement; (ii) promptly perform and observe all of
the covenants required to be performed and observed by it under the Management
Agreement and do all things necessary to preserve and to keep unimpaired its
rights thereunder; (iii) promptly notify Lender of any default under the
Management Agreement of which it is aware; (iv) promptly deliver to Lender a
copy of each financial statement, capital expenditure plan, and property
improvement plan and any other notice, report and estimate received by Borrower
under the Management Agreement; and (v) promptly enforce the performance and
observance of all of the

 

50



--------------------------------------------------------------------------------

covenants required to be performed and observed by Manager under the Management
Agreement. Without Lender’s prior written consent, Borrower shall not
(a) surrender, terminate, cancel, extend or renew the Management Agreement or
otherwise replace the Manager or enter into any other management agreement
(except pursuant to Section 5.12.2 below); (b) reduce or consent to the
reduction of the term of the Management Agreement; (c) increase or consent to
the increase of the amount of any charges under the Management Agreement;
(d) otherwise modify, change, supplement, alter or amend in any material
respect, or waive or release any of its rights and remedies under, the
Management Agreement; or (e) suffer or permit the occurrence and continuance of
a default beyond any applicable cure period under the Management Agreement (or
any successor management agreement) if such default permits the Manager to
terminate the Management Agreement (or such successor management agreement).

5.12.2 Termination of Manager. If (i) an Event of Default shall be continuing,
or (ii) Manager is in default under the Management Agreement beyond any
applicable notice and cure periods, or (iii) upon the gross negligence,
malfeasance or willful misconduct of the Manager, Borrower shall, at the request
of Lender, terminate the Management Agreement and replace Manager with a
replacement manager acceptable to Lender in Lender’s discretion and the
applicable Rating Agencies on terms and conditions satisfactory to Lender and
the applicable Rating Agencies. Borrower’s failure to appoint an acceptable
manager within thirty (30) days after Lender’s request of Borrower to terminate
the Management Agreement (as provided above) shall constitute an immediate Event
of Default. Borrower may from time to time appoint a successor manager to manage
the Property, provided that such successor manager and Management Agreement
shall be approved in writing by Lender in Lender’s discretion and the applicable
Rating Agencies (and Lender’s approval may be conditioned upon Borrower
delivering a Rating Comfort Letter as to such successor manager and Management
Agreement). If at any time Lender consents to the appointment of a new manager,
such new manager and Borrower shall, as a condition of Lender’s consent, execute
a consent and subordination of management agreement substantially in the form of
the Consent and Subordination of Manager of even date herewith executed and
delivered by Manager to Lender.

5.13 Special Purpose Bankruptcy Remote Entity. Each of Borrower and the SPE
Party shall at all times be a Special Purpose Bankruptcy Remote Entity. Neither
Borrower nor the SPE Party shall directly or indirectly make any change,
amendment or modification to its or such SPE Party’s organizational documents,
or otherwise take any action which could result in Borrower or the SPE Party not
being a Special Purpose Bankruptcy Remote Entity. A “Special Purpose Bankruptcy
Remote Entity” shall have the meaning set forth on Schedule 5 hereto.

5.14 Intentionally Omitted.

5.15 Change in Business or Operation of Property. Borrower shall not purchase or
own any real property other than the Property and shall not enter into any line
of business other than the ownership and operation of the Property, or make any
material change in the scope or nature of its business objectives, purposes or
operations, or undertake or participate in activities other than the continuance
of its present business or otherwise cease to operate the Property as an office
property or terminate such business for any reason whatsoever (other than
temporary cessation in connection with renovations to the Property).

 

51



--------------------------------------------------------------------------------

5.16 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration and
in the ordinary course of Borrower’s business.

5.17 Affiliate Transactions. Except for the Management Agreement by and between
Manager and Borrower, the Master Lease and the BMC Space Master Lease, Borrower
shall not enter into, or be a party to, any transaction with an Affiliate of
Borrower or any of the partners of Borrower except in the ordinary course of
business and on terms which are fully disclosed to Lender in advance and are no
less favorable to Borrower or such Affiliate than would be obtained in a
comparable arm’s-length transaction with an unrelated third party.

5.18 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender, such consent not to be
unreasonably withheld, conditioned or delayed.

5.19 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (i) with any other real property constituting a
tax lot separate from the Property, and (ii) with any portion of the Property
which may be deemed to constitute personal property, or any other procedure
whereby the lien of any taxes which may be levied against such personal property
shall be assessed or levied or charged to the Property.

5.20 Principal Place of Business. Borrower shall not change its principal place
of business or chief executive office without first giving Lender thirty
(30) days’ prior notice.

5.21 Change of Name, Identity or Structure. Borrower shall not change its name,
identity (including its trade name or names) or Borrower’s corporate,
partnership or other structure without notifying Lender of such change in
writing at least thirty (30) days prior to the effective date of such change
and, in the case of a change in Borrower’s structure, without first obtaining
the prior written consent of Lender. Borrower shall execute and deliver to
Lender, prior to or contemporaneously with the effective date of any such
change, any financing statement or financing statement change required by Lender
to establish or maintain the validity, perfection and priority of the security
interest granted herein. At the request of Lender, Borrower shall execute a
certificate in form satisfactory to Lender listing the trade names under which
Borrower intends to operate the Property, and representing and warranting that
Borrower does business under no other trade name with respect to the Property.

5.22 Indebtedness. Borrower shall not directly or indirectly create, incur or
assume any indebtedness other than (i) the Debt and (ii) unsecured trade
payables incurred in the ordinary course of business relating to the ownership
and operation of the Property, which in the case of such unsecured trade
payables (A) are not evidenced by a note, (B) do not exceed, at any time, a
maximum aggregate amount of two percent (2%) of the original amount of the
Principal and (C) are paid within sixty (60) days of the date incurred
(collectively, “Permitted Indebtedness”).

 

52



--------------------------------------------------------------------------------

5.23 Licenses. Borrower shall not Transfer any License required for the
operation of the Property.

5.24 Compliance with Restrictive Covenants, Etc. Borrower will not enter into,
modify, waive in any material respect or release any Easements, restrictive
covenants or other Permitted Encumbrances, or suffer, consent to or permit the
foregoing, without Lender’s prior written consent, which consent may be granted
or denied in Lender’s sole discretion.

5.25 ERISA.

(1) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

(2) Borrower shall not permit the assets of Borrower to become “plan assets,”
whether by operation of law or under regulations promulgated under ERISA.

(3) Borrower shall deliver to Lender such certifications or other evidence from
time to time throughout the Term, as requested by Lender in its sole discretion,
that (A) Borrower is not and does not maintain an “employee benefit plan” as
defined in Section 3(3) of ERISA, which is subject to Title I of ERISA, or a
“governmental plan” within the meaning of Section 3(32) of ERISA; (B) Borrower
is not subject to state statutes (or is in compliance with state statutes)
regulating investments and fiduciary obligations with respect to governmental
plans; and (C) the assets of Borrower do not constitute “plan assets” within the
meaning of 29 C.F.R. Section 2510.3-101.

5.26 Prohibited Transfers. Borrower shall not directly or indirectly make,
suffer or permit the occurrence of any Transfer other than a Permitted Transfer.

5.27 Liens. Without Lender’s prior written consent, Borrower shall not create,
incur, assume, permit or suffer to exist any Lien on all or any portion of the
Property or any direct or indirect legal or beneficial ownership interest in
Borrower or the SPE Party, except Liens in favor of Lender and Permitted
Encumbrances, unless such Lien is bonded or discharged within thirty (30) days
after Borrower first receives notice of such Lien.

5.28 Dissolution. Borrower shall not (i) to the fullest extent permitted by
applicable law, engage in any dissolution, liquidation or consolidation or
merger with or into any other business entity, (ii) engage in any business
activity not related to the ownership and operation of the Property or
(iii) transfer, lease or sell, in one transaction or any combination of
transactions, all or substantially all of the property or assets of Borrower
except to the extent expressly permitted by the Loan Documents.

5.29 Expenses. Borrower shall reimburse Lender upon receipt of notice for all
reasonable out-of-pocket costs and expenses (including reasonable attorneys’
fees and disbursements) reasonably incurred by Lender in connection with the
Loan (or any portion thereof) (but excluding any costs and expenses incurred by
Lender due to Lender’s or its agents’ willful misconduct, gross negligence or
breach of its obligations (if any) hereunder), including

 

53



--------------------------------------------------------------------------------

(i) the preparation, negotiation, execution and delivery of the Loan Documents
and the consummation of the transactions contemplated thereby and all the costs
of furnishing all opinions (other than the non-consolidation opinion prepared by
Lender’s counsel) by counsel for Borrower; (ii) Borrower’s ongoing performance
under and compliance with the Loan Documents, including confirming compliance
with environmental and insurance requirements; (iii) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications of or under any Loan Document and any other
documents or matters requested by Borrower; (iv) filing and recording of any
Loan Documents; (v) title insurance, surveys, inspections and appraisals
(provided Lender delivers copies of the same to Borrower); (vi) the creation,
perfection or protection of Lender’s Liens in the Property and the Cash
Management Accounts (including fees and expenses for title and lien searches,
intangibles taxes, personal property taxes, mortgage recording taxes, due
diligence expenses, travel expenses, accounting firm fees, costs of appraisals,
environmental reports and Lender’s Consultant, surveys and engineering reports);
(vii) enforcing or preserving any rights in response to third party claims or
the prosecuting or defending of any action or proceeding or other litigation, in
each case against, under or affecting Borrower, the Loan Documents, the
Property, or any other security given for the Loan; (viii) fees charged by
Servicer or the Rating Agencies in connection with any modification of the Loan
requested by Borrower and (ix) enforcing any obligations of or collecting any
payments due from Borrower under any Loan Document or with respect to the
Property or in connection with any refinancing or restructuring of the Loan in
the nature of a “work-out”, or any insolvency or bankruptcy proceedings.
Notwithstanding anything to the contrary contained herein, it is expressly
understood and agreed that no fees will be charged by Lender or Servicer (other
than actual out-of-pocket costs and expenses) in connection with the review or
approval of any subordination, non-disturbance and attornment agreement to be
obtained from any tenant(s) at the Property, provided that the same is on
Lender’s then standard form. Any costs and expenses due and payable by Borrower
hereunder which are not paid by Borrower within ten (10) Business Days after
written demand may be paid from any amounts in the Deposit Account, with notice
thereof to Borrower. The obligations and liabilities of Borrower under this
Section 5.29 shall survive the Term and the exercise by Lender of any of its
rights or remedies under the Loan Documents, including the acquisition of the
Property by foreclosure or a conveyance in lieu of foreclosure.

5.30 Indemnity. BORROWER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS LENDER AND
EACH OF ITS AFFILIATES AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS, INCLUDING
THE DIRECTORS, OFFICERS, PARTNERS, MEMBERS, SHAREHOLDERS, PARTICIPANTS,
EMPLOYEES, PROFESSIONALS AND AGENTS OF ANY OF THE FOREGOING (INCLUDING ANY
SERVICER) AND EACH OTHER PERSON, IF ANY, WHO CONTROLS LENDER, ITS AFFILIATES OR
ANY OF THE FOREGOING (EACH, AN “INDEMNIFIED PARTY”), FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, CLAIMS, COSTS, EXPENSES AND DISBURSEMENTS OF ANY KIND OR NATURE
WHATSOEVER (INCLUDING THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL FOR AN
INDEMNIFIED PARTY IN CONNECTION WITH ANY INVESTIGATIVE, ADMINISTRATIVE OR
JUDICIAL PROCEEDING COMMENCED OR THREATENED, WHETHER OR NOT LENDER SHALL BE
DESIGNATED A PARTY THERETO, COURT COSTS AND COSTS OF APPEAL AT ALL APPELLATE

 

54



--------------------------------------------------------------------------------

LEVELS, INVESTIGATION AND LABORATORY FEES, CONSULTANT FEES AND LITIGATION
EXPENSES), THAT MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST ANY
INDEMNIFIED PARTY (COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”) IN ANY MANNER,
RELATING TO OR ARISING OUT OF OR BY REASON OF THE LOAN, INCLUDING: (I) ANY
BREACH BY BORROWER OF ITS OBLIGATIONS UNDER, OR ANY MISREPRESENTATION BY
BORROWER CONTAINED IN, ANY LOAN DOCUMENT; (II) THE USE OR INTENDED USE OF THE
PROCEEDS OF THE LOAN; (III) ANY INFORMATION PROVIDED BY OR ON BEHALF OF
BORROWER, OR CONTAINED IN ANY DOCUMENTATION APPROVED BY BORROWER; (IV) OWNERSHIP
OF THE MORTGAGE, THE PROPERTY OR ANY INTEREST THEREIN, OR RECEIPT OF ANY RENTS;
(V) ANY ACCIDENT, INJURY TO OR DEATH OF PERSONS OR LOSS OF OR DAMAGE TO PROPERTY
OCCURRING IN, ON OR ABOUT THE PROPERTY OR ON THE ADJOINING SIDEWALKS, CURBS,
ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS; (VI) ANY USE,
NONUSE OR CONDITION IN, ON OR ABOUT THE PROPERTY OR ON ADJOINING SIDEWALKS,
CURBS, ADJACENT PROPERTY OR ADJACENT PARKING AREAS, STREETS OR WAYS;
(VII) PERFORMANCE OF ANY LABOR OR SERVICES OR THE FURNISHING OF ANY MATERIALS OR
OTHER PROPERTY IN RESPECT OF THE PROPERTY; (VIII) THE PRESENCE, DISPOSAL,
ESCAPE, SEEPAGE, LEAKAGE, SPILLAGE, DISCHARGE, EMISSION, RELEASE, OR THREATENED
RELEASE OF ANY HAZARDOUS SUBSTANCE ON, FROM OR AFFECTING THE PROPERTY; (IX) ANY
PERSONAL INJURY (INCLUDING WRONGFUL DEATH) OR PROPERTY DAMAGE (REAL OR PERSONAL)
ARISING OUT OF OR RELATED TO SUCH HAZARDOUS SUBSTANCE; (X) ANY LAWSUIT BROUGHT
OR THREATENED, SETTLEMENT REACHED, OR GOVERNMENT ORDER RELATING TO SUCH
HAZARDOUS SUBSTANCE; (XI) ANY VIOLATION OF THE ENVIRONMENTAL LAWS WHICH IS BASED
UPON OR IN ANY WAY RELATED TO SUCH HAZARDOUS SUBSTANCE, INCLUDING THE COSTS AND
EXPENSES OF ANY REMEDIAL WORK; (XII) ANY FAILURE OF THE PROPERTY TO COMPLY WITH
ANY LEGAL REQUIREMENT; (XIII) ANY CLAIM BY BROKERS, FINDERS OR SIMILAR PERSONS
CLAIMING TO BE ENTITLED TO A COMMISSION IN CONNECTION WITH ANY LEASE OR OTHER
TRANSACTION INVOLVING THE PROPERTY OR ANY PART THEREOF, OR ANY LIABILITY
ASSERTED AGAINST LENDER WITH RESPECT THERETO; AND (XIV) THE CLAIMS OF ANY LESSEE
OF ANY PORTION OF THE PROPERTY OR ANY PERSON ACTING THROUGH OR UNDER ANY LESSEE
OR OTHERWISE ARISING UNDER OR AS A CONSEQUENCE OF ANY LEASE, IN ALL CASES,
WHETHER OR NOT CAUSED BY, OR ARISING, IN WHOLE OR IN PART, OUT OF COMPARATIVE,
CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNIFIED PARTY; PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT HAVE ANY OBLIGATION TO ANY INDEMNIFIED PARTY HEREUNDER
TO THE EXTENT THAT IT IS FINALLY JUDICIALLY DETERMINED THAT SUCH INDEMNIFIED
LIABILITIES ARISE FROM THE GROSS NEGLIGENCE, ILLEGAL ACTS, FRAUD OR WILLFUL
MISCONDUCT OF SUCH INDEMNIFIED PARTY. ANY AMOUNTS PAYABLE TO ANY INDEMNIFIED
PARTY BY REASON OF THE APPLICATION OF THIS PARAGRAPH SHALL BE

 

55



--------------------------------------------------------------------------------

PAYABLE ON DEMAND AND SHALL BEAR INTEREST AT THE DEFAULT RATE FROM THE DATE LOSS
OR DAMAGE IS SUSTAINED BY ANY INDEMNIFIED PARTY UNTIL PAID. THE OBLIGATIONS AND
LIABILITIES OF BORROWER UNDER THIS SECTION 5.30 SHALL SURVIVE THE TERM AND THE
EXERCISE BY LENDER OF ANY OF ITS RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS,
INCLUDING THE ACQUISITION OF THE PROPERTY BY FORECLOSURE OR A CONVEYANCE IN LIEU
OF FORECLOSURE. NOTWITHSTANDING THE FOREGOING, HOWEVER, BORROWER SHALL NOT BE
OBLIGATED TO INDEMNIFY ANY INDEMNIFIED PARTY FOR ANY EVENT OR CONDITION, THAT
FIRST ARISES ON OR AFTER THE DATE ON WHICH LENDER (OR ITS TRANSFEREE) ACQUIRES
TITLE OR CONTROL OF THE PROPERTY (WHETHER AT FORECLOSURE SALE, CONVEYANCE IN
LIEU OF FORECLOSURE OR SIMILAR TRANSFER) OR AFTER A RECEIVER HAS BEEN APPOINTED
FOR THE PROPERTY; PROVIDED THAT BORROWER’S OBLIGATION TO INDEMNIFY THE
INDEMNIFIED PARTIES WITH RESPECT TO AN EVENT OR CONDITION SPECIFIED IN
CLAUSES (VIII) THROUGH (XI) ABOVE SHALL CONTINUE IN PERPETUITY AFTER LENDER (OR
ITS TRANSFEREE) ACQUIRES TITLE OR CONTROL OF THE PROPERTY UNLESS SUCH SPECIFIED
EVENT OR CONDITION OCCURS DURING LENDER’S PERIOD OF OWNERSHIP AND PROVIDED THAT
BORROWER SHALL BEAR THE BURDEN OF PROVING THAT SUCH SPECIFIED EVENT OR CONDITION
OCCURRED DURING LENDER’S PERIOD OF OWNERSHIP.

5.31 Patriot Act Compliance. (a) Borrower will use its good faith and
commercially reasonable efforts to comply with the Patriot Act (as defined
below) and all applicable requirements of governmental authorities having
jurisdiction over Borrower and the Property, including those relating to money
laundering and terrorism. Lender shall have the right to audit Borrower’s
compliance with the Patriot Act and all applicable requirements of governmental
authorities having jurisdiction over Borrower and the Property, including those
relating to money laundering and terrorism. In the event that Borrower fails to
comply with the Patriot Act or any such requirements of governmental
authorities, then Lender may, at its option (after 10 days prior written notice
to Borrower), cause Borrower to comply therewith and any and all reasonable
costs and expenses incurred by Lender in connection therewith shall be secured
by the Mortgage and the other Loan Documents and shall be immediately due and
payable. For purposes hereof, the term “Patriot Act” means the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as the same may be amended
from time to time, and corresponding provisions of future laws.

(b) Neither Borrower nor any partner in Borrower or member of such partner nor
any owner of a direct or indirect interest in Borrower (other than shareholders
having less than a twenty-five percent (25%) economic interest in TPG) (a) is
listed on any Government Lists (as defined below), (b) is a person who has been
determined by competent authority to be subject to the prohibitions contained in
Presidential Executive Order No. 13224 (Sept. 23, 2001) or any other similar
prohibitions contained in the rules and regulations of OFAC (as defined below)
or in any enabling legislation or other Presidential Executive Orders in respect
thereof, (c) has been previously indicted for or convicted of any felony
involving a crime or crimes of moral turpitude

 

56



--------------------------------------------------------------------------------

or for any Patriot Act Offense (as defined below), or (d) is currently under
investigation by any governmental authority for alleged criminal activity. For
purposes hereof, the term “Patriot Act Offense” means any violation of the
criminal laws of the United States of America or of any of the several states,
or that would be a criminal violation if committed within the jurisdiction of
the United States of America or any of the several states, relating to terrorism
or the laundering of monetary instruments, including any offense under (a) the
criminal laws against terrorism; (b) the criminal laws against money laundering,
(c) the Bank Secrecy Act, as amended, (d) the Money Laundering Control Act of
1986, as amended, or the (e) Patriot Act. “Patriot Act Offense” also includes
the crimes of conspiracy to commit, or aiding and abetting another to commit, a
Patriot Act Offense. For purposes hereof, the term “Government Lists” means
(i) the Specially Designated Nationals and Blocked Persons Lists maintained by
Office of Foreign Assets Control (“OFAC”), (ii) any other list of terrorists,
terrorist organizations or narcotics traffickers maintained pursuant to any of
the Rules and Regulations of OFAC that Lender notified Borrower in writing is
now included in “Governmental Lists”, or (iii) any similar lists maintained by
the United States Department of State, the United States Department of Commerce
or any other government authority or pursuant to any Executive Order of the
President of the United States of America that Lender notified Borrower in
writing is now included in “Governmental Lists”.

5.32 REA.

(a) Borrower shall (i) diligently perform and observe all of the material terms,
covenants and conditions of the REA on the part of Borrower to be performed and
observed, (ii) promptly notify Lender of any default under the REA and
(iii) diligently enforce all of the material obligations of other parties under
the REA. If Borrower shall default in the performance or observance of any term,
covenant or condition of the REA on its part to be performed or observed beyond
any applicable grace or cure period, then, without limiting Lender’s other
rights or remedies under this Agreement or the other Loan Documents, and without
waiving or releasing Borrower from any of their obligations hereunder or under
the REA, Lender shall have the right, but shall be under no obligation, to pay
any sums and to perform any act as may be reasonably appropriate to cause all
the terms, covenants and conditions of the REA on the part of Borrower to be
performed or observed, but such performance by Lender shall not be deemed a cure
of any Default or Event of Default arising by reason of Borrower’s breach of the
REA.

(b) Borrower shall not (i) modify any of Sections 3.3, 4.1, 5.1(a), 5.2, 5.3,
8.1, 8.2, 9.1, 11.2, 11.3, 11.4, 11.9 or 11.12 of the REA (and Borrower shall be
permitted to modify any other provisions of the REA; provided that the same does
not materially effect any of Lender’s rights under the REA or materially
increase any of Borrower’s obligations under the REA), or (ii) terminate the
REA, in each case without the express written consent of Lender. Any action
taken in violation of the foregoing without the prior express written consent of
Lender shall be void and of no force and effect.

6. NOTICES AND REPORTING

6.1 Notices. All notices, consents, approvals and requests required or permitted
hereunder or under any other Loan Document (a “Notice”) shall be given in
writing and shall be effective for all purposes if either hand delivered with
receipt acknowledged, or by a nationally

 

57



--------------------------------------------------------------------------------

recognized overnight delivery service (such as Federal Express), or by certified
or registered United States mail, return receipt requested, postage prepaid, or
by facsimile and confirmed by facsimile answer back, in each case addressed as
follows (or to such other address or Person as a party shall designate from time
to time by notice to the other party): If to Lender: Greenwich Capital Financial
Products, Inc., 600 Steamboat Road, Greenwich, Connecticut 06830, Attention:
Mortgage Loan Department, Telecopier (203) 618-2052, with a copy to: Kaye
Scholer LLP, 425 Park Avenue, New York, New York 10022, Attention: Stephen
Gliatta, Esq., Telecopier: (212) 836-8689; if to Borrower: c/o Thomas Properties
Group, Inc., City National Plaza, 515 South Flower Street, Sixth Floor, Los
Angeles, California 90071, Attention: Todd L. Merkle, Telecopier:
(213) 633-4760, with a copy to: Cox Castle & Nicholson, LLP, 2049 Century Park
East, 28th Floor, Los Angeles, California 90067-3284, Attention: Douglas P.
Snyder, Telecopier: (310) 277-7889. A notice shall be deemed to have been given:
in the case of hand delivery, at the time of delivery; in the case of registered
or certified mail, when delivered or the first attempted delivery on a Business
Day; in the case of overnight delivery, upon the first attempted delivery on a
Business Day; or in the case of facsimile, upon the confirmation of such
facsimile transmission.

6.2 Borrower Notices and Deliveries. Borrower shall (a) give prompt written
notice to Lender of: (i) any litigation, governmental proceedings or claims or
investigations pending or threatened against Borrower or the SPE Party which
might materially adversely affect Borrower’s or the SPE Party’s condition
(financial or otherwise) or business or the Property; (ii) any material adverse
change in Borrower’s or the SPE Party’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge; and (b) furnish and provide to Lender: (i) any Securities and
Exchange Commission or other public filings, if any, of Borrower, the SPE Party,
Manager, or any Affiliate of any of the foregoing within two (2) Business Days
of such filing and (ii) all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, reasonably requested, from time to
time, by Lender. In addition, after request by Lender (but no more frequently
than twice in any year), Borrower shall furnish to Lender (x) within ten
(10) days, a certificate addressed to Lender, its successors and assigns
reaffirming all representations and warranties of Borrower set forth in the Loan
Documents as of the date requested by Lender or, to the extent of any changes to
any such representations and warranties, so stating such changes, and (y) within
thirty (30) days, tenant estoppel certificates addressed to Lender, its
successors and assigns from each tenant at the Property in form and substance
reasonably satisfactory to Lender.

6.3 Financial Reporting.

6.3.1 Bookkeeping. Borrower shall keep on a calendar year basis, in accordance
with GAAP or federal income tax accounting principles, consistently applied,
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense and any services,
Equipment or furnishings provided in connection with the operation of the
Property, whether such income or expense is realized by Borrower, Manager or any
Affiliate of Borrower. Lender shall have the right from time to time during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or other Person maintaining them, and to make
such copies or extracts thereof as Lender shall desire. After an Event of
Default, Borrower shall pay any costs incurred by Lender to examine such books,
records and accounts, as Lender shall determine to be necessary or appropriate
in the protection of Lender’s interest.

 

58



--------------------------------------------------------------------------------

6.3.2 Annual Reports. Borrower shall furnish to Lender annually, within 120 days
after each calendar year, a complete copy of Borrower’s annual financial
statements audited by a “big four” accounting firm or another independent
certified public accountant (accompanied by an unqualified opinion from such
accounting firm or other independent certified public accountant) reasonably
acceptable to Lender, each in accordance with GAAP or federal income tax
accounting principles, consistently applied, and containing balance sheets and
statements of profit and loss for Borrower and the Property in such detail as
Lender may request. Each such statement (x) shall be in form and substance
satisfactory to Lender, (y) shall set forth the financial condition and the
income and expenses for the Property for the immediately preceding calendar
year, including statements of annual Net Operating Income as well as identifying
in the footnotes of the financial statements any tenants that account for more
than 10% of the reported revenue of the Property and (z) shall be accompanied by
an Officer’s Certificate certifying (1) that such statement is true, correct,
complete and accurate and presents fairly the financial condition of the
Property and has been prepared in accordance with GAAP or federal income tax
accounting principles, consistently applied, and (2) whether there exists a
Default or Event of Default, and if so, the nature thereof, the period of time
it has existed and the action then being taken to remedy it.

6.3.3 Quarterly Reports. Borrower shall furnish to Lender within 45 days after
the end of each calendar quarter (as indicated below) the following items:
(i) quarterly and year-to-date operating statements, noting Net Operating Income
and other information necessary and sufficient under GAAP or federal income tax
accounting principles, consistently applied, to fairly represent the financial
position and results of operation of the Property during such calendar month,
all in form satisfactory to Lender; (ii) a balance sheet for such calendar
quarter; (iii) a comparison of the budgeted income and expenses and the actual
income and expenses for the current month and year-to-date for the Property,
together with a detailed explanation of any variances of the greater of
(x) $10,000 and (y) ten percent (10%) or more between budgeted and actual
amounts for such period and year-to-date; (iv) a statement of the actual Capital
Expenses made by Borrower during each calendar quarter as of the last day of
such calendar quarter; (v) to the extent not already disclosed by operating
statements delivered pursuant to this Section 6.3.3, a statement that Borrower
has not incurred any indebtedness other than indebtedness permitted hereunder;
(vi) an aged receivables report, (vii) rent rolls identifying the leased
premises, names of all tenants, units leased, monthly rental and all other
charges payable under each Lease, term of Lease and date of expiration, (viii) a
year-by-year schedule showing the rentable area of the Improvements and the
total base rent attributable to Leases expiring each year. Each such statement
shall be accompanied by an Officer’s Certificate certifying (1) that such items
are true, correct, accurate, and complete and fairly present the financial
condition and results of the operations of Borrower and the Property in
accordance with GAAP or federal income tax accounting principles, consistently
applied, (subject to normal year-end adjustments) and (2) whether there exists a
Default or Event of Default, and if so, the nature thereof, the period of time
it has existed and the action then being taken to remedy it and (ix) during a
Cash Management Period, a reconciliation of Operating Expenses identifying those
funds which were disbursed to Borrower from the Operating Expense Subaccount
during the prior calendar quarter which have not been used to pay Approved
Operating Expenses.

 

59



--------------------------------------------------------------------------------

6.3.4 Monthly Reports. Prior to the securitization of the Loan, Borrower shall
furnish to Lender within thirty (30) days after the end of each calendar month,
the following items: (i) monthly and year-to-date operating statements, noting
Net Operating Income and other information necessary and sufficient under GAAP
or federal income tax accounting principles, consistently applied, to fairly
represent the financial position and results of operation of the Property during
such calendar month, all in form satisfactory to Lender; (ii) an aged
receivables report and (iii) rent rolls identifying the leased premises, names
of all tenants, units leased, monthly rental and all other charges payable under
each Lease, term of Lease and date of expiration. Each such statement shall be
accompanied by an Officer’s Certificate certifying (1) that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property in accordance with GAAP
or federal income tax accounting principles, consistently applied, (subject to
normal year-end adjustments) and (2) whether there exists a Default or Event of
Default, and if so, the nature thereof, the period of time it has existed and
the action then being taken to remedy it.

6.3.5 Other Reports. Borrower shall furnish to Lender, within ten (10) Business
Days after request, such further detailed information with respect to the
operation of the Property and the financial affairs of Borrower, the SPE Party
or Manager as may be reasonably requested by Lender or any applicable Rating
Agency.

6.3.6 Annual Budget. Borrower shall prepare and submit (or shall cause Manager
to prepare and submit) to Lender within thirty (30) days after a Cash Management
Period and by November 30th of each year thereafter during the Term until such
Cash Management Period has ended, for approval by Lender, which approval shall
not be unreasonably withheld, conditioned or delayed, a proposed pro forma
budget for the Property for the succeeding calendar year (the “Annual Budget”,
and each Annual Budget approved (or deemed approved pursuant to the terms of
this Section 6.3.6) by Lender is referred to herein as the “Approved Annual
Budget”)), and, promptly after preparation thereof, any revisions to such Annual
Budget. Lender’s failure to approve or disapprove any Annual Budget or revision
within thirty (30) days after Lender’s receipt thereof shall be deemed to
constitute Lender’s approval thereof. The Annual Budget shall consist of (i) an
operating expense budget showing, on a month-by-month basis, in reasonable
detail, each line item of the Borrower’s anticipated operating income and
operating expenses (on an accrual basis), including amounts required to
establish, maintain and/or increase any monthly payments required hereunder (and
once such Annual Budget has been approved (or deemed approved pursuant to the
terms of this Section 6.3.6) by Lender, such operating expense budget shall be
referred to herein as the “Approved Operating Budget”), and (ii) a Capital
Expense budget showing, on a month-by-month basis, in reasonable detail, each
line item of anticipated Capital Expenses (and once such Annual Budget has been
approved (or deemed approved pursuant to the terms of this Section 6.3.6) by
Lender, such Capital Expense budget shall be referred to herein as the “Approved
Capital Budget”). Until such time that any Annual Budget has been approved (or
deemed to have been approved) by Lender, the prior Approved Annual Budget shall
apply for all purposes hereunder (with such adjustments as reasonably determined
by Lender (including increases for any non-discretionary expenses)).

6.3.7 Breach. If Borrower fails to provide to Lender or its designee any of the
financial statements, certificates, reports or information (the “Required
Records”) required by

 

60



--------------------------------------------------------------------------------

this Article 6 within thirty (30) days after the date upon which such Required
Record is due, Borrower shall pay to Lender, at Lender’s option and in its
discretion, an amount equal to $200.00 per day for each Required Record that is
not delivered; provided Lender has given Borrower at least fifteen (15) days
prior written notice of such failure. In addition, thirty (30) days after
Borrower’s failure to deliver any Required Records, Lender shall have the
option, upon fifteen (15) days prior written notice to Borrower to gain access
to Borrower’s books and records and prepare or have prepared at Borrower’s
expense, any Required Records not delivered by Borrower.

7. INSURANCE; CASUALTY; AND CONDEMNATION

7.1 Insurance.

7.1.1 Coverage. Borrower, at its sole cost, for the mutual benefit of Borrower
and Lender, shall obtain and maintain during the Term the following policies of
insurance:

(a) Property insurance insuring against loss or damage customarily included
under so called “all risk” or “special form” policies including fire, lightning,
vandalism, and malicious mischief, boiler and machinery and, if required by
Lender, flood and/or earthquake coverage and subject to subsection (k) below,
coverage for damage or destruction caused by the acts of “Terrorists” (or such
policies shall have no exclusion from coverage with respect thereto) and such
other insurable hazards as, under good insurance practices, from time to time
are insured against for other property and buildings similar to the premises in
nature, use, location, height, and type of construction. Such insurance policy
shall also insure for ordinance of law coverage, loss of replacement cost value
due to non-conforming use, costs of demolition and increased cost of
construction in amounts satisfactory to Lender. Each such insurance policy shall
for all perils other than Tier 1 Wind and flood (i) be in an amount equal to
100% of the then replacement cost of the Improvements without deduction for
physical depreciation, (ii) have deductibles no greater than the lesser of
$50,000 or five percent (5%) of Net Operating Income per occurrence (except for
earthquake coverage, if required, and terrorism coverage as described under
subsection (k) below, each of which shall have deductibles in an amount
satisfactory to Lender), (iii) be paid annually in advance and (iv) be on a
replacement cost basis and contain either no coinsurance or, an Agreed Amount
endorsement, and shall cover, without limitation, all tenant improvements and
betterments that Borrower is required to insure on a replacement cost basis.
Lender shall be named Mortgagee and Loss Payee on a Standard Mortgagee
Endorsement.

(b) Flood insurance if any part of the Property is located in an area now or
hereafter designated by the Federal Emergency Management Agency as a Zone “A” &
“V” Special Hazard Area, or such other Special Hazard Area if Lender so requires
in its sole discretion. Provided such coverage is commercially available for
comparable properties in the same geographic area as the Property, such policy
shall be in an amount equal to the lesser of (1) 20% of the insured value of
each building comprising the Property or (2) such other amount as is approved by
Lender.

(c) Windstorm insurance if any part of the Property is located in an area now or
hereafter designated as a Tier 1 Wind zone. Provided such coverage is
commercially available, such policy shall be in an amount equal to at least
$213,400,000 (which represents the original

 

61



--------------------------------------------------------------------------------

principal amount of the Loan plus the aggregate principal amount of the Other
Loan) or such lesser amount as is approved by Lender, and having deductibles no
greater than 5% of total insured value, subject to a $100,000 minimum
deductible. In the event that such coverage with respect to Tier 1 Wind is not
included as part of the “all risk” property policy required by this subsection,
Borrower shall, nevertheless be required to obtain coverage for windstorm (as
stand alone coverage) in an amount equal to $213,400,000 (which represents the
original principal amount of the Loan plus the aggregate principal amount of the
Other Loan) or such lesser amount as is approved by Lender; provided that such
coverage is commercially available for comparable properties in the same
geographic area as the Property. Notwithstanding the foregoing, Lender agrees
that in the event that the Rating Agencies establish criteria for windstorm
coverage (relating to properties in the same geographic area as the Property,
and secured by loans comparable to the Loan for the securitization market) that
require less coverage than that described above, then Lender agrees that
Borrower may avail itself to such lesser coverage, provided the same is
reasonably acceptable to Lender.

(d) Public liability insurance, including (i) ”Commercial General Liability
Insurance”, (ii) ”Owned”, “Hired” and “Non Owned Auto Liability”; and
(iii) umbrella liability coverage for personal injury, bodily injury, death,
accident and property damage, such insurance providing in combination no less
than containing minimum limits per occurrence of $1,000,000 and $2,000,000 in
the aggregate for any policy year with no deductible or self insured retention;
together with at least $50,000,000 excess and/or umbrella liability insurance
for any and all claims. The policies described in this subsection shall also
include coverage for elevators, escalators, independent contractors,
“Contractual Liability” (covering, to the maximum extent permitted by law,
Borrower’s obligation to indemnify Lender as required under this Agreement and
the other Loan Documents), “Products” and “Completed Operations Liability”
coverage. Notwithstanding the foregoing, Borrower may elect to convert to a
self-insured retention or deductible program for general liability coverage in
the future, subject to Lender’s prior approval, not to be unreasonably withheld,
conditioned or delayed; provided, however that the self-insured retention or
deductible for general liability coverage is not to exceed $100,000 per
occurrence subject to a $500,000 maximum, and this deductible to be initially
funded with a Letter of Credit in the amount of $200,000, held and administrated
by the carrier. Once the first $200,000 is exhausted additional Letters of
Credit must be continually posted until the $500,000 maximum deductible is
exhausted.

(e) Rental loss and/or business interruption insurance (i) with Lender being
named as “Lender Loss Payee”, (ii) in an amount equal to 100% of the projected
Rents from the Property during an eighteen (18) month period; and
(iii) providing payment for the initial period of restoration followed by an
extended period of indemnity endorsement which provides that after the physical
loss to the Property has been repaired, the continued loss of income will be
insured until such income either returns to the same level it was at prior to
the loss, or the expiration of six (6) months from the date that the Property is
repaired or replaced and operations are resumed, whichever first occurs, and
notwithstanding that the policy may expire prior to the end of such period. The
amount of such insurance shall be increased from time to time during the Term as
and when the estimated or actual Rents increase.

(f) If the Borrower installs high pressure boilers at the Property,
comprehensive boiler and machinery insurance covering all mechanical and
electrical equipment against

 

62



--------------------------------------------------------------------------------

physical damage, rent loss and improvements loss and covering, without
limitation, all tenant improvements and betterments that Borrower is required to
insure pursuant to the leases on a replacement cost basis and in an amount equal
to 100% of the full replacement cost of the Equipment on such Property (without
any deduction for depreciation). All losses for resulting damage to building
Improvements are to be paid under the Borrower’s manuscripted property policy
form. Under the terms and conditions of the current insurance program only
damage to Equipment will be paid under the boiler & machinery policy.

(g) Worker’s compensation and disability insurance with respect to any employees
of Borrower, as required by any Legal Requirement.

(h) To the extent not covered by the coverage required under Section 7.1.1(a)
above, during any period of repair or restoration, builder’s “all-risk”
insurance on the so called completed value basis in an amount equal to not less
than the full insurable value of the Property, against such risks (including
fire and extended coverage and collapse of the Improvements to agreed limits) as
Lender may reasonably request, in form and substance acceptable to Lender.

(i) Ordinance and Law coverage to compensate for loss of value to the undamaged
portion of the Property due to a legal non-conforming use, the cost of
demolition and debris removal, and the increased cost of construction, in an
amount satisfactory to Lender.

(j) Such other insurance (including earthquake insurance, mine subsidence
insurance and windstorm insurance) as may from time to time be reasonably
required by Lender in order to protect its interests; provided that such
coverage is customarily required by institutional lenders originating first
mortgage loans for the securitization market for comparable properties in the
same geographic location as the Property.

(k) Notwithstanding anything in subsection (a) above to the contrary, Borrower
shall be required to obtain and maintain coverage in its property insurance
Policy (or by a separate Policy) against loss or damage by terrorist acts in an
amount equal to 100% of the “Full Replacement Cost” of the Property; provided
that such coverage is commercially available. In the event that such coverage
with respect to terrorist acts is not included as part of the “all risk”
property policy required by subsection (a) above, Borrower shall, nevertheless
be required to obtain coverage for terrorism (as stand alone coverage) in an
amount equal to 100% of the “Full Replacement Cost” of the Property; provided
that such coverage is available. Notwithstanding the foregoing, with respect to
any such stand-alone policy covering terrorist acts, Borrower shall not be
required to pay any Insurance Premiums solely with respect to such terrorism
coverage in excess of the Terrorism Premium Cap (hereinafter defined); provided
that if the Insurance Premiums payable with respect to such terrorism coverage
exceeds the Terrorism Premium Cap, Lender may, at its option (1) purchase such
stand-alone terrorism Policy, with Borrower paying such portion of the Insurance
Premiums with respect thereto equal to the Terrorism Premium Cap and the Lender
paying such portion of the Insurance Premiums in excess of the Terrorism Premium
Cap or (2) modify the deductible amounts, policy limits and other required
policy terms to reduce the Insurance Premiums payable with respect to such
stand-alone terrorism Policy to the Terrorism Premium Cap. As used herein,
(i) “Terrorism Premium Cap” means an amount equal to 150% of the aggregate
Insurance Premiums payable with respect to all the insurance coverage under
Section 7.1.1(a) above for the last policy year in which coverage for

 

63



--------------------------------------------------------------------------------

terrorism was included as part of the “all risk” (excluding earthquake, tier 1
wind and Flood insurance) property policy required by subsection (a) above,
adjusted annually by a percentage equal to the increase in the Consumer Price
Index (hereinafter defined) and (ii) “Consumer Price Index” means the Consumer
Price Index for All Urban Consumers published by the Bureau of Labor Statistics
of the United States Department of Labor, New York Metropolitan Statistical
Area, All Items (1982-84 = 100), or any successor index thereto, approximately
adjusted, and in the event that the Consumer Price Index is converted to a
different standard reference base or otherwise revised, the determination of
adjustments provided for herein shall be made with the use of such conversion
factor, formula or table for converting the Consumer Price Index as may be
published by the Bureau of Labor Statistics or, if said Bureau shall not publish
the same, then with the use of such conversion factor, formula or table as may
be published by Prentice-Hall, Inc., or any other nationally recognized
publisher of similar statistical information; and if the Consumer Price Index
ceases to be published, and there is no successor thereto (i) such other index
as Lender and Borrower shall agree upon in writing or (ii) if Lender and
Borrower cannot agree on a substitute index, such other index, as reasonably
selected by Lender. Borrower shall obtain the coverage required under this
subsection (k) from a carrier which otherwise satisfies the rating criteria
specified in Section 7.1.2 below (a “Qualified Carrier”) or in the event that
such coverage is not available from a Qualified Carrier, Borrower shall obtain
such coverage from the highest rated insurance company providing such coverage.

7.1.2 Policies. All policies of insurance (the “Policies”) required pursuant to
Section 7.1.1 above shall (i) be issued by companies approved by Lender and
authorized to do business in the State, with a claims paying ability rating of
“A-” or better by S&P (and the equivalent by any other Rating Agency), and a
rating of A-:VIII or better in the current Best’s Insurance Reports (provided,
however for multi-layered policies, (A) if four (4) or less insurance companies
issue the Policies, then at least 75% of the insurance coverage represented by
the Policies must be provided by insurance companies with a claims paying
ability rating of “A-” or better by S&P (and the equivalent by any other Rating
Agency), with no carrier below “BBB” (and the equivalent by any other Rating
Agency) or (B) if five (5) or more insurance companies issue the Policies, then
at least sixty percent (60%) of the insurance coverage represented by the
Policies must be provided by insurance companies with a claims paying ability
rating of “A-” or better by S&P (and the equivalent by any other Rating Agency),
with no carrier below “BBB” (and the equivalent by any other Rating Agency), or
(C) if thirty (30) or more insurance companies issue the Policies, then at least
(60%) of the insurance coverage represented by the Policies must be provided by
insurance companies with a claims paying ability rating of “A-” or better by S&P
(and the equivalent by any other Rating Agency), and no other carrier rating
below “BBB” by S&P, except that up to (2%) of carriers may have a carrier rating
of AM Best’s A- IX or better, with no S&P rating; (ii) name Lender and its
successors and/or assigns as their interest may appear as the mortgagee (in the
case of property insurance), loss payee (in the case of business
interruption/loss of rents coverage) and an additional insured (in the case of
liability insurance); (iii) contain (in the case of property insurance) a
Non-Contributory Standard Mortgagee Clause and a Lender’s Loss Payable
Endorsement, or their equivalents, naming Lender as the person to which all
payments made by such insurance company shall be paid; (iv) contain a waiver of
all subrogation rights against Lender; (v) be assigned and the originals thereof
delivered to Lender; or, in lieu of delivering originals of the Policies,
Borrower may, on an annual basis (and upon each renewal of the Policies),
deliver Acord evidence of coverages (on Acord certificates acceptable to Lender)
as proof of coverage; provided, however, if at, any time,

 

64



--------------------------------------------------------------------------------

Lender requests carrier certified copies of the Policies representing the
primary layers of insurance coverage, Borrower shall deliver such carrier
certified copies within ten (10) days of Lender’s request therefor; (vi) contain
such provisions as Lender deems reasonably necessary or desirable to protect its
interest, including (A) endorsements providing that neither Borrower, Lender nor
any other party shall be a co-insurer under the Policies, (B) that Lender shall
receive at least (x) thirty (30) days’ prior written notice of any cancellation
of any of the Policies and (y) ten (10) days’ prior written notice for
nonpayment of Insurance Premiums (and Borrower agrees to advise and obtain
Lender’s approval for any material changes in the terms and conditions of any
Policy, which approval shall not be unreasonably withheld), (C) providing that
Lender is permitted to make payments to effect the continuation of such policy
upon notice of cancellation due to non-payment of premiums and (vii) in the
event any insurance policy (except for general public and other liability and
workers compensation insurance) shall contain breach of warranty provisions,
such policy shall provide that with respect to the interest of Lender, such
insurance policy shall not be invalidated by and shall insure Lender regardless
of (A) any act, failure to act or negligence of or violation of warranties,
declarations or conditions contained in such policy by any named insured,
(B) the occupancy or use of the premises for purposes more hazardous than
permitted by the terms thereof, or (C) any foreclosure or other action or
proceeding taken by Lender pursuant to any provision of the Loan Documents.
Borrower shall pay the premiums for such Policies (the “Insurance Premiums”) as
the same become due and payable and furnish to Lender evidence of the renewal of
each of the Policies together with (unless such Insurance Premiums have been
paid by Lender pursuant to Section 3.3 hereof) receipts for or other evidence of
the payment of the Insurance Premiums reasonably satisfactory to Lender. If
Borrower does not furnish such evidence and receipts at least ten (10) days
prior to the expiration of any expiring Policy, then Lender may, but shall not
be obligated to, procure such insurance and pay the Insurance Premiums therefor,
and Borrower shall reimburse Lender for the cost of such Insurance Premiums
promptly on demand, with interest accruing at the Default Rate. Borrower shall
deliver to Lender at closing and upon each renewal of the Policies, proof of the
insurance coverages required hereunder on Acord certificates acceptable to
Lender; provided, however, if at, any time, Lender requests carrier certified
copies of the Policies representing the primary layers of insurance coverage,
Borrower shall deliver such carrier certified copies within ten (10) days of
Lender’s request therefor. Within thirty (30) days after request by Lender,
Borrower shall obtain such increases in the amounts of coverage required
hereunder as may be reasonably requested by Lender, taking into consideration
changes in the value of money over time, changes in liability laws, changes in
prudent customs and practices, and the like.

7.2 Casualty.

7.2.1 Notice; Restoration. If the Property is damaged or destroyed, in whole or
in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice thereof to Lender. Following the occurrence of a Casualty, Borrower,
regardless of whether insurance proceeds are available (unless Lender has
breached its obligation (if any) to make such insurance proceeds available
pursuant to Section 7.4.1), shall promptly proceed to restore, repair, replace
or rebuild the Property in accordance with Legal Requirements to be of at least
equal value and of substantially the same character as prior to such damage or
destruction.

7.2.2 Settlement of Proceeds. If a Casualty covered by any of the Policies (an
“Insured Casualty”) occurs where the loss does not exceed $1,500,000, provided
no Default or

 

65



--------------------------------------------------------------------------------

Default or Event of Default has occurred and is continuing, Borrower may settle
and adjust any claim without the prior consent of Lender; provided such
adjustment is carried out in a competent and timely manner, and Borrower is
hereby authorized to collect and receipt for the insurance proceeds (the
“Proceeds”). In the event of an Insured Casualty where the loss equals or
exceeds $1,500,000 (a “Significant Casualty”), Borrower may settle and adjust
any claim with the prior consent of Lender (which consent shall not be
unreasonably withheld or delayed) unless an Event of Default has occurred and is
continuing, in which case Lender may, in its sole discretion, settle and adjust
any claim without the consent of Borrower and agree with the insurer(s) on the
amount to be paid on the loss, and the Proceeds shall be due and payable solely
to Lender and held by Lender in the Casualty/Condemnation Subaccount and
disbursed in accordance herewith. If Borrower or any party other than Lender is
a payee on any check representing Proceeds with respect to a Significant
Casualty, Borrower shall immediately endorse, and cause all such third parties
to endorse, such check payable to the order of Lender. During the continuance of
an Event of Default, Borrower hereby irrevocably appoints Lender as its
attorney-in-fact, coupled with an interest, to endorse such check payable to the
order of Lender. The actual, out-of-pocket expenses incurred by Lender in the
settlement, adjustment and collection of the Proceeds shall become part of the
Debt and shall be reimbursed by Borrower to Lender upon demand. Notwithstanding
anything to the contrary contained herein, if in connection with a Casualty any
insurance carrier makes a payment under a property insurance Policy that
Borrower proposes be treated as business or rental interruption insurance, then,
notwithstanding any designation (or lack of designation) by the insurance
carrier as to the purpose of such payment, as between Lender and Borrower, such
payment shall not be treated as business or rental interruption insurance
proceeds unless Borrower has demonstrated to Lender’s satisfaction that the
remaining net Proceeds that will be received from the property insurance
carriers are sufficient to pay 100% of the cost of fully restoring the
Improvements or, if such net Proceeds are to be applied to repay the Debt in
accordance with the terms hereof, that such remaining net Proceeds will be
sufficient to pay the Debt in full.

7.3 Condemnation.

7.3.1 Notice; Restoration. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any condemnation or eminent domain
proceeding affecting the Property (a “Condemnation”) and shall deliver to Lender
copies of any and all papers served in connection with such Condemnation.
Following the occurrence of a Condemnation, Borrower, regardless of whether an
Award is available (unless Lender has breached its obligation (if any) to make
such Award available pursuant to Section 7.4.1), shall promptly proceed to
restore, repair, replace or rebuild the Property in accordance with Legal
Requirements to the extent practicable to be of at least equal value and of
substantially the same character (and to have the same utility) as prior to such
Condemnation.

7.3.2 Collection of Award. If a Condemnation occurs where the award or payment
in respect thereof (an “Award”) does not exceed $1,500,000, provided no Event of
Default has occurred and is continuing, Borrower may make any compromise,
adjustment or settlement in connection with such Condemnation with the prior
consent of Lender, not to be unreasonably withheld, provided such adjustment is
carried out in a competent and timely manner, and Borrower is hereby authorized
to collect and receipt for the Award. In the event of a Condemnation where the
Award is in excess of $1,500,000, Lender may collect, receive and

 

66



--------------------------------------------------------------------------------

retain such Award and make any compromise, adjustment or settlement in
connection with such Condemnation with the prior consent of Borrower (unless an
Event of Default is continuing, in which case, Borrower’s prior consent shall
not be required, and Lender is hereby irrevocably appointed as Borrower’s
attorney-in-fact, coupled with an interest, with exclusive power to take such
actions during the continuance of an Event of Default), not to be unreasonably
withheld (which shall be deemed consented to if Borrower fails to respond to any
request for consent therefor within ten (10) days of request). Notwithstanding
any Condemnation (or any transfer made in lieu of or in anticipation of such
Condemnation), Borrower shall continue to pay the Debt at the time and in the
manner provided for in the Loan Documents, and the Debt shall not be reduced
unless and until any Award shall have been actually received and applied by
Lender to expenses of collecting the Award and to discharge of the Debt. Lender
shall not be limited to the interest paid on the Award by the condemning
authority but shall be entitled to receive out of the Award interest at the rate
or rates provided in the Note. If the Property is sold, through foreclosure or
otherwise, prior to the receipt by Lender of such Award, Lender shall have the
right, whether or not a deficiency judgment on the Note shall be recoverable or
shall have been sought, recovered or denied, to receive all or a portion of the
Award sufficient to pay the Debt. Except as provided in this Section 7.3.2,
Borrower shall cause any Award that is payable to Borrower to be paid directly
to Lender. Lender shall hold such Award in the Casualty/Condemnation Subaccount
and disburse such Award in accordance with the terms hereof.

7.4 Application of Proceeds or Award.

7.4.1 Application to Restoration. If an Insured Casualty or Condemnation occurs
where (i) the loss is in an aggregate amount less than the fifteen percent
(15%) of the unpaid Principal; (ii) in the reasonable judgment of Lender, the
Property can be restored within twelve (12) months, and prior to six (6) months
before the Stated Maturity Date and prior to the expiration of the rental or
business interruption insurance with respect thereto, to the Property’s
pre-existing condition and utility as existed immediately prior to such Insured
Casualty or Condemnation and to an economic unit not less valuable and not less
useful than the same was immediately prior to the Insured Casualty or
Condemnation, and after such restoration will adequately secure the Debt;
(iii) less than (x) thirty percent (30%), in the case of an Insured Casualty or
(y) fifteen percent (15%), in the case of a Condemnation, of the rentable area
of the Improvements has been damaged, destroyed or rendered unusable as a result
of such Insured Casualty or Condemnation; (iv) Leases demising in the aggregate
at least sixty-five percent (65%) of the total rentable space in the Property
and in effect as of the date of the occurrence of such Insured Casualty or
Condemnation remain in full force and effect during and after the completion of
the Restoration (hereinafter defined); and (v) no Event of Default shall have
occurred and be then continuing, then the Proceeds or the Award, as the case may
be (after reimbursement of any expenses incurred by Lender), shall be applied to
reimburse Borrower for the cost of restoring, repairing, replacing or rebuilding
the Property (the “Restoration”), in the manner set forth herein. Borrower shall
commence and diligently prosecute such Restoration. Notwithstanding the
foregoing, in no event shall Lender be obligated to apply the Proceeds or Award
to reimburse Borrower for the cost of Restoration unless, in addition to
satisfaction of the foregoing conditions, both (x) Borrower shall pay (and if
required by Lender, Borrower shall deposit with Lender in advance) all costs of
such Restoration in excess of the net amount of the Proceeds or the Award made
available pursuant to the terms hereof; and (y) Lender shall have

 

67



--------------------------------------------------------------------------------

received evidence reasonably satisfactory to it that during the period of the
Restoration, the Rents (inclusive of proceeds (if any) from business
interruption or other loss of income insurance) will be at least equal to the
sum of the operating expenses and Debt Service and other reserve payments
required hereunder, as reasonably determined by Lender.

7.4.2 Application to Debt. Except as provided in Section 7.4.1 above, any
Proceeds and/or Award may, at the option of Lender in its discretion, be applied
to the payment of (i) accrued but unpaid interest on the Note, (ii) the unpaid
Principal and (iii) other charges due under the Note and/or any of the other
Loan Documents, or applied to reimburse Borrower for the cost of any
Restoration, in the manner set forth in Section 7.4.3 below. Any such prepayment
of the Loan shall be without any Spread Maintenance Premium or Prepayment
Premium, unless an Event of Default has occurred and is continuing at the time
the Proceeds are received from the insurance company or the Award is received
from the condemning authority, as the case may be, in which event Borrower shall
pay to Lender an additional amount equal to the Spread Maintenance Premium or
Prepayment Premium, if any, that may be required with respect to the amount of
the Proceeds or Award applied to the unpaid Principal.

7.4.3 Procedure for Application to Restoration. If Borrower is entitled to
reimbursement out of the Proceeds or an Award held by Lender, such Proceeds or
Award shall be disbursed from time to time from the Casualty/Condemnation
Subaccount upon Lender being furnished with (i) evidence satisfactory to Lender
of the estimated cost of completion of the Restoration, (ii) a fixed price or
guaranteed maximum cost construction contract for Restoration satisfactory to
Lender, (iii) prior to the commencement of Restoration, all immediately
available funds in addition to the Proceeds or Award that in Lender’s judgment
are required to complete the proposed Restoration, (iv) such architect’s
certificates, waivers of lien, contractor’s sworn statements, title insurance
endorsements, bonds, plats of survey, permits, approvals, licenses and such
other documents and items as Lender may reasonably require and approve in
Lender’s discretion, and (iv) all plans and specifications for such Restoration,
such plans and specifications to be approved by Lender prior to commencement of
any work (unless such plans are for rebuilding the Improvements as they existed
prior to the Casualty or Condemnation, in which case no Lender approval shall be
required). Lender may, at Borrower’s expense, retain a consultant to review and
approve all requests for disbursements, which approval shall also be a condition
precedent to any disbursement. No payment made prior to the final completion of
the Restoration shall exceed ninety percent (90%) of the value of the work
performed from time to time (until completion of specific trades, which may be
paid in full on completion); funds other than the Proceeds or Award shall be
disbursed prior to disbursement of such Proceeds or Award; and at all times, the
undisbursed balance of such Proceeds or Award remaining in the hands of Lender,
together with funds deposited for that purpose or irrevocably committed to the
satisfaction of Lender by or on behalf of Borrower for that purpose, shall be at
least sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the Restoration, free and clear of all Liens or claims for Lien.
Provided no Default or Event of Default then exists, any surplus that remains
out of the Proceeds held by Lender after payment of such costs of Restoration
shall be paid to Borrower. Any surplus that remains out of the Award received by
Lender after payment of such costs of Restoration shall, in the discretion of
Lender, be retained by Lender and applied to payment of the Debt (without any
Spread Maintenance Premium or Prepayment Premium or any other prepayment premium
or penalty) or returned to Borrower.

 

68



--------------------------------------------------------------------------------

8. DEFAULTS

8.1 Events of Default. An “Event of Default” shall exist with respect to the
Loan if any of the following shall occur:

(a) any portion of the Debt is not paid when due, or Borrower shall fail to pay
when due any payment required under Sections 3.3, 3.4, 3.5, 3.6, 3.7 or 3.9
hereof (provided, however, if during a Cash Management Period, adequate funds
are available in the Deposit Account for such payments, the failure by the
Deposit Bank to allocate such funds into the appropriate Subaccounts shall not
constitute an Event of Default);

(b) any of the Taxes are not paid when due (unless Lender is paying such Taxes
pursuant to Section 3.3 hereof), subject to Borrower’s right to contest Taxes in
accordance with Section 5.2 hereof;

(c) the Policies are not kept in full force and effect, or certificates of such
insurance are not delivered to Lender upon written request, as required under
Section 7.1.2;

(d) a Transfer other than a Permitted Transfer occurs;

(e) any representation or warranty made by Borrower or in any Loan Document, or
by Borrower (or certified by Borrower) in any report, certificate, financial
statement or other instrument, agreement or document furnished by Borrower in
connection with any Loan Document, shall be false or misleading in any material
respect as of the date the representation or warranty was made;

(f) Borrower or the SPE Party shall make an assignment for the benefit of
creditors, or shall generally not be paying its debts as they become due;

(g) a receiver, liquidator or trustee shall be appointed for Borrower or the SPE
Party; or Borrower or the SPE Party shall be adjudicated a bankrupt or
insolvent; or any petition for bankruptcy, reorganization or arrangement
pursuant to federal bankruptcy law, or any similar federal or state law, shall
be filed by or against, consented to, or acquiesced in by, Borrower or the SPE
Party, as the case may be; or any proceeding for the dissolution or liquidation
of Borrower or the SPE Party shall be instituted; provided, however, if such
appointment, adjudication, petition or proceeding was involuntary and not
consented to by Borrower or the SPE Party, as the case may be, only upon the
same not being discharged, stayed or dismissed within sixty (60) days;

(h) Borrower breaches any covenant contained in Section 5.12.1 (a) - (f) hereof
which continues for ten (10) days after written notice from Lender;

(i) Borrower breaches any covenant contained in Sections 5.13, 5.15, 5.22, 5.25
or 5.28 hereof;

(j) except as expressly permitted hereunder, the alteration, improvement,
demolition or removal of all or any portion of the Improvements without the
prior written consent of Lender;

 

69



--------------------------------------------------------------------------------

(k) an Event of Default as defined or described elsewhere in this Agreement or
in any other Loan Document occurs;

(l) a default occurs under any term, covenant or provision set forth herein or
in any other Loan Document which specifically contains a notice requirement or
grace period and such notice has been given and such grace period has expired
without the cure of such default;

(m) any of the assumptions contained in any substantive non-consolidation
opinion, delivered to Lender by Lender’s counsel in connection with the Loan or
otherwise hereunder, were not true and correct as of the date of such opinion or
thereafter became untrue or incorrect in any material respects;

(n) a default shall be continuing under any of the other terms, covenants or
conditions of this Agreement or any other Loan Document not otherwise specified
in this Section 8.1, for ten (10) days after written notice to Borrower from
Lender, in the case of any default which can be cured by the payment of a sum of
money, or for thirty (30) days after written notice from Lender in the case of
any other default; provided, however, that if such non-monetary default is
susceptible of cure but cannot reasonably be cured within such thirty (30)-day
period, and Borrower shall have commenced to cure such default within such
thirty (30)-day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30)-day period shall be extended for an additional
period of time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such default, such additional period not to exceed ninety
(90) days.

8.2 Remedies.

8.2.1 Acceleration. Upon the occurrence of an Event of Default (other than an
Event of Default described in paragraph (f) or (g) of Section 8.1 above) and at
any time and from time to time thereafter, in addition to any other rights or
remedies available to it pursuant to the Loan Documents or at law or in equity,
Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and in and to the
Property; including declaring the Debt to be immediately due and payable
(including unpaid interest), Default Rate interest, Late Payment Charges, Yield
Maintenance Premium and any other amounts owing by Borrower), without notice of
acceleration, notice of intent to accelerate or any other notice or demand; and
upon any Event of Default described in paragraph (f) or (g) of Section 8.1
above, the Debt (including unpaid interest, Default Rate interest, Late Payment
Charges, Yield Maintenance Premium and any other amounts owing by Borrower)
shall immediately and automatically become due and payable, without notice of
acceleration, notice of intent to accelerate or any other notice or demand, and
Borrower hereby expressly waives any such notice or demand (including notice of
acceleration and notice of intent to accelerate), anything contained in any Loan
Document to the contrary notwithstanding.

8.2.2 Remedies Cumulative. Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under the Loan Documents or at law or in equity may
be exercised by Lender at any time and from time to time, whether or not all or
any of the Debt shall be declared, or be automatically, due and payable, and
whether or not Lender shall have commenced any

 

70



--------------------------------------------------------------------------------

foreclosure proceeding or other action for the enforcement of its rights and
remedies under any of the Loan Documents. Any such actions taken by Lender shall
be cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its discretion, to the fullest extent permitted by law, without
impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in the Loan Documents.
Without limiting the generality of the foregoing, Borrower agrees that if an
Event of Default is continuing, (i) to the extent permitted by applicable law,
Lender is not subject to any “one action” or “election of remedies” law or rule,
and (ii) all Liens and other rights, remedies or privileges provided to Lender
shall remain in full force and effect until Lender has exhausted all of its
remedies against the Property, the Mortgage has been foreclosed, the Property
has been sold and/or otherwise realized upon in satisfaction of the Debt or the
Debt has been paid in full. To the extent permitted by applicable law, nothing
contained in any Loan Document shall be construed as requiring Lender to resort
to any portion of the Property for the satisfaction of any of the Debt in
preference or priority to any other portion, and Lender may seek satisfaction
out of the entire Property or any part thereof, in its discretion.

8.2.3 Severance. After the occurrence and during the continuance of an Event of
Default, Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents in such denominations and priorities of payment and liens as
Lender shall determine in its discretion for purposes of evidencing and
enforcing its rights and remedies. Borrower shall execute and deliver to Lender
from time to time, promptly after the request of Lender, a severance agreement
and such other documents as Lender shall request in order to effect the
severance described in the preceding sentence, all in form and substance
reasonably satisfactory to Lender. Borrower hereby absolutely and irrevocably
appoints Lender as its true and lawful attorney, coupled with an interest, in
its name and stead to make and execute all documents necessary or desirable to
effect such severance, Borrower ratifying all that such attorney shall do by
virtue thereof.

8.2.4 Delay. No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default, or the granting of any indulgence or
compromise by Lender shall impair any such remedy, right or power hereunder or
be construed as a waiver thereof, but any such remedy, right or power may be
exercised from time to time and as often as may be deemed expedient. A waiver of
one Default or Event of Default shall not be construed to be a waiver of any
subsequent Default or Event of Default or to impair any remedy, right or power
consequent thereon. Notwithstanding any other provision of this Agreement,
Lender reserves the right to seek a deficiency judgment or preserve a deficiency
claim in connection with the foreclosure of the Mortgage to the extent necessary
to foreclose on all or any portion of the Property, the Rents, the Cash
Management Accounts or any other collateral, provided that any deficiency
judgment obtained by Lender shall be subject to the terms and provisions of
Section 10.1 hereof.

8.2.5 Lender’s Right to Perform. If Borrower fails to perform any covenant or
obligation contained herein and such failure shall continue for a period of the
greater of (a) ten (10) days after Borrower’s receipt of written notice thereof
from Lender and (b) any longer notice requirement or grace period (if any)
specifically set forth in this Agreement after Borrower’s receipt of written
notice thereof from Lender, without in any way limiting Lender’s

 

71



--------------------------------------------------------------------------------

right to exercise any of its rights, powers or remedies as provided hereunder,
or under any of the other Loan Documents, Lender may, but shall have no
obligation to, perform, or cause performance of, such covenant or obligation,
and all costs, expenses, liabilities, penalties and fines of Lender incurred or
paid in connection therewith shall be payable by Borrower to Lender upon demand
and if not paid shall be added to the Debt (and to the extent permitted under
applicable laws, secured by the Mortgage and other Loan Documents) and shall
bear interest thereafter at the Default Rate. Notwithstanding the foregoing,
Lender shall have no obligation to send notice to Borrower of any such failure.

9. SPECIAL PROVISIONS

9.1 Sale of Note and Secondary Market Transaction.

9.1.1 General; Borrower Cooperation. Lender shall have the right at any time and
from time to time (i) to sell or otherwise transfer the Loan or any portion
thereof or the Loan Documents or any interest therein to one or more investors,
(ii) to sell participation interests in the Loan to one or more investors or
(iii) to securitize the Loan or any portion thereof in a single asset
securitization or a pooled loan securitization of rated single or multi-class
securities (the “Securities”) secured by or evidencing ownership interests in
the Note and the Mortgage (each such sale, assignment, participation and/or
securitization is referred to herein as a “Secondary Market Transaction” and the
transactions referred to in this subsection (iii) shall be referred to herein as
a “Securitization”). In connection with any Secondary Market Transaction,
Borrower shall use all reasonable efforts and cooperate fully and in good faith
with Lender and otherwise assist Lender in satisfying the market standards to
which Lender customarily adheres or which may be reasonably required in the
marketplace or by the Rating Agencies in connection with any such Secondary
Market Transactions, including: (a) to (i) to provide such financial and other
information with respect to the Property, Borrower and its Affiliates, Manager
and any tenants of the Property, (ii) provide business plans and budgets
relating to the Property and (iii) perform or permit or cause to be performed or
permitted such site inspection, appraisals, surveys, market studies,
environmental reviews and reports, engineering reports and other due diligence
investigations of the Property, as may be reasonably requested from time to time
by Lender or the Rating Agencies or as may be necessary or appropriate in
connection with a Secondary Market Transaction or Exchange Act requirements (the
items provided to Lender pursuant to this paragraph (a) being called the
“Provided Information”), together, if customary, with appropriate verification
of and/or consents to the Provided Information through letters of auditors or
opinions of counsel of independent attorneys acceptable to Lender and the Rating
Agencies; (b) cause counsel to render opinions customary in securitization
transactions with respect to the Property, Borrower and its Affiliates, which
counsel and opinions shall be reasonably satisfactory to Lender and the Rating
Agencies; (c) make such representations and warranties as of the closing date of
any Secondary Market Transaction with respect to the Property, Borrower and the
Loan Documents as are customarily provided in such transactions and as may be
reasonably requested by Lender or the Rating Agencies and consistent with the
facts covered by such representations and warranties as they exist on the date
thereof, including the representations and warranties made in the Loan
Documents; (d) provide current certificates of good standing and qualification
with respect to Borrower and the SPE Party from appropriate Governmental
Authorities; and (e) execute such amendments to the Loan Documents and
Borrower’s organizational documents, as may be reasonably requested by Lender or
the Rating Agencies or otherwise to effect a

 

72



--------------------------------------------------------------------------------

Secondary Market Transaction, provided that nothing contained in this
subsection (e) shall result in an adverse economic change or a material increase
in Borrower’s non-economic obligations in the transaction. Borrower’s
cooperation obligations set forth herein shall continue until the Loan has been
paid in full. Notwithstanding anything to the contrary contained in this
Section 9.1.1, Borrower shall not be required to incur any out-of-pocket
expenses (other than the fees and expenses of Borrower’s attorneys, accountants
and consultants) in the performance of its obligations under this Section 9.1.1.

9.1.2 Use of Information. Borrower understands that all or any portion of the
Provided Information and the Required Records may be included in disclosure
documents in connection with a Secondary Market Transaction, including a
prospectus or private placement memorandum (each, a “Disclosure Document”) and
may also be included in filings with the Securities and Exchange Commission
pursuant to the Securities Act of 1933, as amended (the “Securities Act”), or
the Securities and Exchange Act of 1934, as amended (the “Exchange Act”), or
provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers or other parties relating
to the Secondary Market Transaction; provided that Borrower does not incur any
liability as an issuer of securities and is not responsible for any errors or
omissions in the statements by Lender or third parties which are inconsistent
with the information that has been provided by Borrower. If the Disclosure
Document is required to be revised, Borrower shall cooperate with Lender in
updating the Provided Information or Required Records for inclusion or summary
in the Disclosure Document or for other use reasonably required in connection
with a Secondary Market Transaction by providing all current information
pertaining to Borrower, Manager and the Property necessary to keep the
Disclosure Document accurate and complete in all material respects with respect
to such matters. Notwithstanding anything to the contrary contained in this
Section 9.1.2, Borrower shall not be required to incur any out-of-pocket
expenses (other than the fees and expenses of Borrower’s attorneys, accountants
and consultants) in the performance of its obligations under this Section 9.1.2.

9.1.3 Borrower Obligations Regarding Disclosure Documents. IN CONNECTION WITH A
DISCLOSURE DOCUMENT, BORROWER SHALL: (A) IF REQUESTED BY LENDER, CERTIFY IN
WRITING THAT BORROWER HAS CAREFULLY EXAMINED THOSE PORTIONS OF SUCH DISCLOSURE
DOCUMENT, PERTAINING TO BORROWER, THE PROPERTY, MANAGER AND THE LOAN, AND THAT
SUCH PORTIONS DO NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO
STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS MADE, IN THE
LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; AND
(B) INDEMNIFY (IN A SEPARATE INSTRUMENT OF INDEMNITY, IF SO REQUESTED BY LENDER)
(I) ANY UNDERWRITER, SYNDICATE MEMBER OR PLACEMENT AGENT (COLLECTIVELY, THE
“UNDERWRITERS”) RETAINED BY LENDER OR ITS ISSUING COMPANY AFFILIATE (THE
“ISSUER”) IN CONNECTION WITH A SECONDARY MARKET TRANSACTION, (II) LENDER AND
(III) THE ISSUER THAT IS NAMED IN THE DISCLOSURE DOCUMENT OR REGISTRATION
STATEMENT RELATING TO A SECONDARY MARKET TRANSACTION (THE “REGISTRATION
STATEMENT”), AND EACH OF THE ISSUER’S DIRECTORS, EACH OF ITS OFFICERS WHO HAVE
SIGNED THE

 

73



--------------------------------------------------------------------------------

REGISTRATION STATEMENT AND EACH PERSON OR ENTITY WHO CONTROLS THE ISSUER OR THE
LENDER WITHIN THE MEANING OF SECTION 15 OF THE SECURITIES ACT OR SECTION 30 OF
THE EXCHANGE ACT (COLLECTIVELY WITHIN (III), THE “GCM GROUP”), AND EACH OF ITS
DIRECTORS AND EACH PERSON WHO CONTROLS EACH OF THE UNDERWRITERS, WITHIN THE
MEANING OF SECTION 15 OF THE SECURITIES ACT AND SECTION 20 OF THE EXCHANGE ACT
(COLLECTIVELY, THE “UNDERWRITER GROUP”) FOR ANY LOSSES, CLAIMS, DAMAGES OR
LIABILITIES (THE “LIABILITIES”) TO WHICH LENDER, THE GCM GROUP OR THE
UNDERWRITER GROUP MAY BECOME SUBJECT (INCLUDING REIMBURSING ALL OF THEM FOR ANY
LEGAL OR OTHER EXPENSES ACTUALLY INCURRED IN CONNECTION WITH INVESTIGATING OR
DEFENDING THE LIABILITIES) INSOFAR AS THE LIABILITIES ARISE OUT OF OR ARE BASED
UPON ANY UNTRUE STATEMENT OR ALLEGED UNTRUE STATEMENT OF ANY MATERIAL FACT
CONTAINED IN ANY OF THE PROVIDED INFORMATION OR IN ANY OF THE APPLICABLE
PORTIONS OF SUCH SECTIONS OF THE DISCLOSURE DOCUMENT APPLICABLE TO BORROWER,
MANAGER, OR THE PROPERTY, OR ARISE OUT OF OR ARE BASED UPON THE OMISSION OR
ALLEGED OMISSION TO STATE THEREIN A MATERIAL FACT REQUIRED TO BE STATED IN THE
APPLICABLE PORTIONS OF SUCH SECTIONS OR NECESSARY IN ORDER TO MAKE THE
STATEMENTS IN THE APPLICABLE PORTIONS OF SUCH SECTIONS IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING; PROVIDED, HOWEVER,
THAT BORROWER SHALL NOT BE REQUIRED TO INDEMNIFY LENDER FOR ANY LIABILITIES
RELATING TO UNTRUE STATEMENTS OR OMISSIONS WHICH BORROWER IDENTIFIED TO LENDER
IN WRITING AT THE TIME OF BORROWER’S EXAMINATION OF SUCH DISCLOSURE DOCUMENT.

9.1.4 Borrower Indemnity Regarding Filings. IN CONNECTION WITH FILINGS UNDER THE
EXCHANGE ACT, BORROWER SHALL (I) INDEMNIFY LENDER, THE GCM GROUP AND THE
UNDERWRITER GROUP FOR ANY LIABILITIES TO WHICH LENDER, THE GCM GROUP OR THE
UNDERWRITER GROUP MAY BECOME SUBJECT INSOFAR AS THE LIABILITIES ARISE OUT OF OR
ARE BASED UPON THE OMISSION OR ALLEGED OMISSION TO STATE IN THE PROVIDED
INFORMATION A MATERIAL FACT REQUIRED TO BE STATED IN THE PROVIDED INFORMATION IN
ORDER TO MAKE THE STATEMENTS IN THE PROVIDED INFORMATION, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE NOT MISLEADING AND (II) REIMBURSE
LENDER, THE GCM GROUP OR THE UNDERWRITER GROUP FOR ANY LEGAL OR OTHER EXPENSES
ACTUALLY INCURRED BY LENDER, GCM GROUP OR THE UNDERWRITER GROUP IN CONNECTION
WITH DEFENDING OR INVESTIGATING THE LIABILITIES.

9.1.5 Indemnification Procedure. PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PARTY
UNDER SECTION 9.1.3 ABOVE OR SECTION 9.1.4 ABOVE OF NOTICE OF THE COMMENCEMENT
OF ANY ACTION FOR WHICH A CLAIM FOR INDEMNIFICATION IS TO BE MADE AGAINST
BORROWER, SUCH

 

74



--------------------------------------------------------------------------------

INDEMNIFIED PARTY SHALL NOTIFY BORROWER IN WRITING OF SUCH COMMENCEMENT, BUT THE
OMISSION TO SO NOTIFY BORROWER WILL NOT RELIEVE BORROWER FROM ANY LIABILITY THAT
IT MAY HAVE TO ANY INDEMNIFIED PARTY HEREUNDER EXCEPT TO THE EXTENT THAT FAILURE
TO NOTIFY CAUSES PREJUDICE TO BORROWER. IF ANY ACTION IS BROUGHT AGAINST ANY
INDEMNIFIED PARTY, AND IT NOTIFIES BORROWER OF THE COMMENCEMENT THEREOF,
BORROWER WILL BE ENTITLED, JOINTLY WITH ANY OTHER INDEMNIFYING PARTY, TO
PARTICIPATE THEREIN AND, TO THE EXTENT THAT IT (OR THEY) MAY ELECT BY WRITTEN
NOTICE DELIVERED TO THE INDEMNIFIED PARTY PROMPTLY AFTER RECEIVING THE AFORESAID
NOTICE OF COMMENCEMENT, TO ASSUME THE DEFENSE THEREOF WITH COUNSEL SATISFACTORY
TO SUCH INDEMNIFIED PARTY IN ITS DISCRETION. AFTER NOTICE FROM BORROWER TO SUCH
INDEMNIFIED PARTY UNDER THIS SECTION 9.1.5, BORROWER SHALL NOT BE RESPONSIBLE
FOR ANY LEGAL OR OTHER EXPENSES SUBSEQUENTLY INCURRED BY SUCH INDEMNIFIED PARTY
IN CONNECTION WITH THE DEFENSE THEREOF OTHER THAN REASONABLE COSTS OF
INVESTIGATION; PROVIDED, HOWEVER, IF THE DEFENDANTS IN ANY SUCH ACTION INCLUDE
BOTH BORROWER AND AN INDEMNIFIED PARTY, AND ANY INDEMNIFIED PARTY SHALL HAVE
REASONABLY CONCLUDED THAT THERE ARE ANY LEGAL DEFENSES AVAILABLE TO IT AND/OR
OTHER INDEMNIFIED PARTIES THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE
AVAILABLE TO BORROWER, THEN THE INDEMNIFIED PARTY OR PARTIES SHALL HAVE THE
RIGHT TO SELECT SEPARATE COUNSEL TO ASSERT SUCH LEGAL DEFENSES AND TO OTHERWISE
PARTICIPATE IN THE DEFENSE OF SUCH ACTION ON BEHALF OF SUCH INDEMNIFIED PARTY OR
PARTIES. BORROWER SHALL NOT BE LIABLE FOR THE EXPENSES OF MORE THAN ONE SEPARATE
COUNSEL UNLESS THERE ARE LEGAL DEFENSES AVAILABLE TO IT THAT ARE DIFFERENT FROM
OR ADDITIONAL TO THOSE AVAILABLE TO ANOTHER INDEMNIFIED PARTY.

9.1.6 Contribution. IN ORDER TO PROVIDE FOR JUST AND EQUITABLE CONTRIBUTION IN
CIRCUMSTANCES IN WHICH THE INDEMNITY AGREEMENT PROVIDED FOR IN SECTION 9.1.3
ABOVE OR SECTION 9.1.4 ABOVE IS FOR ANY REASON HELD TO BE UNENFORCEABLE BY AN
INDEMNIFIED PARTY IN RESPECT OF ANY LIABILITIES (OR ACTION IN RESPECT THEREOF)
REFERRED TO THEREIN WHICH WOULD OTHERWISE BE INDEMNIFIABLE UNDER SECTION 9.1.3
ABOVE OR SECTION 9.1.4 ABOVE, BORROWER SHALL CONTRIBUTE TO THE AMOUNT PAID OR
PAYABLE BY THE INDEMNIFIED PARTY AS A RESULT OF SUCH LIABILITIES (OR ACTION IN
RESPECT THEREOF); PROVIDED, HOWEVER, THAT NO PERSON GUILTY OF FRAUDULENT
MISREPRESENTATION (WITHIN THE MEANING OF SECTION 11(F) OF THE SECURITIES ACT)
SHALL BE ENTITLED TO CONTRIBUTION FROM ANY PERSON NOT GUILTY OF SUCH FRAUDULENT
MISREPRESENTATION. IN DETERMINING THE AMOUNT OF CONTRIBUTION TO WHICH THE
RESPECTIVE PARTIES ARE ENTITLED, THE FOLLOWING FACTORS SHALL BE CONSIDERED:
(I) THE GCM GROUP’S AND BORROWER’S

 

75



--------------------------------------------------------------------------------

RELATIVE KNOWLEDGE AND ACCESS TO INFORMATION CONCERNING THE MATTER WITH RESPECT
TO WHICH THE CLAIM WAS ASSERTED; (II) THE OPPORTUNITY TO CORRECT AND PREVENT ANY
STATEMENT OR OMISSION; AND (III) ANY OTHER EQUITABLE CONSIDERATIONS APPROPRIATE
IN THE CIRCUMSTANCES. LENDER AND BORROWER HEREBY AGREE THAT IT MAY NOT BE
EQUITABLE IF THE AMOUNT OF SUCH CONTRIBUTION WERE DETERMINED BY PRO RATA OR PER
CAPITA ALLOCATION.

9.1.7 Rating Surveillance. Lender will retain the Rating Agencies to provide
rating surveillance services on Securities. The pro rata expenses of such
surveillance will be paid for by Borrower based on the applicable percentage of
such expenses determined by dividing the then outstanding Principal by the then
aggregate outstanding amount of the pool created in the Secondary Market
Transaction which includes the Loan.

9.1.8 Severance of Loan. Lender shall have the right, at any time (whether prior
to, in connection with, or after any Secondary Market Transaction), with respect
to all or any portion of the Loan, to modify, split and/or sever all or any
portion of the Loan as hereinafter provided. Without limiting the foregoing,
Lender may (i) cause the Note and the Mortgage to be split into a first and
second mortgage loan, (ii) create one more senior and subordinate notes (i.e.,
an A/B or A/B/C structure), (iii) create multiple components of the Note or
Notes (and allocate or reallocate the principal balance of the Loan among such
components) or (iv) otherwise sever the Loan into two (2) or more loans secured
by mortgages, in each such case, in whatever proportion and whatever priority
Lender determines; provided, however, in each such instance the outstanding
principal balance of all the Notes evidencing the Loan (or components of such
Notes) immediately after the effective date of such modification equals the
outstanding principal balance of the Loan immediately prior to such modification
and the weighted average of the interest rates for all such Notes (or components
of such Notes) immediately after the effective date of such modification equals
the interest rate of the original Note immediately prior to such modification.
If requested by Lender, Borrower (and Borrower’s constituent members, if
applicable) shall execute within seven (7) Business Days after such request,
such documentation as Lender may reasonably request to evidence and/or
effectuate any such modification or severance. Borrower shall not be required to
incur any out of pocket costs or expenses in connection with the foregoing
(other than the fees and expenses of Borrower’s attorneys, accountants and
consultants) or to reduce its rights or increase its obligations or decrease its
rights in respect of the Loan (or any portion thereof). Notwithstanding any
severance of the Loan into an A/B or A/B/C structure, Lender hereby acknowledges
and agrees that Borrower shall only be obligated to obtain any consent and/or
approval required under the Loan Documents from, and deliver any notice,
financial reports or other items as required under the Loan Documents to, one
(1) Person acting as agent designated by Lender, in its sole discretion.

10. MISCELLANEOUS

10.1 Exculpation. The Loan is non-recourse to Borrower and its direct and
indirect partners, except as expressly provided below. Subject to the
qualifications below, Lender shall not enforce the liability and obligation of
Borrower to perform and observe the obligations contained in the Loan Documents
by any action or proceeding wherein a money judgment shall be sought against
Borrower or against any holder of direct or indirect interests in Borrower,

 

76



--------------------------------------------------------------------------------

except that Lender may bring a foreclosure action, an action for specific
performance or any other appropriate action or proceeding to enable Lender to
enforce and realize upon its interest and rights under the Loan Documents, or in
the Property, the Rents or any other collateral given to Lender pursuant to the
Loan Documents; provided, however, that, except as specifically provided herein,
any judgment in any such action or proceeding shall be enforceable against
Borrower only to the extent of Borrower’s interest in the Property, in the Rents
and in any other collateral given to Lender, and Lender shall not sue for, seek
or demand any deficiency judgment against Borrower or against any holder of
direct or indirect interests in Borrower in any such action or proceeding under
or by reason of or under or in connection with any Loan Document. The provisions
of this Section 10.1 shall not, however, (i) constitute a waiver, release or
impairment of any obligation evidenced or secured by any Loan Document;
(ii) impair the right of Lender to name Borrower as a party defendant in any
action or suit for foreclosure and sale under the Mortgage; (iii) affect the
validity or enforceability of any of the Loan Documents or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of the Assignment of Leases; (vi) constitute a
prohibition against Lender to commence any other appropriate action or
proceeding in order for Lender to fully realize the security granted by the
Mortgage or to exercise its remedies against the Property; or (vii) constitute a
waiver of the right of Lender to enforce the liability and obligation of
Borrower, by money judgment or otherwise, to the extent of any loss, damage,
cost, expense, liability, claim or other obligation incurred by Lender
(including attorneys’ fees and costs reasonably incurred) (but excluding any
punitive, consequential or speculative damages) arising out of or in connection
with the following (all such liability and obligation of Borrower for any or all
of the following being referred to herein as “Borrower’s Recourse Liabilities”):

(a) fraud or intentional misrepresentation by Borrower, or the SPE Party in
connection with obtaining the Loan;

(b) intentional physical waste of the Property or any portion thereof by
Borrower, the SPE Party or any Affiliate of Borrower or the SPE Party, or after
an Event of Default the removal or disposal by Borrower, the SPE Party or any
Affiliate of Borrower or the SPE Party of any portion of the Property without
replacement;

(c) any Proceeds paid to Borrower or the SPE Party (or any Affiliate of Borrower
or the SPE Party) by reason of any Insured Casualty or any Award received in
connection with a Condemnation or other sums or payments attributable to the
Property not applied by Borrower in accordance with the provisions of the Loan
Documents (except to the extent that Borrower did not have the legal right,
because of a bankruptcy, receivership or similar judicial proceeding, to direct
disbursement of such sums or payments);

(d) all Rents of the Property received or collected by or on behalf of the
Borrower after an Event of Default and not deposited into the Deposit Account or
applied to payment of Principal and interest due under the Note, and to the
payment of actual and reasonable operating expenses of the Property, as they
become due or payable (except to the extent that such application of such funds
is prevented by bankruptcy, receivership, or similar judicial proceeding in
which Borrower is legally prevented from directing the disbursement of such
sums);

 

77



--------------------------------------------------------------------------------

(e) misappropriation by Borrower or the SPE Party (or any Affiliate of Borrower
or the SPE Party) (including failure to turn over to Lender on demand following
an Event of Default) of tenant security deposits and rents collected in advance,
or of funds held by Borrower for the benefit of another party;

(f) the failure to pay Taxes, provided Borrower shall not be liable (A) to the
extent funds to pay such amounts are available in the Tax and Insurance
Subaccount and Lender failed to pay same or (B) Rents paid during the tax
payment period at issue are insufficient to yield sufficient funds to pay such
amounts after the payment of all monthly payments due under the Loan Documents,
insurance premiums and other operating and other expenses of the Property; or

(g) the breach of any representation, warranty, covenant or indemnification in
any Loan Document concerning Environmental Laws or Hazardous Substances,
including Section 4.21 hereof and Section 5.8 hereof, and clauses (viii) through
(xi) of Section 5.30 hereof.

Notwithstanding anything to the contrary in this Agreement or any of the Loan
Documents, (A) Lender shall not be deemed to have waived any right which Lender
may have under Section 506(a), 506(b), 1111(b) or any other provisions of the
U.S. Bankruptcy Code to file a claim for the full amount of the Debt or to
require that all collateral shall continue to secure all of the Debt in
accordance with the Loan Documents, and (B) Lender’s agreement not to pursue
personal liability of Borrower as set forth above SHALL BECOME NULL AND VOID and
shall be of no further force and effect, and the Debt shall be fully recourse to
Borrower in the event that one or more of the following occurs (each, a
“Springing Recourse Event”): (i) an Event of Default described in
Section 8.1(d) hereof shall have occurred or (ii) a breach of the covenants set
forth in Section 5.13 hereof, or (iii) the occurrence of any condition or event
described in either Section 8.1(f) hereof or Section 8.1(g) hereof and, with
respect to such condition or event described in Section 8.1(g) hereof, either
Borrower, the SPE Party or any Person owning an interest (directly or
indirectly) in Borrower or the SPE Party consents to, aids, solicits, supports,
or otherwise cooperates or colludes to cause such condition or event or fails to
contest such condition or event.

10.2 Brokers and Financial Advisors. (a) Borrower hereby represents that it has
dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the Loan other than Eastdil Secured LLC
(“Broker”) whose fees shall be paid by Borrower pursuant to a separate
agreement. Borrower shall indemnify and hold Lender harmless from and against
any and all claims, liabilities, costs and expenses (including attorneys’ fees,
whether incurred in connection with enforcing this indemnity or defending claims
of third parties) of any kind in any way relating to or arising from a claim by
any Person (including Broker) that such Person acted on behalf of Borrower in
connection with the transactions contemplated herein. The provisions of this
Section 10.2 shall survive the expiration and termination of this Agreement and
the repayment of the Debt.

 

78



--------------------------------------------------------------------------------

(b) Notwithstanding anything in Section 10.2(a) above to the contrary, Borrower
hereby acknowledges that (i) at Lender’s sole discretion, Broker may receive
further consideration from Lender relating to the Loan or any other matter for
which Lender may elect to compensate Broker pursuant to a separate agreement
between Lender and Broker and (ii) Lender shall have no obligation to disclose
to Borrower the existence of any such agreement or the amount of any such
additional consideration paid or to be paid to Broker whether in connection with
the Loan or otherwise.

10.3 Retention of Servicer. Lender reserves the right to retain the Servicer to
act as its agent hereunder with such powers as are specifically delegated to the
Servicer by Lender, whether pursuant to the terms of this Agreement, any pooling
and servicing agreement or similar agreement entered into as a result of a
Secondary Market Transaction, the Deposit Account Agreement or otherwise,
together with such other powers as are reasonably incidental thereto. Borrower
shall pay any reasonable fees and expenses of the Servicer (i) in connection
with a release of the Property (or any portion thereof), (ii) from and after a
transfer of the Loan to any “master servicer” or “special servicer” for any
reason, including without limitation, as a result of a decline in the occupancy
level of the Property, (iii) in connection with an assumption or modification of
the Loan, (iv) in connection with the enforcement of the Loan Documents or
(v) in connection with any other action or approval taken by Servicer hereunder
on behalf of Lender.

10.4 Survival. This Agreement and all covenants, agreements, representations and
warranties made herein and in the certificates delivered pursuant hereto shall
survive the making by Lender of the Loan and the execution and delivery to
Lender of the Note, and shall continue in full force and effect so long as any
of the Debt is unpaid or such longer period if expressly set forth in this
Agreement. All Borrower’s covenants and agreements in this Agreement shall inure
to the benefit of the respective legal representatives, successors and assigns
of Lender.

10.5 Lender’s Discretion. Whenever pursuant to this Agreement or any other Loan
Document, Lender exercises any right given to it to approve or disapprove, or
consent or withhold consent, or any arrangement or term is to be satisfactory to
Lender or is to be in Lender’s discretion, except as otherwise specified herein,
the decision of Lender to approve or disapprove, to consent or withhold consent,
or to decide whether arrangements or terms are satisfactory or not satisfactory,
or acceptable or unacceptable or in Lender’s discretion shall (except as is
otherwise specifically herein provided) be in the sole discretion of Lender and
shall be final and conclusive.

10.6 Governing Law.

(a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK AND THE PROCEEDS OF
THE NOTE DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF NEW YORK,
WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE PARTIES AND
TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY, ENFORCEABILITY AND PERFORMANCE, THIS
AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE

 

79



--------------------------------------------------------------------------------

STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE AND
ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT ALL TIMES THE
PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE LIENS CREATED
PURSUANT TO THE MORTGAGE AND THE ASSIGNMENT OF LEASES SHALL BE GOVERNED BY AND
CONSTRUED ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT
BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE,
THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE VALIDITY AND THE
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND THE DEBT. TO THE FULLEST EXTENT
PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT
AND THE NOTE, AND THIS AGREEMENT AND THE NOTE SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO § 5-1401 OF THE
NEW YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST BORROWER OR LENDER ARISING OUT
OF OR RELATING TO THIS AGREEMENT SHALL BE INSTITUTED IN ANY FEDERAL OR STATE
COURT IN NEW YORK COUNTY, NEW YORK AND BORROWER WAIVES ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER HEREBY CONSENTS TO THE
SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR
PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, TO IT AT ITS ADDRESS AS SET FORTH IN SECTION 6.1 ABOVE, WHICH
MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY FEDERAL OR STATE
COURT IN NEW YORK, NEW YORK, AND AGREES THAT SAID SERVICE OF BORROWER MAILED OR
DELIVERED TO THE BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER (UNLESS LOCAL LAW REQUIRES
ANOTHER METHOD OF SERVICE), IN ANY SUCH SUIT, ACTION OR PROCEEDING IN THE STATE
OF NEW YORK. BORROWER (i) SHALL GIVE PROMPT NOTICE TO LENDER OF ANY CHANGED
ADDRESS OF ITS ADDRESS AND/OR APPOINTED OR CHANGED AUTHORIZED AGENT HEREUNDER,
AND (ii) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE AN AUTHORIZED AGENT
WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH OFFICE SHALL BE DESIGNATED AS THE
ADDRESS FOR SERVICE OF PROCESS).

10.7 Modification, Waiver in Writing. No modification, amendment, extension,
discharge, termination or waiver of any provision of this Agreement or of any
other Loan Document, nor consent to any departure by Borrower therefrom, shall
in any event be effective unless the same shall be in a writing signed by the
party against whom enforcement is sought, and then such waiver or consent shall
be effective only in the specific instance, and for the purpose, for which
given. Except as otherwise expressly provided herein, no notice to or demand on
Borrower shall entitle Borrower to any other or future notice or demand in the
same,

 

80



--------------------------------------------------------------------------------

similar or other circumstances. Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under any other Loan Document, shall operate as or constitute a waiver thereof,
nor shall a single or partial exercise thereof preclude any other future
exercise, or the exercise of any other right, power, remedy or privilege. In
particular, and not by way of limitation, by accepting payment after the due
date of any amount payable under any Loan Document, Lender shall not be deemed
to have waived any right either to require prompt payment when due of all other
amounts due under the Loan Documents, or to declare an Event of Default for
failure to effect prompt payment of any such other amount.

10.8 Trial by Jury. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW, BORROWER AND
LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS, OR ANY
CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER
OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. EITHER PARTY IS
HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS
CONCLUSIVE EVIDENCE OF THIS WAIVER BY THE OTHER.

10.9 Headings/Exhibits. The Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose. The Exhibits attached hereto, are hereby
incorporated by reference as a part of the Agreement with the same force and
effect as if set forth in the body hereof.

10.10 Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

10.11 Preferences. Upon the occurrence and continuance of an Event of Default,
Lender shall have the continuing and exclusive right to apply or reverse and
reapply any and all payments by Borrower to any portion of the Debt. To the
extent Borrower makes a payment to Lender, or Lender receives proceeds of any
collateral, which is in whole or part subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the Debt or part thereof intended to be satisfied shall be revived and
continue in full force and effect, as if such payment or proceeds had not been
received by Lender. This provision shall survive the expiration or termination
of this Agreement and the repayment of the Debt.

10.12 Waiver of Notice. Borrower shall not be entitled to any notices of any
nature whatsoever from Lender except with respect to matters for which this
Agreement or any other

 

81



--------------------------------------------------------------------------------

Loan Document specifically and expressly requires the giving of notice by Lender
to Borrower and except with respect to matters for which Borrower is not,
pursuant to applicable Legal Requirements, permitted to waive the giving of
notice. Borrower hereby expressly waives the right to receive any notice from
Lender with respect to any matter for which no Loan Document specifically and
expressly requires the giving of notice by Lender to Borrower.

10.13 Remedies of Borrower. If a claim or adjudication is made that Lender or
any of its agents, including Servicer, has acted unreasonably or unreasonably
delayed acting in any case where by law or under any Loan Document, Lender or
any such agent, as the case may be, has an obligation to act reasonably or
promptly, Borrower agrees that neither Lender nor its agents, including
Servicer, shall be liable for any monetary damages, and Borrower’s sole remedy
shall be to commence an action seeking injunctive relief or declaratory
judgment. Any action or proceeding to determine whether Lender has acted
reasonably shall be determined by an action seeking declaratory judgment.
Borrower specifically waives any claim against Lender and its agents, including
Servicer, with respect to actions taken by Lender or its agents on Borrower’s
behalf. Nothing in this Section 10.13 shall limit Borrower’s remedies against
Lender under this Agreement to the extent that both (i) Lender’s breach of this
Agreement arises from the illegal acts, fraud or willful misconduct of Lender
and (ii) as a result of such breach, Borrower incurs liability or actual damages
to third parties.

10.14 Prior Agreements. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE ENTIRE AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

10.15 Offsets, Counterclaims and Defenses. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, including Servicer, or
otherwise offset any obligations to make payments required under the Loan
Documents. Any assignee of Lender’s interest in and to the Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which
Borrower may otherwise have (including with respect to any Future Funding
Obligation or any default or dispute relating thereto) against any assignor of
such documents, and no such offset, counterclaim or defense shall be interposed
or asserted by Borrower in any action or proceeding brought by any such assignee
upon such documents, and any such right to interpose or assert any such offset,
counterclaim or defense in any such action or proceeding is hereby expressly
waived by Borrower.

10.16 Publicity. All news releases, publicity or advertising by Borrower or its
Affiliates through any media intended to reach the general public, which refers
to the Loan Documents, the Loan, Lender or any member of the GCM Group, a
purchaser of the Loan, the Servicer or the trustee in a Secondary Market
Transaction, shall be subject to the prior reasonable written approval of
Lender. Additionally, Lender shall not have the right to issue any of the
foregoing (other than as permitted under Article 9) without Borrower’s approval,
not to be unreasonably, withheld, conditioned or delayed (and which will be
deemed given if no response is given within 3 Business Days following written
request). Nothing in this Section 10.16 shall prevent either Borrower or Lender
from disclosing or accessing any information otherwise

 

82



--------------------------------------------------------------------------------

deemed confidential under this paragraph (i) in connection with that party’s
enforcement of its rights hereunder; (ii) pursuant to any legal requirement, any
statutory reporting requirement or any accounting or auditing disclosure
requirement applicable to Borrower or Lender; (iii) in connection with
performance by either party of its obligations under this Agreement; or (iv) to
existing or potential investors, participants or assignees in or of the
transaction contemplated by this Agreement or such party’s rights herein.

10.17 No Usury. It is agreed that Borrower and Lender intend at all times to
comply with applicable state law or applicable United States federal law (to the
extent that it permits Lender to contract for, charge, take, reserve or receive
a greater amount of interest than under state law) governing the maximum rate or
amount of interest payable on the Debt and that this Section 10.17 shall control
every other agreement in the Loan Documents. In furtherance thereof, Borrower
and Lender agree that none of the terms and provisions of this Agreement or any
other Loan Document shall ever be construed to create a contract to pay for the
use, forbearance or detention of monetary interest at a rate in excess of the
maximum interest rate permitted to be charged by applicable law and that
Borrower shall never be obligated or required to pay interest under this
Agreement or any other Loan Document at a rate in excess of the maximum interest
rate that may be charged under applicable law. If the applicable law (state or
federal) is ever judicially interpreted so as to render usurious any amount
called for under the Note or any other Loan Document, or contracted for,
charged, taken, reserved or received with respect to the Debt, or if Lender’s
exercise of the option to accelerate the maturity of the Loan or any prepayment
by Borrower results in Borrower having paid any interest in excess of that
permitted by applicable law, then it is Borrower’s and Lender’s express intent
and agreement that all amounts charged in excess of the maximum lawful rate
shall be automatically cancelled, ab initio, and all excess amounts theretofore
collected by Lender shall be credited against the unpaid Principal and all other
Debt (or, if the Debt has been or would thereby be paid in full, refunded to
Borrower), and the provisions of the Loan Documents immediately be deemed
reformed and the amounts thereafter collectible thereunder reduced, without the
necessity of the execution of any new document, so as to comply with applicable
law, but so as to permit the recovery of the fullest amount otherwise called for
thereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance or detention of the Loan shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term of the Loan until payment in full so that the rate or amount of
interest on account of the Debt does not exceed the maximum lawful rate from
time to time in effect and applicable to the Debt for so long as the Debt is
outstanding. Notwithstanding anything to the contrary contained in any Loan
Document, it is not the intention of Lender to accelerate the maturity of any
interest that has not accrued at the time of such acceleration or to collect
unearned interest at the time of such acceleration.

10.18 Conflict; Construction of Documents. In the event of any conflict between
the provisions of this Agreement and any of the other Loan Documents, the
provisions of this Agreement shall control. The parties hereto acknowledge that
each is represented by separate counsel in connection with the negotiation and
drafting of the Loan Documents and that the Loan Documents shall not be subject
to the principle of construing their meaning against the party that drafted
them.

 

83



--------------------------------------------------------------------------------

10.19 No Third Party Beneficiaries. The Loan Documents are solely for the
benefit of Lender and Borrower and nothing contained in any Loan Document shall
be deemed to confer upon anyone other than the Lender and Borrower any right to
insist upon or to enforce the performance or observance of any of the
obligations contained therein.

10.20 Spread Maintenance Premium/Prepayment Premium. Borrower acknowledges that
(a) Lender is making the Loan in consideration of the receipt by Lender of all
interest and other benefits intended to be conferred by the Loan Documents and
(b) if payments of Principal are made to Lender prior to the Stated Maturity
Date, for any reason whatsoever, whether voluntary, as a result of Lender’s
acceleration of the Loan after an Event of Default, by operation of law or
otherwise, Lender will not receive all such interest and other benefits and may,
in addition, incur costs. For these reasons, and to induce Lender to make the
Loan, Borrower agrees that, except as expressly provided in Article 7 hereof,
all prepayments, if any, whether voluntary or involuntary, will be accompanied
by the Spread Maintenance Premium or Prepayment Premium applicable thereto. Such
Spread Maintenance Premium or Prepayment Premium shall be required whether
payment is made by Borrower, by a Person on behalf of Borrower, or by the
purchaser at any foreclosure sale, and may be included in any bid by Lender at
such sale. Borrower further acknowledges that (A) it is a knowledgeable real
estate developer and/or investor; (B) it fully understands the effect of the
provisions of this Section 10.20, as well as the other provisions of the Loan
Documents; (C) the making of the Loan by Lender at the Interest Rate and other
terms set forth in the Loan Documents are sufficient consideration for
Borrower’s obligation to pay a Spread Maintenance Premium or Prepayment Premium
(if required); and (D) Lender would not make the Loan on the terms set forth
herein without the inclusion of such provisions. Borrower also acknowledges that
the provisions of this Agreement limiting the right of prepayment and providing
for the payment of the Spread Maintenance Premium or Prepayment Premium and
other charges specified herein were independently negotiated and bargained for,
and constitute a specific material part of the consideration given by Borrower
to Lender for the making of the Loan except as expressly permitted hereunder.

10.21 Assignment. The Loan, the Note, the Loan Documents and/or Lender’s rights,
title, obligations and interests therein may be assigned by Lender and any of
its successors and assigns to any Person at any time in its discretion, in whole
or in part, whether by operation of law (pursuant to a merger or other successor
in interest) or otherwise. Upon such assignment, all references to Lender in
this Loan Agreement and in any Loan Document shall be deemed to refer to such
assignee or successor in interest and such assignee or successor in interest
shall thereafter stand in the place of Lender. Except in connection with a
Transfer and Assumption, Borrower may not assign its rights, title, interests or
obligations under this Loan Agreement or under any of the Loan Documents.

10.22 Future Funding Obligations. Notwithstanding anything to the contrary
contained herein (including the provisions of Sections 9.1.8, 10.19 and 10.21
hereof), the parties acknowledge that the obligations of the Lender hereunder to
fund the Additional Advances (the “Future Funding Obligations”) will be solely
the obligation of Greenwich Capital Financial Products, Inc. and, in connection
with a Secondary Market Transaction, will not be transferred or assigned to any
subsequent holder of the Note (the “Holder”), including the Servicer and any
trust or trustee or substituted or successor trustee established in connection
with a Secondary Market Transaction. Greenwich Capital Financial Products, Inc.
will have a participation

 

84



--------------------------------------------------------------------------------

interest in the Note to the extent of any funds advanced pursuant to the Future
Funding Obligations. Any funds advanced pursuant to a Future Funding Obligation
shall be owing to Greenwich Capital Financial Products, Inc., but in the event
that Borrower has insufficient funds to pay both the Holder and Greenwich
Capital Financial Products, Inc., the Holder shall have a prior right to such
payment and a prior lien on the Property.

10.23 Certain Additional Rights of Lender. Notwithstanding anything to the
contrary which may be contained in this Agreement, Lender shall have:

(i) the right to routinely consult with Borrower’s management regarding the
significant business activities and business and financial developments of
Borrower, provided, however, that such consultations shall not include
discussions of environmental compliance programs or disposal of hazardous
substances. Consultation meetings should occur on a regular basis (no less
frequently than quarterly) with Lender having the right to call special meetings
at any reasonable times;

(ii) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any time upon reasonable notice;

(iii) the right, in accordance with the terms of this Agreement, to receive
monthly, quarterly and year-end financial reports of Borrower, including balance
sheets, statements of income, shareholder’s equity and cash flow, a management
report and schedules of outstanding indebtedness;

(iv) the right, in accordance with the terms of this Agreement, to restrict
financing to be obtained with respect to the Property so long as any portion of
the Debt remains outstanding;

(v) the right, in accordance with the terms of this Agreement, to restrict, upon
the occurrence of an Event of Default, Borrower’s payments of management,
consulting, director or similar fees to Affiliates of Borrower from the Rents;

(vi) the right, in accordance with the terms of this Agreement (during the
continuance of a Cash Management Period), to approve any operating budget and/or
capital budget of Borrower;

(vii) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
of any other significant property (other than personal property required for the
day to day operation of the Property);

(viii) the right, in accordance with the terms of this Agreement, to restrict
the transfer of interests in Borrower held by its partners, and the right to
restrict the transfer of interests in such partners, except for any transfer
that is a Permitted Transfer.

The rights described above may be exercised directly or indirectly by any Person
that owns substantially all of the ownership interests in Lender. The provisions
of this Section are intended to satisfy the requirement of management rights for
purposes of the Department of Labor “plan assets” regulation 29 C.F.R.,
Section 2510.3-101.

 

85



--------------------------------------------------------------------------------

10.24 Set-Off. In addition to any rights and remedies of Lender provided by this
Loan Agreement and by law, upon the occurrence of an Event of Default, Lender
shall have the right, without prior notice to Borrower, any such notice being
expressly waived by Borrower to the extent permitted by applicable law, upon any
amount becoming due and payable by Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise) to set-off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by Lender or any
Affiliate thereof to or for the credit or the account of Borrower. Lender agrees
promptly to notify Borrower after any such set-off and application made by
Lender; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

10.25 Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.

[Remainder of Page Intentionally Left Blank]

 

86



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.

 

TPG-2101 CITYWEST 3 & 4, L.P., a Delaware limited partnership By:  

TPG-2101 CityWest 3 & 4 GP, LLC, a Delaware

limited liability company, its General Partner

  By:  

 

  Name:   Todd L. Merkle   Title:   Vice President

GREENWICH CAPITAL FINANCIAL PRODUCTS,

INC., a Delaware corporation

By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

Schedule 1

Intentionally Omitted



--------------------------------------------------------------------------------

Schedule 2

Exceptions to Representations and Warranties

1. With respect to the representations contained in Section 412, the following
contracts are not terminable on one (1) month’s notice or less:

 

(a) Otis Elevator;

 

(b) FireTron Inc.; and

 

(c) Mueller Water Conditioning (multiple contracts).

2. With respect to the representations contained in Section 4.6, as of the date
to which this Schedule 2 is attached, the parcels comprising the Property are
not separate tax lots (a portion of the Property (Building 1) shares a tax lot
with a portion of the Other Property (Building 4). Following the funding of the
Loan, Borrower intends to create separate tax lots so that each parcel
comprising the Property will be a separate tax lot and each such parcel will not
be a portion of any other tax lot that is a part of the Property.



--------------------------------------------------------------------------------

Schedule 3

Rent Roll

(See Attached)



--------------------------------------------------------------------------------

Schedule 4A

Organization of Borrower

(See Attached)



--------------------------------------------------------------------------------

Schedules 4B-D

Post-Closing Potential Organization of Borrower

(See Attached)



--------------------------------------------------------------------------------

Schedule 5

Definition of Special Purpose Bankruptcy Remote Entity

A “Special Purpose Bankruptcy Remote Entity” means (x) a limited liability
company that is a Single Member Bankruptcy Remote LLC or (y) a corporation,
limited partnership or limited liability company which at all times since its
formation and at all times thereafter

(i) was and will be organized solely for the purpose of (A) owning and operating
the Property or (B) acting as a general partner of the limited partnership that
owns the Property or member of the limited liability company that owns the
Property or (C) acting as a general partner or managing member of the Special
Purpose Bankruptcy Remote Entity that is the general partner or managing member
of the limited partnership or limited liability company that owns the Property;

(ii) has not engaged and will not engage in any business unrelated to (A) the
ownership of the Property, (B) acting as general partner of the limited
partnership that owns the Property or (C) acting as a member of the limited
liability company that owns the Property, or (D) acting as a general partner or
managing member of the Special Purpose Bankruptcy Remote Entity that is the
general partner or managing member of the limited partnership or limited
liability company that owns the Property, as applicable;

(iii) has not had and will not have any assets other than those related to the
Property or its partnership or limited liability company interest in the limited
partnership or limited liability company that owns the Property, or its
membership interest in the limited liability company that is the general partner
of the limited partnership that owns the Property, as applicable;

(iv) to the fullest extent permitted by law, has not engaged, sought or
consented to and will not engage in, seek or consent to any dissolution, winding
up, liquidation, consolidation, merger, asset sale (except as expressly
permitted by this Agreement), transfer of partnership or limited liability
company interests or the like, or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or limited liability company agreement (as applicable);

(v) if such entity is a limited partnership, has and will have, as its only
general partners, Special Purpose Bankruptcy Remote Entities that are
corporations or limited liability companies;

(vi) if such entity is a corporation, has and will have at least one Independent
Director, and has not caused or allowed and will not cause or allow the board of
directors of such entity to take any action requiring the unanimous affirmative
vote of 100% of the members of its board of directors unless all of the
directors and all Independent Directors shall have participated in such vote;

(vii) if such entity is a limited liability company, has and will have at least
one member that has been and will be a Special Purpose Bankruptcy Remote Entity
that has been and will be a corporation or limited liability company and such
corporation or limited liability company is the managing member of such limited
liability company;

 

Sch. 5-1



--------------------------------------------------------------------------------

(viii) if such entity is a limited liability company, has and will have articles
of organization, a certificate of formation and/or an operating agreement, as
applicable, providing that (A) such entity will dissolve only upon the
bankruptcy of the managing member, (B) the vote of a majority-in-interest of the
remaining members is sufficient to continue the life of the limited liability
company in the event of such bankruptcy of the managing member and (C) if the
vote of a majority-in-interest of the remaining members to continue the life of
the limited liability company following the bankruptcy of the managing member is
not obtained, the limited liability company may not liquidate the Property
without the consent of the applicable Rating Agencies for as long as the Loan is
outstanding;

(ix) has not, and without the unanimous consent of all of its partners,
directors or members (including all Independent Directors), as applicable, will
not, with respect to itself or to any other entity in which it has a direct or
indirect legal or beneficial ownership interest (A) file, or consent to the
filing of, a bankruptcy, insolvency or reorganization petition or otherwise
institute insolvency proceedings or otherwise seek any relief under any laws
relating to the relief from debts or the protection of debtors generally,
(B) seek or consent to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator, custodian or any similar official for such entity or for
all or any portion of such entity’s properties, (C) make any assignment for the
benefit of such entity’s creditors or (D) take any action that might cause such
entity to become insolvent;

(x) has remained and will remain solvent and has maintained and will maintain
adequate capital in light of its contemplated business operations, provided,
however, the foregoing shall not require the making of any additional capital
contributions;

(xi) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(xii) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns;

(xiii) has maintained and will maintain its books, records, resolutions and
agreements as official records;

(xiv) has not commingled and will not commingle its funds or assets with those
of any other Person;

(xv) has held and will hold its assets in its own name;

(xvi) has conducted and will conduct its business in its name,

(xvii) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person;

 

Sch. 5-2



--------------------------------------------------------------------------------

(xviii) has paid and will pay its own liabilities, including the salaries of its
own employees, out of its own funds and assets, provided, however, the foregoing
shall not require the making of any additional capital contributions;

(xix) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(xx) has maintained and will maintain an arm’s-length relationship with its
Affiliates;

(xxi) (a) if such entity owns the Property, has and will have no indebtedness
other than the Loan and unsecured trade payables in the ordinary course of
business relating to the ownership and operation of Property which (1) do not
exceed, at any time, a maximum amount of 2% of the original amount of the
Principal and (2) are paid within sixty (60) days of the date incurred, or
(b) if such entity acts as the general partner of a limited partnership which
owns the Property, has and will have no indebtedness other than unsecured trade
payables in the ordinary course of business relating to acting as general
partner of the limited partnership which owns the Property which (1) do not
exceed, at any time, $10,000 and (2) are paid within thirty (30) days of the
date incurred, or (c) if such entity acts as a managing member of a limited
liability company which owns the Property, has and will have no indebtedness
other than unsecured trade payables in the ordinary course of business relating
to acting as a member of the limited liability company which owns the Property
which (1) do not exceed, at any time, $10,000 and (2) are paid within thirty
(30) days of the date incurred;

(xxii) has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except for the Loan;

(xxiii) has not and will not acquire obligations or securities of its partners,
members or shareholders;

(xxiv) has allocated and will allocate fairly and reasonably shared expenses,
including shared office space, and uses separate stationery, invoices and
checks;

(xxv) except in connection with the Loan, has not pledged and will not pledge
its assets for the benefit of any other Person;

(xxvi) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name and not as
a division or part of any other Person;

(xxvii) has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(xxviii) has not made and will not make loans to any Person;

 

Sch. 5-3



--------------------------------------------------------------------------------

(xxix) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it;

(xxx) has not entered into or been a party to, and will not enter into or be a
party to, any transaction with its partners, members, shareholders or Affiliates
except in the ordinary course of its business and on terms which are
intrinsically fair and are no less favorable to it than would be obtained in a
comparable arm’s-length transaction with an unrelated third party;

(xxxi) has and will have no obligation to indemnify its partners, officers,
directors or members, as the case may be, or has such an obligation that is
fully subordinated to the Debt and will not constitute a claim against it if
cash flow in excess of the amount required to pay the Debt is insufficient to
pay such obligation; and

(xxxii) to the fullest extent permitted by law, will consider the interests of
its creditors in connection with all corporate, partnership or limited liability
actions, as applicable.

“Independent Director” means (x) in the case of a Single Member Bankruptcy
Remote LLC: a natural person selected by Borrower and reasonably satisfactory to
Lender who shall not have been at the time of such individual’s appointment as
an Independent Director of the Single Member Bankruptcy Remote LLC, does not
thereafter become while serving as an Independent Director (except pursuant to
an express provision in the Single Member Bankruptcy Remote LLC’s limited
liability company agreement providing for the Independent Director to become a
Special Member (defined below) upon the sole member of such Single Member
Bankruptcy Remote LLC ceasing to be a member in such Single Member Bankruptcy
Remote LLC) and shall not have been at any time during the preceding five
(5) years (i) a shareholder/partner/member of, or an officer or employee of,
Borrower or any of its shareholders, subsidiaries or Affiliates, (ii) a director
(other than as an Independent Director of the Borrower or in a similar capacity
with an Affiliate of the Borrower) of any shareholder, subsidiary or Affiliate
of Borrower, (iii) a customer of, or supplier to, Borrower or any of its
shareholders, subsidiaries or Affiliates (other than an Independent Director
provided by a company in the business of providing independent directors and
other related services), (iv) a Person who Controls any such shareholder,
supplier or customer, or (v) a member of the immediate family of any such
shareholder/ director/partner/member, officer, employee, supplier or customer or
of any director of Borrower (other than as an Independent Director); and (y) in
the case of a corporation, an individual selected by Borrower and reasonably
satisfactory to Lender who shall not have been at the time of such individual’s
appointment as a director, does not thereafter become while serving as an
Independent Director and shall not have been at any time during the preceding
five (5) years (i) a shareholder/partner/member of, or an officer, employee,
consultant, agent or advisor of, Borrower or any of its shareholders,
subsidiaries, members or Affiliates, (ii) a director of any shareholder,
subsidiary, member, or Affiliate of Borrower other than Borrower’s general
partner or managing member, (iii) a customer of, or supplier to, Borrower or any
of its shareholders, subsidiaries or Affiliates that derives more than 10% of
its purchases or income from its activities with Borrower or any Affiliate of
Borrower, (iv) a Person who Controls any such shareholder, supplier or customer,
or (v) a member of the immediate family (including a grandchild or sibling) of
any such shareholder/director/partner/member, officer, employee, supplier or
customer or of any other director of Borrower’s general partner or managing
member.

 

Sch. 5-4



--------------------------------------------------------------------------------

“Single Member Bankruptcy Remote LLC” means a limited liability company
organized under the laws of the State of Delaware which at all times since its
formation and at all times thereafter (i) complies with the following clauses of
the definition of Special Purpose Bankruptcy Remote Entity above: (i)(A),
(ii)(A), (iii), (iv), (ix), (x), (xi) and (xiii) through (xxxii); (ii) has
maintained and will maintain its accounts, books and records separate from any
other person; (iii) has and will have a limited liability company agreement
which provides that the business and affairs of Borrower shall be managed by or
under the direction of a board of one or more directors designated by Sole
Member, and at all times there shall be at least one (1) duly appointed
Independent Director on the board of directors, and the board of directors will
not take any action requiring the unanimous affirmative vote of 100% of the
members of its board of directors unless, at the time of such action there are
at least one (1) member of the board of directors who are Independent Directors,
and all of the directors and all Independent Directors shall have participated
in such vote; (iv) has and will have a limited liability company agreement which
provides that, as long as any portion of the Debt remains outstanding, (A) upon
the occurrence of any event that causes Sole Member to cease to be a member of
Borrower (other than upon continuation of the Borrower without dissolution
(x) upon an assignment by Sole Member of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower, or (y) the resignation of Sole
Member and the admission of an additional member of Borrower, if permitted
pursuant to the organizational documents of Borrower), the person acting as an
Independent Director of Borrower shall, without any action of any Person and
simultaneously with Sole Member ceasing to be a member of Borrower,
automatically be admitted as a member of Borrower (the “Special Member”) and
shall preserve and continue the existence of Borrower without dissolution,
(B) no Special Member may resign or transfer its rights as Special Member unless
(x) a successor Special Member has been admitted to Borrower as a Special
Member, and (y) such successor Special Member has also accepted its appointment
as an Independent Director, provided, however, the Special Member shall
automatically cease to be a member of the Borrower upon the admission to the
Borrower of a substitute member and (C) except as expressly permitted pursuant
to the terms of this Agreement or the limited liability company agreement of the
Borrower, Sole Member may not resign and no additional member shall be admitted
to Borrower; (v) has and will have a limited liability company agreement which
provides that, as long as any portion of the Debt remains outstanding,
(A) Borrower shall be dissolved, and its affairs shall be would up only upon the
first to occur of the following: (x) the termination of the legal existence of
the last remaining member of Borrower or the occurrence of any other event which
terminates the continued membership of the last remaining member of Borrower in
Borrower unless the business of Borrower is continued without dissolution in a
manner permitted by its limited liability company agreement or the Delaware
Limited Liability Company Act (the “Act”) or (y) the entry of a decree of
judicial dissolution under Section 18-802 of the Act; (B) upon the occurrence of
any event that causes the last remaining member of Borrower to cease to be a
member of Borrower or that causes Sole Member to cease to be a member of
Borrower (other than (x) upon an assignment by Sole Member of all of its limited
liability company interest in Borrower and the admission of the transferee, if
permitted pursuant to the organizational documents of Borrower, or (y) the
resignation of Sole Member and the admission of an additional member of
Borrower, if permitted pursuant to the organizational

 

Sch. 5-5



--------------------------------------------------------------------------------

documents of Borrower), to the fullest extent permitted by law, the personal
representative of such member shall be authorized to, and shall, within 90 days
after the occurrence of the event that terminated the continued membership of
such member in Borrower, agree in writing to continue the existence of Borrower
and to the admission of the personal representative or its nominee or designee,
as the case may be, as a substitute member of Borrower, effective as of the
occurrence of the event that terminated the continued membership of such member
in Borrower; (C) the bankruptcy of Sole Member or a Special Member shall not
cause such member or Special Member, respectively, to cease to be a member of
Borrower and upon the occurrence of such an event, the business of Borrower
shall continue without dissolution; (D) in the event of dissolution of Borrower,
Borrower shall conduct only such activities as are necessary to wind up its
affairs (including the sale of the assets of Borrower in an orderly manner), and
the assets of Borrower shall be applied in the manner, and in the order of
priority, set forth in Section 18-804 of the Act; and (E) to the fullest extent
permitted by law, each of Sole Member and the Special Members shall irrevocably
waive any right or power that they might have to cause Borrower or any of its
assets to be partitioned, to cause the appointment of a receiver for all or any
portion of the assets of Borrower, to compel any sale of all or any portion of
the assets of Borrower pursuant to any applicable law or to file a complaint or
to institute any proceeding at law or in equity to cause the dissolution,
liquidation, winding up or termination of Borrower.

 

Sch. 5-6



--------------------------------------------------------------------------------

Schedule 6

Notice of Leasing Advance

                    , 200  

Greenwich Capital Financial Products, Inc.

600 Steamboat Road

Greenwich, Connecticut 06830

Attention: Mortgage Loan Department

Ladies and Gentlemen:

We refer to the Loan Agreement dated as of June      2006 (as amended or
otherwise modified from time to time, the “Loan Agreement”), by and among the
undersigned (“Borrower”) and Greenwich Capital Financial Products, Inc.
(“Lender”).

Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Loan Agreement.

Borrower hereby gives Lender notice pursuant to Section 2.9 of the Loan
Agreement that Borrower requests a Leasing Advance under the Loan Agreement and,
in that connection, sets forth below the information relating to such proposed
borrowing (the “Proposed Borrowing”) as required by Article 2 of the Loan
Agreement.

(i) The aggregate principal amount of the Proposed Borrowing is $            ,
which, together with the aggregate principal amount of the Loan outstanding will
not exceed the unfunded amount of the Loan.

(ii) The Business Day of the Proposed Borrowing is                     , 200  .

(iii) The Leasing Advance should be disbursed to the following account(s):

 

Amount

  

Wiring Instructions

The undersigned hereby certifies to Lender that to his/her knowledge as of the
date set forth above, and as of the date of the Proposed Borrowing, (i) no Event
of Default has occurred and is continuing; (ii) the requested funds will be used
only to pay (or reimburse Borrower for) the Approved Leasing Expenses described
on the schedule attached hereto, (iii) all outstanding payables with respect to
any tenant improvement work for the applicable tenant (other than those to be
paid from the requested disbursement) have been paid in full, (iv) the Approved
Leasing Expenses that are the subject of the requested disbursement have not
been the subject of a previous Leasing Advance, (v) all previous Leasing
Advances have been used only to pay (or reimburse Borrower for) previously
identified Approved Leasing Expenses, and (vi) that the Lease(s) that are the
subject of the requested Leasing Advance provides for rental rents and other
economic terms that are generally consistent with market terms and conditions
for Leases at the Property and its competitive set.

            Very truly yours,

 

Sch. 6-1